Exhibit 10.53

 

CONTRIBUTION AND ASSUMPTION AGREEMENT

 

By and Among

 

ADVANCED MICRO DEVICES, INC.,

 

AMD INVESTMENTS, INC.,

 

FUJITSU LIMITED,

 

FUJITSU MICROELECTRONICS HOLDING, INC.

 

and

 

FASL LLC

 

Dated as of June 30, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS    2

1.1

   Definitions    2

1.2

   Index of Other Defined Terms    20

1.3

   Interpretation    24 ARTICLE II. CONTRIBUTION OF ASSETS    25

2.1

   Agreement to Contribute and Accept    25

2.2

   Assumption of Liabilities    26

2.3

   Certain Prorations    27

2.4

   Taxes    28

2.5

   Rents    28 ARTICLE III. CONTRIBUTION CONSIDERATION    29 ARTICLE IV. THE
CLOSING    29

4.1

   The Closing.    29 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF AMD    33

5.1

   Corporate Existence and Power    33

5.2

   Authorization    33

5.3

   Governmental Authorization    34

5.4

   Non-Contravention    34

5.5

   Inventory    34

5.6

   Properties; Leases    35

5.7

   Litigation; Other Proceedings    36

5.8

   Contracts    36

5.9

   Permits    37

5.10

   Compliance with Laws    37

5.11

   Employment Agreements; Change in Control; and Employee Benefits    38

5.12

   Labor and Employment Matters    38

5.13

   Insurance    39

5.14

   Tax Matters    39

5.15

   Environmental Matters    39

5.16

   Capitalization of AMD Contributed Subsidiaries    41

5.17

   Brokers    42

5.18

   Related Party Agreements    42

5.19

   No Other Agreements to Sell AMD Contributed Assets    42

5.20

   Absence of Changes    42

5.21

   Securities Act; Investment Company Act    42

5.22

   Sufficiency of Contributed Assets    43

 

 

i



--------------------------------------------------------------------------------

5.23

   Warranty Claims    43

5.24

   Financial Statements    43

5.25

   AMD Member    43

5.26

   Value of Assets    43

ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF FUJITSU

   43

6.1

   Corporate Existence and Power    43

6.2

   Authorization    44

6.3

   Governmental Authorization    44

6.4

   Non-Contravention    44

6.5

   Inventory    45

6.6

   Properties; Leases    45

6.7

   Litigation; Other Proceedings    46

6.8

   Contracts    47

6.9

   Permits    47

6.10

   Compliance with Laws    48

6.11

   Employment Agreements; Change in Control; and Employee Benefits    48

6.12

   Labor and Employment Matters    49

6.13

   Insurance    49

6.14

   Tax Matters    49

6.15

   Environmental Matters    50

6.16

   Capitalization of the Fujitsu Contributed Subsidiary    51

6.17

   Brokers    52

6.18

   Related Party Agreements    52

6.19

   No Other Agreements to Sell Fujitsu Contributed Assets    52

6.20

   Absence of Changes    52

6.21

   Securities Act; Investment Company Act    52

6.22

   Sufficiency of Contributed Assets    53

6.23

   Warranty Claims    53

6.24

   Financial Statements    53

6.25

   Fujitsu Member    53

6.26

   Value of Assets    53

ARTICLE VII. COVENANTS OF THE CONTRIBUTING PARTIES

   53

7.1

   Required Consents    53

7.2

   Maintenance of Insurance Policies    54

7.3

   Litigation and Adverse Developments    55

7.4

   Further Assurances    55

7.5

   No Sale of Assets    55

7.6

   Title Policies    55

ARTICLE VIII. MUTUAL COVENANTS

   56

8.1

   Transition    56

 

 

ii



--------------------------------------------------------------------------------

8.2

   Diligence in Pursuit of Conditions Precedent    56

8.3

   Covenant to Satisfy Conditions    56

8.4

   Taxes    57

8.5

   Employee Matters    57

8.6

   Ancillary Documents    59

8.7

   Resale and Other Tax Certificates    60

8.8

   Shared Permits and Facilities    60

8.9

   Pension Matters    61 ARTICLE IX. CONDITIONS TO CLOSING    64

9.1

   Conditions to AMD’s Obligations    64

9.2

   Conditions to Fujitsu’s Obligations    65 ARTICLE X. SURVIVAL OF
REPRESENTATIONS, WARRANTIES AND COVENANTS AND INDEMNIFICATION    67

10.1

   Survival of Representations and Warranties    67

10.2

   Indemnification of Joint Venture by AMD    67

10.3

   Indemnification of Joint Venture by Fujitsu    68

10.4

   Indemnification of AMD by the Joint Venture    68

10.5

   Indemnification of Fujitsu by the Joint Venture    68

10.6

   Indemnification of Fujitsu by AMD    69

10.7

   Indemnification of AMD by Fujitsu    69

10.8

   Limitations on Indemnification    69

10.9

   Procedure for Indemnification    71

10.10

   Defense of Tax Claims    73

10.11

   Environmental Management and Shared Facilities and Permits    74 ARTICLE XI.
INTENTIONALLY OMITTED    76 ARTICLE XII. MISCELLANEOUS    76

12.1

   Notices    76

12.2

   Amendments; No Waivers    77

12.3

   Rights and Remedies Cumulative    77

12.4

   Successors and Assigns    77

12.5

   Language    77

12.6

   Construction; Interpretation    78

12.7

   Severability    78

12.8

   Counterparts    78

12.9

   Entire Agreement    78

12.10

   Governing Law    78

12.11

   Dispute Resolution    78

12.12

   Press Release    78

12.13

   Confidential Information    79

12.14

   Expenses    79

12.15

   Consequential Damages    80

12.16

   Third-Party Beneficiaries    80

12.17

   No Other Representations    80

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT 1

   AMD Asset Purchase Agreement

EXHIBIT 2

   Operating Agreement

EXHIBIT 3

   FASL (Japan) Termination Agreement

EXHIBIT 4

   AMD-FASL Patent Cross-License Agreement

EXHIBIT 5

   Fujitsu-FASL Patent Cross-License Agreement

EXHIBIT 6

   Fujitsu-AMD Patent Cross-License Agreement

EXHIBIT 7

   Intellectual Property Agreement

EXHIBIT 8

   AMD Distribution Agreement

EXHIBIT 9

   Fujitsu Distribution Agreement

EXHIBIT 10

   AMD Services Agreement

EXHIBIT 11

   Fujitsu Services Agreement

EXHIBIT 12

   FASL/AMD Services Agreement

EXHIBIT 13

   AMD Technology Services Agreement

EXHIBIT 14

   Fujitsu Technology Services Agreement

EXHIBIT 15

   Fujitsu Secondment Agreement

EXHIBIT 16

   Lease Agreement (AMD Malaysia)

EXHIBIT 17

   Non-Competition Agreement

EXHIBIT 18

   Remediation Agreement

EXHIBIT 19

   Fab 25 Deed

EXHIBIT 20

   Letter Agreement Regarding FMM Environmental Compliance

EXHIBIT 21

   Seconded Employee Payroll Servicing Agreement

EXHIBIT 22

   Manufacturing Services Agreement

 

iv



--------------------------------------------------------------------------------

EXHIBIT 23

   Fujitsu Promissory Note

EXHIBIT 24

   AMD Promissory Note

 

ANNEXES

 

ANNEX A

   AMD Pre-Closing Contributed Assets

ANNEX B

   AMD California Assets

ANNEX C

   AMD Closing Date California Assets

ANNEX D

   AMD Closing Date Contributed Fab 25 Assets

ANNEX E

   AMD Coatue Assets

ANNEX F

   AMD Contributed Subsidiary Closing Balance Sheets

ANNEX G

   Certain AMD Excluded Assets

ANNEX H

   AMD Prospective Transferred Employees

ANNEX I

   Fujitsu Contributed Subsidiary Closing Balance Sheet

ANNEX J

   Fujitsu Division Assets

ANNEX K

   Certain Fujitsu Excluded Assets

ANNEX L

   Fujitsu Prospective Transferred Employees

ANNEX M

   AMD Persons with Knowledge

ANNEX N

   AMD Facility Managers with Knowledge

ANNEX O

   Fujitsu Persons with Knowledge

ANNEX P

   Fujitsu Facility Managers with Knowledge

ANNEX Q

   Certain Permitted Liens

ANNEX R

   Certain Excluded Contracts of AMD and Affiliates

ANNEX S

   Certain Contributed Contracts of AMD and Affiliates

ANNEX T

   Certain Excluded Contracts of Fujitsu and Affiliates

 

v



--------------------------------------------------------------------------------

ANNEX U

   Certain Contributed Contracts of Fujitsu and Affiliates

ANNEX V

   Fujitsu Transferred Managers and Executives

ANNEX W

   Certain Compensation Arrangements for Managers

ANNEX X

   Certain Compensation Arrangements for Executives

ANNEX Y

   Certain Compensation Arrangements for Other Employees

ANNEX Z

   FASL (Japan) Management Organizational Chart

ANNEX AA

   Certain Fujitsu Prospective Transferred Employees

ANNEX BB

   Certain AMD Prospective Transferred Employees

 

vi



--------------------------------------------------------------------------------

CONTRIBUTION AND ASSUMPTION AGREEMENT

 

This CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
June 30, 2003, by and among Advanced Micro Devices, Inc., a Delaware corporation
(“AMD”), AMD Investments, Inc., a Delaware corporation (“AMD Investments”),
Fujitsu Limited, a corporation organized under the laws of Japan (“Fujitsu”),
Fujitsu Microelectronics Holding, Inc., a Delaware corporation (“Fujitsu Sub”),
and FASL LLC, a Delaware limited liability company (the “Joint Venture”).

 

R E C I T A L S

 

A. Fujitsu AMD Semiconductor Limited K.K., a company organized under the laws of
Japan (“FASL (Japan)”), a joint venture of AMD and Fujitsu, is engaged in the
manufacture and supply to AMD and Fujitsu of certain semiconductor devices, a
substantial function of which is code and/or data storage (the “FASL (Japan)
Flash Memory Business”).

 

B. AMD and its Affiliates are also separately engaged in the research and
development, manufacture, marketing, distribution, promotion and sale of
Stand-Alone NVM Products (excluding distribution and sales-related activities)
(the “AMD Flash Memory Business”).

 

C. Fujitsu and its Affiliates are also separately engaged in the research and
development, manufacture, marketing, distribution, promotion and sale of
Stand-Alone NVM Products (excluding (i) Ferro-electric non-volatile memory
technology and products and (ii) distribution and sales-related activities) (the
“Fujitsu Flash Memory Business”).

 

D. The Joint Venture has previously been formed by the filing of a Certificate
of Formation with the Delaware Secretary of State.

 

E. AMD Investments has previously contributed to the Joint Venture the assets
set forth on Annex A hereto (the “AMD Pre-Closing Contributed Assets”).

 

F. AMD, AMD Investments, Fujitsu, Fujitsu Sub and the Joint Venture are entering
into this Agreement, pursuant to which AMD Investments and Fujitsu Sub will
transfer to the Joint Venture assets related to the AMD Flash Memory Business
and assets related to the Fujitsu Flash Memory Business, respectively, in
exchange for which AMD Investments and Fujitsu Sub will receive Membership
Interests in the Joint Venture.

 

G. It is the intention of the parties to combine the AMD Flash Memory Business,
the Fujitsu Flash Memory Business and the FASL (Japan) Flash Memory Business,
and for the Joint Venture to succeed to and conduct the AMD Flash Memory
Business, the Fujitsu Flash Memory Business and the FASL (Japan) Flash Memory
Business (the “Joint Venture Business”).

 



--------------------------------------------------------------------------------

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto intending to be legally bound by the
terms hereof applicable to each of them, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following capitalized terms shall have the following meanings when used
herein:

 

“4-Year Operations Plan” has the meaning set forth in the Operating Agreement.

 

“Additional Portion No. 1 Pension Benefit Liability” for any FASL Included
Employee shall mean the PBO of such FASL Included Employee under the Additional
Portion No. 1 of the Fujitsu Employee Pension Fund, determined as of the
Establishment Date using the Specified Actuarial Assumptions.

 

“Additional Portion No. 3 Pension Benefit Liability” for any FASL Included
Employee shall mean the PBO of such FASL Included Employee under the Additional
Portion No. 3 of the Fujitsu Employee Pension Fund, determined as of the
Establishment Date using the Specified Actuarial Assumptions.

 

“Affiliate” of a Person means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. A Person shall be
deemed an Affiliate of another Person only so long as such control relationship
exists. The parties acknowledge and agree that neither Fujitsu nor AMD is
presently controlled by any other Person. Notwithstanding the foregoing, neither
the Joint Venture nor FASL (Japan) shall be deemed to be an Affiliate of either
Fujitsu or AMD for purposes of this Agreement.

 

“After Tax Basis” means a basis such that any payment received by a Person shall
be decreased by the amount of any reduction in Taxes resulting from the
deduction of the expense indemnified against (and in the case of the Joint
Venture being the indemnified Person, such payment shall be decreased by any
reduction in Taxes resulting from the deduction by the Member that is not the
indemnifying Person (or whose Affiliate is not the indemnifying Person) of its
allocable share (based on such Member’s Percentage Interest) of the expense
indemnified against (“First Amount”), and if any such decrease is made, then
such payment shall be decreased by an additional amount based on the other
Member’s Percentage Interest (“Second Amount”), such that the First Amount and
Second Amount shall be in the same ratio as the

 

2



--------------------------------------------------------------------------------

Members’ respective Percentage Interests). In the event that the expense
indemnified against is used to reduce Taxes by way of amortization or
depreciation, payments made on an After Tax Basis shall be refunded in each
taxable year of the Person who receives an indemnification payment by such
Person under the principles of the preceding sentence. In the event a taxing
authority shall treat any indemnification payment as includible in gross income
or disallow any deduction taken into account hereunder, the indemnification
shall be recomputed and further payments or refunds made in respect of the
decrease in the indemnification amount paid. All determinations under Section
10.8(c) as to the existence of a reduction in Taxes shall be made in good faith
by the indemnified Person (and in the case of the Joint Venture being the
indemnified Person, by the Member that is not the indemnifying Person or whose
Affiliate is not the indemnifying Person), and in this regard decisions by the
indemnified Person (and in the case of the Joint Venture being the indemnified
Person by the Member that is not the indemnifying Person or whose Affiliate is
not the indemnifying Person) in respect of the treatment of tax items shall be
made without regard to the fact that indemnity payments will be made on an After
Tax Basis in accordance with the terms of the paragraph. Payments shall be made
on an After Tax Basis taking into account only reductions in Taxes occurring in
the taxable year in which the deduction, amortization or depreciation of the
expense indemnified against first occurs and in the next two (2) succeeding
taxable years. If requested by the indemnifying Person, the indemnified Person
(and in the case of the Joint Venture being the indemnified Person, by the
Member that is not the indemnifying Person or whose Affiliate is not the
indemnifying Person), shall provide a copy of its tax returns to an independent
tax professional (which may be such Person’s auditor) which shall report to the
indemnifying Person whether, in the opinion of such independent tax
professional, (i) the computation as to the amount of a reduction in Taxes, if
any, was accurate and (ii) the judgment as to the existence and amount of any
reduction in Taxes was made in good faith. The determination of the independent
tax professional shall be final and binding and not subject to further review.
The costs of the review by the independent tax professional shall be borne by
the indemnifying Person.

 

“AMD Benefits Liabilities” means Liabilities relating to any benefit calculated
with respect to any time period ending prior to the Closing under the AMD
Business Benefit Plans including any Liabilities relating to unpaid salary,
commissions, bonuses, allowances, subsidies, reimbursements, shift
differentials, social insurance payments, workers’ compensation contributions,
or the payroll amounts earned or accrued prior to Closing.

 

“AMD Business Benefit Plans” means any Benefit Plan or Foreign Plan maintained
or contributed to, or required to be maintained or contributed to, by AMD or for
the benefit of any present or former officers or employees of the AMD Flash
Memory Business.

 

“AMD Business Assets” means the AMD Contributed Assets and all properties and
assets of the AMD Contributed Subsidiaries, of whatsoever nature and wherever
located, that are owned, leased or licensed by the AMD Contributed Subsidiaries
immediately prior to the Closing and the AMD Pre-Closing Contributed Assets
owned, leased or licensed by the Joint Venture immediately prior to the Closing,
but excluding the AMD Excluded Assets. For purposes of the definitions of “AMD
Excluded Liabilities,” and “Transfer Taxes,” and Sections 2.2, 2.3, 2.4 and 8.4,
AMD Business Assets shall be deemed to include the Intellectual Property Rights
contributed or otherwise assigned by AMD or its Affiliates to the Joint Venture
or its Affiliates under the Intellectual Property Agreement.

 

3



--------------------------------------------------------------------------------

“AMD California Assets” means the Sunnyvale Real Property and the assets listed
on Annex B hereto.

 

“AMD China” means Advanced Micro Devices (Suzhou) Limited, a company organized
under the laws of China and a wholly-owned Subsidiary of AMD Singapore.

 

“AMD Closing Date California Assets” means the assets listed on Annex C hereto.

 

“AMD Closing Date Contributed Fab 25 Assets” means the Austin Real Property and
the assets listed on Annex D hereto.

 

“AMD Coatue Assets” means the assets listed on Annex E hereto.

 

“AMD Contributed Subsidiaries” means AMD Malaysia, AMD Singapore, AMD Thailand
and AMD China. For the avoidance of doubt, AMD Contributed Subsidiaries does not
include FASL (Japan).

 

“AMD Contributed Subsidiary Closing Balance Sheets” means the unaudited balance
sheets as of the Closing of the AMD Contributed Subsidiaries attached hereto as
Annex F.

 

“AMD Environmental Condition” means (a) the Handling or Release prior to the
Closing by AMD, its Affiliates, the Joint Venture or any of their Predecessors
or contractors of any Hazardous Substance in, on, from, under or to any AMD
Operating Site, including the effects of such Handling or Release of Hazardous
Substances on resources, Persons or property inside or outside the boundaries of
any AMD Operating Site whether before or after Closing; (b) any presence or
Release of any Hazardous Substance in, on, from, under or to the AMD Business
Assets before or at the Closing, including the effects of such presence or
Release on resources, Persons, or property inside or outside the boundaries of
the AMD Business Assets whether before or after the Closing; (c) any other act
or omission prior to the Closing of AMD, its Affiliates, the Joint Venture or
any of their Predecessors in connection with the operation of the AMD Flash
Memory Business or the AMD Business Assets or of the Joint Venture, any of the
AMD Contributed Subsidiaries or its or their Predecessors that gives rise to
Liability under any Environmental Law; and (d) any Coatue Environmental
Condition.

 

“AMD Excluded Assets” means (a) cash and marketable securities of AMD and its
Affiliates (other than cash and marketable securities of the AMD Contributed
Subsidiaries), (b) accounts and notes receivable of AMD and its Affiliates
(other than accounts and notes receivable of the AMD Contributed Subsidiaries),
(c) the AMD Licensed Intellectual Property and (d) the assets set forth on Annex
G hereto.

 

4



--------------------------------------------------------------------------------

“AMD Excluded Liabilities” means all Liabilities of AMD and its Affiliates that
are not AMD Assumed Liabilities, including, without limitation (a) Liabilities
related to or arising from any of the AMD Excluded Assets, (b) Liabilities
related to or arising from AMD Environmental Conditions, (c) Liabilities of AMD
under Sections 2.3, 2.4 and 2.5, (d) Liabilities of AMD or any of its Affiliates
that do not relate to the AMD Flash Memory Business, (e) Liabilities of AMD or
any of its Affiliates related to or arising out of events or circumstances
occurring in connection with the operation of the AMD Flash Memory Business or
the AMD Business Assets prior to Closing, including Liabilities related to any
time period ending prior to the Closing regarding performance or other
obligations required to be performed prior to Closing under Contracts and
Permits included in the AMD Business Assets, other than Liabilities to the
extent reflected on the AMD Contributed Subsidiary Closing Balance Sheets
(except as otherwise specifically provided in Sections 2.3 and 2.5 or any other
provision of the Transaction Documents), (f) AMD Benefits Liabilities, except as
otherwise specifically provided under Section 8.5 or any other provisions of the
Transaction Documents, (g) Liabilities related to (A) any Proceedings pending
against AMD or any of its Affiliates prior to the Closing and (B) any
Proceedings instituted after the Closing arising from the operation of the AMD
Flash Memory Business or the AMD Business Assets prior to the Closing and (h)
any accounts or notes payable of AMD and its Affiliates outstanding immediately
prior to the Closing, other than accounts or notes payable reflected on the AMD
Contributed Subsidiary Closing Balance Sheets.

 

“AMD FASL (Japan) Additional Equity” means 162,837 shares of FASL (Japan) stock
represented by certificate no. 2B0001.

 

“AMD FASL (Japan) Closing Date Contributed Equity” means 292,961 shares of FASL
(Japan) stock represented by certificate nos. 1B0001, 3B0001, 3B0002, 3B0003,
3B0004, 3B0005, 3B0006, 3B0014, 3B0015, 3B0016 and 3B0017.

 

“AMD Inventory” means all of AMD’s, AMD Investments’ and the AMD Contributed
Subsidiaries’ wafers, die, raw materials, work in process and finished products
with respect to the AMD Flash Memory Business, in each case, wherever located.

 

“AMD Licensed Intellectual Property” means the Intellectual Property Rights
licensed by AMD to the Joint Venture or its Affiliates pursuant to the AMD-FASL
Patent-Cross License Agreement and the Intellectual Property Agreement.

 

“AMD Malaysia” means FASL (Penang) Sdn. Bhd., a company organized under the laws
of Malaysia.

 

“AMD Malaysia Equity” means all of the outstanding capital stock or other equity
interests of AMD Malaysia.

 

“AMD Operating Site” means the AMD Business Assets and any Real Property or
Facility owned, operated, leased or used at any time prior to Closing by AMD,
its Affiliates or its or their Predecessors in connection with the operation of
Coatue, the AMD Flash Memory Business or by Coatue, the Joint Venture, the AMD
Contributed Subsidiaries, or its or their Subsidiaries or Predecessors,
including any offsite disposal or treatment facilities used in connection with
the Flash Memory Business or by the Joint Venture, the AMD Contributed
Subsidiaries or its or their Subsidiaries or Predecessors.

 

5



--------------------------------------------------------------------------------

“AMD Prospective Transferred Employees” means those employees of AMD listed on
Annex H attached hereto who will be offered employment by the Joint Venture or
its Affiliates.

 

“AMD Singapore” means AMD Holdings (Singapore) Pte. Ltd., a company organized
under the laws of Singapore.

 

“AMD Singapore Equity” means all of the outstanding capital stock or other
equity interests of AMD Singapore.

 

“AMD Thailand” means AMD (Thailand) Limited, a company organized under the laws
of Thailand.

 

“AMD Thailand Equity” means all of the outstanding capital stock or other equity
interests of AMD Thailand.

 

“Ancillary Documents” means the agreements, certificates, instruments or other
documents to be executed and delivered in connection with this Agreement,
including, without limitation, the agreements, certificates, instruments or
other documents referenced in Section 4.1(b).

 

“Applicable Law” means, with respect to a Person, any domestic or foreign,
national, federal, territorial, state or local constitution, statute, law
(including principles of common law), treaty, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, legally binding directive,
judgment, decree or other requirement or restriction of any arbitrator or
Governmental Authority applicable to such Person or any of its Affiliates or any
of their respective properties, assets, officers, directors, employees,
consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person or any
of its Affiliates).

 

“Austin Real Property” means the Real Property known as AMD buildings F25 and B4
located in Austin, Texas, and more particularly described in the Fab 25 Deed.

 

“Bangkok Real Property” means the Real Property located at Tambon Pakkred,
Amphur Pakkred, Nonthaburi Province, Thailand, described in (a) the Land Title
Deed No. 1061, Plot No. 225, Survey Page 17, (b) the Land Title Deed No. 17035,
Plot No. 217, Survey Page 32, (c) Land Title Deed No. 17036, Plot No. 218,
Survey Page 33 and (d) the factory building situated on the foregoing as No. 229
Moo 4.

 

“Basic Pension Benefit Liability” for any FASL Included Employee shall mean the
PBO of such FASL Included Employee under the Basic Portion of the Fujitsu
Employee Pension Fund, determined as of the Establishment Date using the
Specified Actuarial Assumptions.

 

 

6



--------------------------------------------------------------------------------

“Benefit Plan” means an Employee Benefit Plan or any other benefit arrangement,
including, without limitation, (a) each employment or consulting agreement, (b)
each arrangement providing for insurance coverage or workers’ compensation
benefits, (c) each incentive bonus, deferred bonus or other incentive
compensation arrangement, (d) each arrangement providing termination allowance,
severance or similar benefits, (e) each equity and equity-based compensation
plan, (f) each deferred compensation plan, (g) each compensation policy and
practice and (h) each vacation, vacation pay, and paid or unpaid leave policy
and practice.

 

“Charter Documents” of any Person means such Person’s articles of incorporation,
by-laws, certificate of formation, limited liability company agreement or
equivalent governance and organizational documents.

 

“Coatue” means Coatue Corporation, a Delaware corporation, a wholly owned
Subsidiary of AMD.

 

“Coatue Employees” means Andrew Perlman, Aaron Mandell, Avi Goldberg, Juri
Krieger, David Guan, Igor Sokolik, Stuart Spitzer, Richard Kingsborough, William
Leonard and Michael Lineham.

 

“Coatue Employee Contracts” means (i) Separation Payment Agreement, dated June
6, 2003, by and among AMD and each of Andrew Perlman, Aaron Mandell, Avi
Goldberg, Juri Krieger, Stuart Spitzer and David Guan, (ii) Offer Letters, dated
June 6, 2003, from AMD to each of Andrew Perlman, Aaron Mandell, Avi Goldberg,
Juri Krieger, David Guan, Igor Sokolik, Stuart Spitzer, Richard Kingsborough,
William Leonard and Michael Linehan, and (iii) Side Letters, dated June 6, 2003,
regarding Acquisition of Coatue Corporation by Advanced Micro Devices, Inc., by
and between AMD, U.S. Bank National Association and each of Andrew Perlman,
Aaron Mandell, Avi Goldberg, Juri Krieger, David Guan, Igor Sokolik, Stuart
Spitzer, Richard Kingsborough, William Leonard and Michael Linehan.

 

“Coatue Environmental Condition” means the presence or Release of any Hazardous
Substance associated with the Wells G & H Superfund Site that is present in soil
or groundwater at, in, on, under or to the Coatue Property prior to Closing,
including the effects of such Hazardous Substances on resources, Persons, or
property inside or outside the boundaries of the Coatue Property whether before
or after Closing. With respect to any Hazardous Substances detected in soil or
groundwater at, in, on, under from or to the Coatue Property after Closing, AMD
shall bear the burden of proving that such Hazardous Substance is not a Coatue
Environmental Condition.

 

“Coatue Property” means the Real Property located at 25-NPR&S Olympia Avenue,
Woburn, Massachusetts.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

“Contract” means agreements, contracts, notes, loans, evidences of indebtedness,
purchase orders, letters of credit, indentures, security or pledge agreements,
undertakings, practices, covenants not to compete, employment agreements,
severance agreements, licenses, leases, instruments, obligations or commitments,
whether oral or written.

 

7



--------------------------------------------------------------------------------

“Contributing Party” means AMD Investments and Fujitsu Sub. The parties agree
that each obligation to be performed in this Agreement by a Contributing Party
shall be deemed also to be an obligation of the parent company of such
Contributing Party (AMD in the case of AMD Investments and Fujitsu in the case
of Fujitsu Sub).

 

“Employee Benefit Plan” means any employee benefit plan, as defined in Section
3(3) of ERISA.

 

“Environmental Law” means all Applicable Laws which regulate or relate to the
protection or clean-up of the environment, the Handling or Release of Hazardous
Substances, waste or materials, or other dangerous substances, wastes, pollution
or materials (whether gas, liquid or solid), the health and safety of Persons as
affected by such substances, including protection of the health and safety of
employees, or the preservation or protection of waterways, groundwater, drinking
water, air, wildlife, plants or other natural resources. Environmental Laws
include, but are not limited to, the United States Federal Water Pollution
Control Act, the United States Resource Conservation & Recovery Act, the United
States Clean Water Act, the United States Safe Drinking Water Act, the United
States Atomic Energy Act, the United States Occupational Safety and Health Act,
the United States Toxic Substances Control Act, the United States Clean Air Act,
the United States Comprehensive Environmental Response, Compensation and
Liability Act, the United States Hazardous Materials Transportation Act, all
associated amendments and subsequent related legislation, and all analogous or
related Applicable Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” of any Person means any other Person that, together with such
Person as of the relevant measuring date under ERISA, was or is required to be
treated as a single employer under Section 414 of the Code.

 

“Establishment Date” shall mean the date on which FASL (Japan) establishes its
own employee pension fund. For purposes of clarification, AMD and Fujitsu
confirm that the target Establishment Date is April 1, 2006.

 

“Fab 25 Loan Agreement” means the Amended and Restated Term Loan Agreement among
the Joint Venture and General Electric Capital Corporation, Bank of America, N.
A., and Merrill Lynch Capital, a Division of Merrill Lynch Financial Services
Inc.

 

“Facilities” means all plants, offices, manufacturing facilities, support
facilities, warehouses, improvements, administration buildings and amenities.

 

“FASL Included Employee” shall mean a FASL (Japan) Employee but shall exclude:
(i) with respect to the period of time prior to the Launch Date, an employee of
FASL (Japan) who was not previously an employee of Fujitsu or its Affiliates;
and (ii) with respect to the period of time after the Launch Date, a newly hired
employee of FASL (Japan) other than a Transferred Employee.

 

8



--------------------------------------------------------------------------------

“FASL (Japan) Employee” shall mean an employee of FASL (Japan) including a
Transferred Employee.

 

“FASL (Japan) Monden Property” means the Real Property owned by Fujitsu and
leased by FASL (Japan) prior to Closing located at 6 Monden Industrial Park,
Aizuwakamatsu City, Fukushima, Japan.

 

“FASL (Japan) Portion of the Unfunded Amount” for any FASL Included Employee
shall mean the Unfunded Amount for such employee minus the Fujitsu Portion of
the Unfunded Amount for such employee.

 

“Fixtures and Equipment” means furniture, fixtures, furnishings, machinery,
equipment, vehicles, computer hardware, and other tangible personal property,
whether owned or leased.

 

“Foreign Plan” means any plan, program, policy, arrangement or agreement
established or maintained outside the United States which provides, or results
in the provision of, the type of benefits described in Section 3(1) or 3(2) of
ERISA, and which plan is not subject to ERISA or the Code.

 

“Fujitsu Benefits Liabilities” means Liabilities relating to any benefit
calculated with respect to any time period ending prior to the Closing under the
Fujitsu Business Benefit Plans including any Liabilities relating to unpaid
salary, commissions, bonuses, allowances, subsidies, reimbursements, shift
differentials, social insurance payments, workers’ compensation contributions,
or other payroll amounts earned or accrued prior to the Closing.

 

“Fujitsu Business Assets” means the Fujitsu Contributed Assets and all
properties and assets of the Fujitsu Contributed Subsidiary, of whatsoever
nature and wherever located, that are at the time of Closing owned, leased or
licensed by the Fujitsu Contributed Subsidiary immediately prior to the Closing,
but excluding the Fujitsu Excluded Assets. For purposes of the definitions of
“Fujitsu Excluded Liabilities,” and “Transfer Taxes,” and Sections 2.2, 2.3, 2.4
and 8.4, Fujitsu Business Assets shall be deemed to include the Intellectual
Property Rights contributed or otherwise assigned by Fujitsu or its Affiliates
to the Joint Venture or its Affiliates under the Intellectual Property
Agreement.

 

“Fujitsu Business Benefit Plans” means any Benefit Plan or Foreign Plan
maintained or contributed to, or required to be maintained or contributed to, by
Fujitsu or for the benefit of any present or former officers or employees of the
Fujitsu Flash Memory Business.

 

“Fujitsu Contributed Subsidiary” means Fujitsu Malaysia. For the avoidance of
doubt, Fujitsu Contributed Subsidiary does not include FASL (Japan).

 

“Fujitsu Contributed Subsidiary Closing Balance Sheet” means the unaudited
balance sheet as of the Closing of the Fujitsu Contributed Subsidiary attached
hereto as Annex I.

 

“Fujitsu Division Assets” means the assets described in Annex J.

 

9



--------------------------------------------------------------------------------

“Fujitsu Employee Pension Fund” shall mean the Basic Portion, Additional Portion
No. 1 and Additional Portion No. 3 of the Fujitsu Pension Fund (Fujitsu Kousei
Nenkin Kikin) maintained for the benefit of, among other employees, Fujitsu
Transferred Employees and Fujitsu Prospective Transferred Employees. For
purposes of this Agreement, the term Fujitsu Employee Pension Fund shall not
include the Additional Portion No. 2 or Additional Portion No. 4 of the Fujitsu
Pension Fund.

 

“Fujitsu Environmental Condition” means (a) the Handling or Release prior to the
Closing by Fujitsu or its Affiliates or its or their Predecessors or contractors
of any Hazardous Substance, in, on, from, under or to any Fujitsu Operating
Site, including the effects of such Handling or Release of Hazardous Substances
on resources, Persons or property inside or outside the boundaries of any
Fujitsu Operating Site, whether before or after the Closing; (b) any presence or
Release of any Hazardous Substance in, on, from, under or to the Fujitsu
Business Assets before or at the Closing, including the effects of such presence
or Release on resources, Persons, or property inside or outside the boundaries
of the Fujitsu Business Assets, whether before or after Closing; (c) any other
act or omission prior to the Closing of Fujitsu, its Affiliates or its or their
Predecessors in connection with the operation of the Fujitsu Flash Memory
Business or the Fujitsu Business Assets or the Fujitsu Contributed Subsidiary or
its Predecessors that gives rise to Liability under any Environmental Law; and
(d) any Fujitsu Monden Environmental Condition.

 

“Fujitsu Excluded Assets” means (a) cash and marketable securities of Fujitsu
and its Affiliates (other than cash and marketable securities of the Fujitsu
Contributed Subsidiary, if any, reflected on the Fujitsu Contributed Subsidiary
Closing Balance Sheet), (b) accounts and notes receivable of Fujitsu and its
Affiliates (other than accounts and notes receivable of the Fujitsu Contributed
Subsidiary, if any, reflected on the Fujitsu Contributed Subsidiary Closing
Balance Sheet), (c) the Fujitsu Licensed Intellectual Property and (d) the
assets listed on Annex K hereto.

 

“Fujitsu Excluded Liabilities” means all Liabilities of Fujitsu and its
Affiliates that are not Fujitsu Assumed Liabilities, including, without
limitation (a) Liabilities related to or arising from any of the Fujitsu
Excluded Assets, (b) Liabilities related to or arising from Fujitsu
Environmental Conditions, (c) Liabilities of Fujitsu under Sections 2.3, 2.4 and
2.5, (d) Liabilities of Fujitsu or any of its Affiliates that do not relate to
the Fujitsu Flash Memory Business, (e) Liabilities of Fujitsu or any of its
Affiliates related to or arising out of events or circumstances occurring in
connection with the operation of the Fujitsu Flash Memory Business or the
Fujitsu Business Assets prior to Closing, including Liabilities related to any
time period ending prior to the Closing regarding performance or other
obligations required to be performed prior to Closing under Contracts and
Permits included in the Fujitsu Business Assets, other than Liabilities to the
extent reflected on the Fujitsu Contributed Subsidiary Closing Balance Sheet
(except as otherwise specifically provided in Sections 2.3 and 2.5 or any other
provision of the Transaction Documents), (f) Fujitsu Benefits Liabilities,
except as otherwise provided under Section 8.5 hereof or any other provision of
the Transaction Documents, (g) Liabilities related to (i) any Proceedings
pending against Fujitsu or any of its Affiliates prior to the Closing and (ii)
any Proceedings instituted after the Closing arising from the operation of the
Fujitsu Flash Memory Business or the Fujitsu Business Assets prior to the
Closing and (h) any accounts or notes payable of Fujitsu and its Affiliates
outstanding immediately prior to the Closing, other than accounts or notes
payable reflected on the Fujitsu Contributed Subsidiary Closing Balance Sheet.

 

10



--------------------------------------------------------------------------------

“Fujitsu FASL (Japan) Equity” means 487,955 shares of FASL (Japan) stock
represented by certificate no. 1A001.

 

“Fujitsu Inventory” means all of Fujitsu’s and the Fujitsu Contributed
Subsidiary’s wafers die, raw materials, work in process and finished products
with respect to the Fujitsu Flash Memory Business, in each case, wherever
located.

 

“Fujitsu Licensed Intellectual Property” means the Intellectual Property Rights
licensed by Fujitsu to the Joint Venture or its Affiliates pursuant to the
Fujitsu-FASL Patent-Cross License Agreement and the Intellectual Property
Agreement.

 

“Fujitsu Malaysia” means Fujitsu Microelectronics (Malaysia) Sdn. Bhd., a
company organized under the laws of Malaysia.

 

“Fujitsu Malaysia Equity” means all of the outstanding capital stock or other
equity interests of Fujitsu Malaysia.

 

“Fujitsu Monden Environmental Condition” means the presence or Release at, in,
on, under or from the Fujitsu Monden Property, prior to the Closing Date, to
soil or groundwater at, in, on, under or to the FASL (Japan) Monden Property of
any Hazardous Substances associated with, or that have resulted in, the
detection of fluorine in groundwater at the FASL (Japan) Monden Property as
described in the Phase II Environmental Site Assessment (ERM, Inc. June 6,
2003), including the effects of such presence or Release on resources, Persons,
or property inside or outside the boundaries of the FASL (Japan) Monden Property
whether before or after the Closing. In the case of an ongoing or continual
Release of the above-referenced Hazardous Substances as of the Closing Date,
Fujitsu Monden Environmental Condition includes any portion of the Release that
occurs after the Closing Date.

 

“Fujitsu Monden Property” means the Real Property owned by Fujitsu located
within the Monden Industrial Park in Aizuwakamatsu City, Fukushima, Japan, but
not including the FASL (Japan) Monden Property.

 

“Fujitsu Operating Site” means any Fujitsu Business Assets and any Real Property
or Facility owned, operated, leased or used at any time prior to the Closing by
Fujitsu, its Affiliates or its or their Predecessors in connection with the
operation of the Fujitsu Flash Memory Business or by the Fujitsu Contributed
Subsidiary, or its Subsidiaries or Predecessors, including, without limitation,
any offsite disposal or treatment facilities used in connection with the Fujitsu
Flash Memory Business or by the Fujitsu Contributed Subsidiary, or its
Subsidiaries or Predecessors.

 

11



--------------------------------------------------------------------------------

“Fujitsu Portion of the Unfunded Amount” for any FASL Included Employee shall
mean the product of the Unfunded Amount for that employee multiplied by the
employee’s years of service through the end of the Secondment Period and divided
by such employee’s total years of service through the Establishment Date, plus
an additional 5% of such Unfunded Amount in consideration of the efforts of the
parties to reconcile Japanese and United States accounting principles. For
purposes of clarification, and solely by way of example, if the Fujitsu Portion
of the Unfunded Amount when expressed as a percentage of a FASL Included
Employee’s Unfunded Amount prior to the additional 5% amount described in the
preceding sentence is 60%, the total Fujitsu Portion of the Unfunded Amount for
such FASL Included Employee shall be 65% of the total Unfunded Amount for that
Employee.

 

“Fujitsu Prospective Transferred Employees” means those employees of Fujitsu and
its Affiliates listed on Annex L attached hereto who will be transferred by
Fujitsu and its Affiliates to FASL (Japan) or its Affiliates, either as of the
Launch Date or at the end of the Secondment Period (as defined in the Fujitsu
Secondment Agreement), as the case may be.

 

“Fujitsu Transferred Employees” means employees of Fujitsu who have been
transferred from Fujitsu (or its Affiliates, as the case may be), including
employees who transfer from Fujitsu as of the Launch Date and the Seconded
Employees (as defined in the Fujitsu Secondment Agreement) who transfer from
Fujitsu as of the Fujitsu Transfer Date (as defined in the Fujitsu Secondment
Agreement).

 

“Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

 

“Handling” means any use, generation, storage, treatment, processing,
transportation, recycling, disposal, or other handling or disposition of any
kind, including the arrangement by contract, agreement or otherwise for such
handling or disposition by any other Person.

 

“Hazardous Substance” means any pollutants, contaminants, chemicals, waste; any
toxic, infectious, carcinogenic, reactive, corrosive, ignitable or flammable
chemical or chemical compound; or any hazardous substance, material or waste,
whether solid, liquid or gas, that is subject to regulation, control or
remediation under, or which may form the basis of Liability under, any
Environmental Laws. “Hazardous Substance” includes, without limitation, any
quantity of asbestos in any form, urea formaldehyde, PCB’s, radon gas, crude oil
or any fraction thereof, all forms of natural gas, petroleum products, fractions
or by-products, radioactive substances, sludges and slag.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

 

“Initial Asset Transfer Amount” shall mean the initial amount of assets to be
transferred from the Fujitsu Employee Pension Fund to the FASL (Japan) Employee
Pension Fund on the Establishment Date in respect of the FASL (Japan) Employees
as determined in accordance with Section 8.9(b)(iii), below.

 

12



--------------------------------------------------------------------------------

“Intellectual Property Rights” has the meaning set forth in the Intellectual
Property Agreement.

 

“Japan GAAP” means generally accepted accounting principles in Japan.

 

“Judgment” includes any (a) judicial or administrative judgment, order, writ,
injunction, decree or award or (b) any Contract with any Governmental Authority
that is or has been entered into in connection with any Proceeding.

 

“JV Environmental Condition” means (a) the Handling or Release, after the
Closing Date by the Joint Venture, its Subsidiaries, or JV Predecessors of any
Hazardous Substance, either in, on, from, under or to a JV Operating Site,
including, without limitation, the effects of such Handling or Release of
Hazardous Substances on resources, Persons, or property within or outside the
boundaries of any JV Operating Site; (b) any other act or omission of the Joint
Venture, its Subsidiaries or its or their JV Predecessors, subsequent to the
Closing Date that gives rise to Liability or potential Liability under any
Environmental Law; and (c) solely for purposes of Section 10.5 of this
Agreement, the JV Monden Environmental Condition.

 

“JV Monden Environmental Condition” means the presence or Release at, in, on,
under or from the FASL (Japan) Monden Property, prior to the Closing Date, to
soil or groundwater at, in, on, under or to the Fujitsu Monden Property of any
Hazardous Substances associated with, or that have resulted in, the detection of
fluorine in groundwater at the FASL (Japan) Monden Property as described in the
Phase II Environmental Site Assessment (ERM, Inc. June 6, 2003), including the
effects of such presence or Release on resources, Persons, or property inside or
outside the boundaries of the Fujitsu Monden Property whether before or after
the Closing. In the case of an ongoing or continual Release of the
above-referenced Hazardous Substances as of the Closing Date, JV Monden
Environmental Condition includes any portion of the Release that occurs after
the Closing Date.

 

“JV Operating Site” means any Real Property or Facility owned, leased or used by
the Joint Venture, its Subsidiaries or its or their JV Predecessors, from and
after Closing in connection with the operation of the Joint Venture Business,
including any offsite disposal or treatment facilities utilized in connection
with the Joint Venture Business.

 

“JV Predecessors” means any Person, the assets or obligations of which are
acquired or assumed by the Joint Venture or its Subsidiaries or to which the
Joint Venture or its Subsidiaries succeeds following the Closing Date.

 

“Knowledge of AMD” or “Knowledge” when used with respect to AMD or similar
phrases means the actual knowledge of the individuals listed on Annex M hereto.

 

“Knowledge of the AMD Facility Managers” means the actual knowledge of the
individuals listed on Annex N hereto.

 

“Knowledge of Fujitsu” or “Knowledge” when used with respect to Fujitsu or
similar phrases means the actual knowledge of the individuals listed on Annex O
hereto.

 

13



--------------------------------------------------------------------------------

“Knowledge of the Fujitsu Facility Managers” means the actual knowledge of the
individuals listed on Annex P hereto.

 

“Kuala Lumpur Real Property” means the following parcels of Real Property: (i)
the single parcel known as Lot P.T. 752, Persiaran Kuala Selangor, located at
Persiaran Kuala Selangor, Sek. 26 40000 Shah Alam, Selangor Darul Ehsan,
Malaysia, with a total area of 1,742,400 square feet, and more particularly
described in Land Title Deed No. 71752, Lot. No. 752 Mukim Damanasara and (ii)
the two parcels known together as Lot P.T. 753, Persiaran Kuala Selangor,
located at Persiaran Kuala Selangor, Sek. 26 40000 Shah Alam, Selangor Darul
Ehsan, Malaysia, with total areas of 1,312,141 and 470,800 square feet,
respectively, and more particularly described in Land Title Deed No. 71752, Lot.
No. 753 Mukim Damanasara.

 

“Launch Date” means June 30, 2003.

 

“Liability” means, with respect to any Person, any liability, indebtedness,
expense, guaranty, endorsement or obligation of or by such Person of any kind,
character or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, secured or unsecured, joint or
several, due or to become due, vested or unvested, executory, determined,
determinable or otherwise and whether or not the same is required to be accrued
on the financial statements of such Person.

 

“Lien” includes any mortgage, lien, pledge, security interest, conditional sale
agreement, charge, claim, easement, right, condition, restriction or other
encumbrance or defect of title of any nature whatsoever (including, without
limitation, (a) any assessment, charge or other type of notice which is levied
or given by any Governmental Authority and for which a lien could be filed and
(b) any restriction on the use, voting, transfer or receipt of income), in each
case excluding licenses of Intellectual Property Rights.

 

“Losses” means any and all costs, losses, Taxes, Liabilities, damages, lawsuits,
deficiencies, claims, demands, and expenses (whether or not arising out of
third-party claims), including, without limitation, interest, penalties, costs
of mitigation or remediation, losses in connection with any Environmental Law
(including, without limitation, any clean-up or remedial action), damages to the
environment, reasonable attorneys’ fees and all amounts paid in investigation,
defense or settlement of any of the foregoing.

 

“Material Adverse Effect on the Joint Venture” means any facts or circumstances
that would result in a material adverse effect on the business, operations,
affairs, financial condition, results of operations, assets, Liabilities,
reserves or any other aspect of the Joint Venture, taken as a whole, assuming
consummation of the transactions contemplated hereby.

 

“Material Contract” means Contracts that satisfy one or more of the following
criteria: (a) Contracts not made in the ordinary course of business, (b)
Contracts to purchase, sell or otherwise transfer any (i) Real Property or (ii)
personal property with a purchase price in excess of US$10 million, whether a
party is the buyer, seller, grantor or grantee thereunder, (c) Contracts
involving future expenditures or Liabilities, actual or potential, in excess of
US$10 million, (d) Contracts containing covenants limiting the freedom of the
Joint Venture, a Contributing Party, an AMD Contributed Subsidiary, a Fujitsu
Contributed Subsidiary or

 

14



--------------------------------------------------------------------------------

Prospective Transferred Employees to engage in any line of business or compete
with any Person or pursuant to which any material benefit is required to be
given or lost as a result of so competing, (e) operating or other agreements
with respect to partnerships, limited liability companies and joint ventures or
other Contracts involving sharing of profits, (f) employment contracts and
severance agreements with Prospective Transferred Employees, (g) labor or union
contracts with respect to Prospective Transferred Employees, (h) Real Property
Leases, (i) Contracts for borrowed money in excess of US$10 million, (j)
Material Personal Property Leases, (k) Contracts to acquire a business or the
equity of another Person and (l) Contracts that involve the license of
Intellectual Property Rights that are material to the operation of the AMD Flash
Memory Business or the Fujitsu Flash Memory Business. Notwithstanding the
foregoing, “Material Contract” does not include any Contract one of the
principal purposes of which is the granting of a license to Third Party Other IP
Rights (as defined in the Intellectual Property Agreement) to AMD, Fujitsu or
any of their Affiliates.

 

“Material Personal Property Leases” means leases for personal property with
payments that exceed US$2.5 million per year or US$10 million in the aggregate.

 

“Member” has the meaning given to it in the Operating Agreement.

 

“Membership Interest” has the meaning given to it in the Operating Agreement.

 

“NVM” means a non-volatile memory device wherein information stored in a memory
cell is maintained without power consumption and the write time (including erase
time if there is an erase operation prior to a write operation) exceeds the read
time, allowing the device to function primarily as a reading device.

 

“Penang Real Property” means the Real Property leased from Penang Development
Corporation and located at AM 1, Bayan Lepas Free Trade Zone, Phase I, Penang,
Malaysia and AM 2, 4, EDC, Bayas Lepas Free Trade Zone, Phase 2, Penang,
Malaysia.

 

“Pension Benefits” shall mean pension benefits accrued under the Basic Portion,
Additional Portion No. 1 and Additional Portion No. 3 of the Fujitsu Employee
Pension Fund.

 

“Percentage Interest” has the meaning given to it in the Operating Agreement.

 

“Permits” means all approvals, authorizations, certificates, consents, licenses,
orders, franchises, qualifications, registrations and permits or other similar
authorizations of a Governmental Authority (and any other Person) required under
Applicable Law necessary for the operation of the AMD Flash Memory Business and
the AMD Business Assets or the Fujitsu Flash Memory Business and the Fujitsu
Business Assets, as applicable, in each case, excluding licenses of Intellectual
Property Rights.

 

“Permitted Liens” means (a) Liens for Taxes or charges or claims by a
Governmental Authority (i) not yet due and payable, or (ii) being contested in
good faith in appropriate Proceedings, (b) statutory Liens of landlords, Liens
of carriers, workmen, repairmen, warehousepersons, mechanics and materialpersons
and other similar Liens imposed by law incurred in the ordinary course of
business for sums (i) not yet due and payable, or (ii) being

 

15



--------------------------------------------------------------------------------

contested in good faith in appropriate Proceedings, (c) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other similar types of social security programs or to secure the performance
of tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return of money bonds and similar
obligations, in each case incurred or made in the ordinary course of business,
consistent with past practice, (d) easements, covenants, restrictions, rights of
way, and other non-monetary imperfections of title or encumbrances that are a
matter of public record and do not, individually or in the aggregate, materially
affect the marketability of the property subject thereto or materially interfere
with the present or proposed use of such property, (e) other encumbrances or
minor matters that individually or in the aggregate are not material in amount
and do not materially detract from or interfere with the value or the present or
intended use of the property to which such encumbrance(s) relate(s), (f) zoning,
building or similar restrictions relating to or affecting property which would
not, individually or in the aggregate, materially interfere with the present use
or intended use of the affected property, (g) conditions which would be
disclosed by a survey or physical inspection which, in either case, would not
individually or in the aggregate materially interfere with the present use or
intended use of the affected property, (h) Liens securing the Fab 25 Loan
Agreement and (i) Liens set forth on Annex Q hereto.

 

“Permitted Title Exceptions” means (a) Liens for Taxes not yet due and payable
or Taxes being contested in good faith in appropriate Proceedings; (b) as to the
Penang Real Property, the Bangkok Real Property, the Suzhou Real Property, the
Kuala Lumpur Real Property, the Sunnyvale Real Property and the Austin Real
Property, easements, covenants, conditions, restrictions, rights of way,
non-monetary encumbrances and non-monetary title defects which would not,
individually or in the aggregate, materially interfere with the right or ability
of the Joint Venture to use or operate the affected property in the Joint
Venture Business; (c) as to the Sunnyvale Real Property, the exceptions set
forth in Section 7.6(a) hereof; (d) as to the Austin Real Property, the
exceptions set forth in Section 7.6(b) hereof; (e) workmen’s, repairmen’s,
mechanics’, carriers’ or other similar Liens arising or incurred in the ordinary
course of business; (f) zoning, building, or similar restrictions relating to or
affecting property which would not, individually or in the aggregate, materially
interfere with the right or ability of the Joint Venture to use or operate the
affected property in the Joint Venture Business; (g) Liens affecting the
interest of the owner of the land underlying any right of way or easement
benefiting the AMD Contributed Owned Real Property or the Fujitsu Contributed
Owned Real Property (as the case may be); (h) conditions which would be
disclosed by a current, accurate survey or physical inspection which, in either
case, would not individually or in the aggregate materially interfere with the
right or ability of the Joint Venture to use and operate the affected property
in the conduct of the Joint Venture Business; and (i) Liens securing the Fab 25
Loan Agreement.

 

“Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.

 

“Personal Property Leases” means all existing leases, subleases, licenses,
options, rights, concessions or other agreements or arrangements with respect to
personal property (excluding licenses of Intellectual Property Rights).

 

16



--------------------------------------------------------------------------------

“Post-Launch Transition Period” shall mean the period beginning on July 1, 2003
and ending on the Establishment Date.

 

“Predecessor” of a Person means any other Person, the assets or liabilities of
which have been acquired or assumed by such Person or to which such Person has
succeeded.

 

“Pre-Launch Transition Period” shall mean the period beginning on September 21,
2001 and ending June 30, 2003.

 

“Pre-Secondment Period” shall mean the period prior to April 16, 1993.

 

“Projected Benefit Obligation” or “PBO” is the projected benefit obligation as
that term is defined in SFAS 87, as of the Establishment Date.

 

“Prospective Transferred Employees” means the AMD Prospective Transferred
Employees and Fujitsu Prospective Transferred Employees.

 

“Real Property” means real property together with all Facilities, fixtures,
easements, licenses, options and all other rights appurtenant thereto.

 

“Real Property Leases” means all existing leases, subleases, licenses,
sublicenses, occupancy agreements, options, rights, concessions or other
agreements or arrangements with respect to Real Property.

 

“Release” means any release, threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment.

 

“Remediation Activity” means any cleanup, response, removal, remedial,
corrective or other action to clean up, detoxify, decontaminate, treat, contain,
prevent, cure, mitigate or otherwise remedy any Release of any Hazardous
Substance; any action to comply with any Environmental Law or Permit; and any
inspection, investigation (including subsurface investigations), study,
monitoring, assessment, sampling and testing (including soil and/or groundwater
sampling activities), laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.

 

“Representative” means any officer, director, principal, attorney, agent,
employee or other representative.

 

“Required Consents” means the Required AMD Consents and the Required Fujitsu
Consents.

 

“Required Contractual Consents” means the Required AMD Contractual Consents and
the Required Fujitsu Contractual Consents.

 

“Required Governmental Approvals” means the Required AMD Governmental Approvals
and the Required Fujitsu Governmental Approvals.

 

17



--------------------------------------------------------------------------------

“Secondment Period” shall mean the period beginning on April 16, 1993 and ending
on September 20, 2001.

 

“Shared Facility” shall mean any Facility owned or operated by AMD or Fujitsu,
or their respective Affiliates, that is required or used as of the Closing Date
for the collection, handling, storage or discharge of wastes in connection with
the ownership, operation and use of the AMD Business Assets and the AMD Flash
Memory Business, or the Fujitsu Business Assets and the Fujitsu Flash Memory
Business, respectively, that is not conveyed, transferred, or assigned to the
Joint Venture as of the Closing Date, including the wastewater and storm water
collection and discharge systems serving the Austin Real Property or the
neighboring AMD property as of the Closing Date.

 

“Shared Permit” shall mean any material Permit held by AMD or Fujitsu, or their
respective Affiliates, that is required under Environmental Law for the
ownership, operation and use of the AMD Business Assets and the AMD Flash Memory
Business, or the Fujitsu Business Assets and the Fujitsu Flash Memory Business,
respectively, that is not conveyed, transferred, or assigned to the Joint
Venture as of the Closing Date, including the (a) Industrial Waste Discharge
Permit No. 16506116 issued by the City of Austin and (b) Air Emissions Operating
Permit No. 6995 issued by the Texas Commission on Environmental Quality.

 

“Significant Reduction-In-Force at FASL Japan” is defined as an involuntary
termination of employment by FASL (Japan) of ten percent (10%) or more of the
FASL Included Employees within any six-month period occurring within the first
five years following the Launch Date.

 

“Specified Actuarial Assumptions” used to calculate all pension costs and
liabilities, and to derive the amounts of pension assets to be allocated under
this Agreement shall, unless otherwise stated to the contrary herein, be based
on the actuarial assumptions used by the Fujitsu Employee Pension Fund’s actuary
in preparing such fund’s most recent Japan GAAP financial statements, as of the
effective date of any calculation using Specified Actuarial Assumptions;
provided, however, that for purposes of this Agreement 2.5% shall be the
discount rate to be used for such purposes, unless a different rate is
subsequently agreed to in writing by Fujitsu and AMD.

 

“Stand-Alone NVM Product” means a semiconductor product (including a single chip
or a multiple chip or system product) containing NVM dedicated to data storage
wherein all circuitry (including logic circuitry) contained therein is solely to
accept, store, retrieve or access information or instructions and cannot
manipulate such information or execute instructions.

 

“Subsidiary” of a Person means (a) any corporation, company or other legal
entity (other than a partnership) in an unbroken chain of corporations,
companies or other legal entities beginning with such Person, if each of the
corporations, companies or entities other than the last corporation, company or
entity in the unbroken chain then owns stock or other equity interests
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock or other equity interests in one of the other corporations,
companies or other legal entities in such chain, (b) any partnership in which
the Person is a general partner or (c) any partnership in which the Person
possesses more than a fifty percent (50%) interest in the total capital or total
income of such partnership. Notwithstanding the foregoing, neither the Joint
Venture nor FASL (Japan) shall be deemed to be a Subsidiary of either AMD or
Fujitsu for purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

“Sunnyvale Real Property” means the Real Property located at 913, 915 and 943
DeGuigne, Sunnyvale, California and more particularly described in the Grant
Deed executed on May 16, 2003 by AMD Investments and filed in the real property
records of Santa Clara County, California as document number 17046682.

 

“Suzhou Real Property” means the Real Property described in the Contract for
transfer of the right-to-use of the land in respect of 5.9 hectacres in the
Singapore-Suzhou township between China-Singapore Suzhou Industrial Park
Development Co., Ltd. and Advanced Micro Devices (Suzhou) Limited, dated
December 1995.

 

“Tax” means all taxes, levies, imposts and fees imposed by any Governmental
Authority (domestic or foreign) of any nature, including but not limited to
federal, state, local or foreign net income tax, alternative or add-on minimum
tax, profits or excess profits tax, franchise tax, gross income, adjusted gross
income or gross receipts tax, employment related tax (including employee
withholding or employer payroll tax, FICA or FUTA), real or personal property
tax or ad valorem tax, sales or use tax, excise tax, stamp tax or duty, any
withholding or back up withholding tax, value added tax, severance tax,
prohibited transaction tax, premiums tax, occupation tax, together with any
interest or any penalty, addition to tax or additional amount imposed by any
Governmental Authority (domestic or foreign) responsible for the imposition of
any such tax.

 

“Tax Return” means all returns, reports, forms, certificates or other
information required to be filed with any Governmental Authority with respect to
any Tax.

 

“Transaction Documents” means this Agreement and the Ancillary Documents.

 

“Transfer Taxes” means all federal, state, local or foreign sales, use,
transfer, real property transfer, mortgage recording, stamp duty, capital,
value-added or similar taxes that may be imposed in connection with the direct
or indirect transfer to the Joint Venture of AMD Business Assets or Fujitsu
Business Assets or assumption of AMD Assumed Liabilities or Fujitsu Assumed
Liabilities by the Joint Venture, together with any interest, additions to tax
or penalties with respect thereto and any interest in respect of such additions
to tax and penalties.

 

“Transferred Employees” shall mean (i) Fujitsu Transferred Employees, (ii)
Fujitsu Prospective Transferred Employees who have been seconded by Fujitsu or
its Affiliates to FASL (Japan) but have not yet become Fujitsu Transferred
Employees on the Establishment Date and (iii) former employees of Fujitsu and
its Affiliates who transferred to FASL (Japan) prior to the Launch Date.

 

“Unfunded Amount” for any FASL Included Employee shall mean, as of the
Establishment Date, the sum of such employee’s (i) Basic Pension Benefit
Liability plus (ii) Additional Portion No. 1 Pension Benefit Liability plus
(iii) the Additional Portion No. 3 Pension Benefit Liability minus (iv) the
Initial Asset Transfer Amount attributable to him or her.

 

19



--------------------------------------------------------------------------------

“Unit” has the meaning given to it in the Operating Agreement.

 

“U.S. GAAP” means generally accepted accounting principles in the United States.

 

1.2 Index of Other Defined Terms. In addition to those terms defined above, the
following terms shall have the respective meanings given thereto in the sections
indicated below:

 

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

“Agreement”

   Preamble

“AMD”

   Preamble

“AMD Asset Purchase Agreement”

   4.1(b)

“AMD Asset Sale Promissory Note”

   4.1(c)

“AMD Assumed Liabilities”

   2.2

“AMD Closing Date Contributed Assets”

   2.1(a)

“AMD Contributed Assets”

   2.1(b)

“AMD Contributed Contracts”

   2.1(a)

“AMD Contributed Leased Real Property”

   5.6(a)

“AMD Contributed Owned Real Property”

   5.6(b)

“AMD Contributed Permits”

   5.9(a)

“AMD Deductible”

   10.8(a)

“AMD Distribution Agreement”

   4.1(b)

“AMD Entities”

   5.1

“AMD Employment Agreements”

   5.11(a)

“AMD-FASL Patent Cross-License Agreement”

   4.1(b)

“AMD Flash Memory Business”

   Recitals

 

20



--------------------------------------------------------------------------------

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

“AMD Flash Memory Business Income Statements”

   5.24

“AMD Indemnitees”

   10.4

“AMD Investments”

   Preamble

“AMD Post-Closing Contributed Assets”

   2.1(b)

“AMD Pre-Closing Contributed Assets”

   Recitals

“AMD Pre-Closing Taxes”

   2.4

“AMD Promissory Note”

   4.1(c)

“AMD Services Agreement”

   4.1(b)

“AMD Site”

   5.15(a)

“AMD Technology Services Agreement”

   4.1(b)

“AMD Threshold”

   10.8(a)

“Applicable Interest Rate”

   8.9(b)

“Assumed Liabilities”

   2.2

“Austin Title Policy”

   7.6(b)

“Claimant”

   10.9(a)

“Closing”

   4.1(a)

“Closing Date”

   4.1(a)

“Confidentiality Agreement”

   12.13(b)

“Contribution Consideration”

   Article III

“Fab 25 Deed”

   4.1(b)

“FASL/AMD Services Agreement

   4.1(b)

“FASL (Japan)”

   Recitals

“FASL (Japan) Employee Pension Fund”

   8.9(b)

 

21



--------------------------------------------------------------------------------

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

“FASL (Japan) Flash Memory Business”

   Recitals

“FASL (Japan) Termination Agreement”

   4.1(b)

“Fujitsu”

   Preamble

“Fujitsu-AMD Patent Cross-License Agreement”

   4.1(b)

“Fujitsu Assumed Liabilities”

   2.2

“Fujitsu Closing Date Contributed Assets”

   2.1(c)

“Fujitsu Contributed Assets”

   2.1(d)

“Fujitsu Contributed Contracts”

   2.1(c)

“Fujitsu Contributed Leased Real Property”

   6.6(a)

“Fujitsu Contributed Owned Real Property”

   6.6(b)

“Fujitsu Contributed Permits”

   6.9(a)

“Fujitsu Deductible”

   10.8(a)

“Fujitsu Distribution Agreement”

   4.1(b)

“Fujitsu Employment Agreements”

   6.11(a)

“Fujitsu Entities”

   6.1

“Fujitsu-FASL Patent Cross-License Agreement”

   4.1(b)

“Fujitsu Flash Memory Business”

   Recitals

“Fujitsu Flash Memory Business Income Statements”

   6.24

“Fujitsu Indemnitees”

   10.5

“Fujitsu Post-Closing Contributed Assets”

   2.1(d)

“Fujitsu Pre-Closing Taxes”

   2.4

“Fujitsu Promissory Note”

   4.1(c)

“Fujitsu Secondment Agreement”

   4.1(b)

 

22



--------------------------------------------------------------------------------

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

“Fujitsu Services Agreement”

   4.1(b)

“Fujitsu Site”

   6.15(a)

“Fujitsu Sub”

   Preamble

“Fujitsu Technology Services Agreement”

   4.1(b)

“Fujitsu Threshold”

   10.6(a)

“Indemnifying Party”

   10.9(a)

“Intellectual Property Agreement”

   4.1(b)

“Investment Company Act”

   5.22

“Joint Venture”

   Preamble

“Joint Venture Business”

   Recitals

“JV Indemnitees”

   10.2

“Lease Agreement (AMD Malaysia)”

   4.1(b)

“Manufacturing Service Agreement”

   4.1(b)

“Non-Competition Agreement”

   4.1(b)

“Operating Agreement”

   4.1(b)

“Parent Guaranty”

   4.1(b)

“Proceedings”

   5.7

“Remediation Agreement”

   4.1(b)

“Required AMD Consents”

   5.9(b)

“Required AMD Contractual Consent”

   5.9(b)

“Required AMD Governmental Approval”

   5.9(b)

“Required Fujitsu Consents”

   6.9(b)

“Required Fujitsu Contractual Consent”

   6.9(b)

 

23



--------------------------------------------------------------------------------

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

“Required Fujitsu Governmental Approval”

   6.9(b)

“Restructuring”

   7.1

“Second Closing Date”

   2.1(b)

“Seconded Employee Payroll Servicing Agreement”

   4.1(b)

“Securities Act”

   5.23

“Straddle Period”

   2.4

“Supplemental Payment”

   8.9(b)

“Sunnyvale Title Policy”

   7.6(a)

“Tax Concessions”

   5.14

“Third Party Claim”

   10.9(a)

 

1.3 Interpretation.

 

(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

 

(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Annexes, Schedules and Exhibits herein are to Sections,
Annexes, Schedules and Exhibits of this Agreement. The titles, captions and
headings of this Agreement are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement.

 

(c) References to Persons, Agreements and Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and (iii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

24



--------------------------------------------------------------------------------

ARTICLE II.

 

CONTRIBUTION OF ASSETS

 

2.1 Agreement to Contribute and Accept. Upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and agreements herein set forth:

 

(a) AMD Investments shall, and AMD shall cause AMD Investments to, convey,
transfer, assign and deliver to the Joint Venture on the Closing Date, and the
Joint Venture shall accept from AMD Investments, free and clear of all Liens,
other than Permitted Liens, all of AMD Investments’ right, title and interest in
and to the following (the “AMD Closing Date Contributed Assets”):

 

(i) US$70,851.00 by wire transfer of immediately available funds to an account
designated by the Joint Venture at least two (2) days prior to the Closing Date;

 

(ii) the AMD Closing Date Contributed Fab 25 Assets;

 

(iii) the AMD Closing Date California Assets;

 

(iv) the AMD FASL (Japan) Closing Date Contributed Equity;

 

(v) the AMD Coatue Assets;

 

(vi) the AMD Inventory that is not owned by the AMD Contributed Subsidiaries;

 

(vii) subject to Section 7.1, (A) all Contracts of AMD or any of its Affiliates
which are exclusively related to the AMD Flash Memory Business, the AMD Business
Assets (other than Contracts) or the operation thereof, except for those
Contracts listed on Annex R hereto and (B) the Contracts listed on Annex S
hereto of AMD or any of its Affiliates, but excluding in each case, Contracts
one of the principal purposes of which is the granting of Third Party Other IP
Rights (as defined in the Intellectual Property Agreement) to AMD or an
Affiliate of AMD (collectively, the “AMD Contributed Contracts”); and

 

(viii) subject to Section 7.1, all AMD Contributed Permits.

 

(b) On a date to be agreed upon by AMD and Fujitsu, but in no event later than
July 18, 2003 (the “Second Closing Date”), provided that neither the Joint
Venture nor FASL (Japan) shall have been dissolved or have taken actions to
cause such dissolution as of the Second Closing Date, AMD Investments shall, and
AMD shall cause AMD Investments to, convey, transfer, assign and deliver to the
Joint Venture, and the Joint Venture shall accept from AMD Investments, free and
clear of all Liens, other than Permitted Liens, all of AMD Investments’ right,
title and interest in and to the AMD FASL (Japan) Additional Equity (the “AMD
Post-Closing Contributed Assets” and together with the AMD Closing Date
Contributed Assets and the AMD Pre-Closing Contributed Assets, the “AMD
Contributed Assets”) pursuant to documents and/or instruments in form and
substance reasonably acceptable to Fujitsu and Fujitsu Sub, duly executed and
delivered by AMD Investments and/or its applicable Affiliates.

 

25



--------------------------------------------------------------------------------

In no event shall the AMD Contributed Assets include any of the AMD Excluded
Assets.

 

(c) Fujitsu Sub shall, and Fujitsu shall cause Fujitsu Sub to, convey, transfer,
assign and deliver to the Joint Venture on the Closing Date, and the Joint
Venture shall accept from Fujitsu Sub, free and clear of all Liens, other than
Permitted Liens, all of Fujitsu Sub’s right, title and interest in and to the
following (the “Fujitsu Closing Date Contributed Assets”):

 

(i) US$55,120,608.00 by wire transfer of immediately available funds to an
account designated by the Joint Venture at least two (2) days prior to the
Closing Date;

 

(ii) the Fujitsu FASL (Japan) Equity;

 

(iii) the Fujitsu Malaysia Equity;

 

(iv) the Fujitsu Inventory that is not owned by the Fujitsu Contributed
Subsidiary;

 

(v) subject to Section 7.1, (A) all Contracts of Fujitsu or any of its
Affiliates which are exclusively related to the Fujitsu Flash Memory Business,
the Fujitsu Business Assets (other than Contracts) or the operation thereof,
except for those Contracts listed on Annex T hereto and (B) all Contracts listed
on Annex U hereto of Fujitsu or any of its Affiliates, but excluding in each
case Contracts one of the principal purposes of which is the granting of Third
Party Other IP Rights (as defined in the Intellectual Property Agreement) to
Fujitsu or an Affiliate of Fujitsu (collectively, the “Fujitsu Contributed
Contracts”); and

 

(vi) subject to Section 7.1, all Fujitsu Contributed Permits.

 

(d) On the Second Closing Date, subject to AMD Investments making its
contribution pursuant to Section 2.1(b), Fujitsu Sub shall, and Fujitsu shall
cause Fujitsu Sub to, deliver to the Joint Venture as a capital contribution
US$84,879,392.00 by wire transfer of immediately available funds to an account
designated by the Joint Venture at least two (2) days prior to the Second
Closing Date (the “Fujitsu Post-Closing Contributed Assets” and together with
the Fujitsu Closing Date Contributed Assets, the “Fujitsu Contributed Assets”).

 

In no event shall the Fujitsu Contributed Assets include any of the Excluded
Fujitsu Assets.

 

2.2 Assumption of Liabilities. Notwithstanding anything to the contrary set
forth in the definition of AMD Excluded Liabilities or Fujitsu Excluded
Liabilities, but otherwise subject to the terms and conditions of this Agreement
and the Ancillary Documents and in reliance upon the representations, warranties
and agreements herein set forth, the Joint Venture, effective as of the Closing,
will assume and perform and in due course pay and discharge (or cause its
applicable Affiliates to perform, pay and discharge) the following Liabilities
of the Contributing Parties and their Affiliates (and with respect to Section
2.2(f), FASL (Japan)): (a) any Liabilities arising out of or based upon events
or circumstances occurring after the Closing in connection with or resulting
from the operation of the Joint Venture Business, including product warranty

 

26



--------------------------------------------------------------------------------

claims made with respect to the sale of products by the Joint Venture and its
Subsidiaries after the Closing, whether or not such products were manufactured
prior to the Closing; (b) any amounts payable by a Contributing Party or its
Affiliates and any other Liabilities (executory or otherwise) of a Contributing
Party or its Affiliates that accrue or relate to the period after the Closing
under any Contract included in (i) the AMD Business Assets and (ii) the Fujitsu
Business Assets, provided that, the Joint Venture shall assume such Liabilities
with respect to (A) any Coatue Employee Agreement only to the extent that the
Coatue Employees who are parties to such Coatue Employee Agreement become
employees of the Joint Venture or a Subsidiary of the Joint Venture and (B) the
Coatue Employee Contract referred to as Side Letter by and between Juri Krieger
regarding the investment in the Russian Federation only to the extent the
investment in the Russian Federation provided for therein occurs after the
fourth anniversary of the date hereof; (c) any amounts payable by the Joint
Venture pursuant to Sections 2.3, 2.4 and 2.5 and other Liabilities specifically
assumed under other provisions of the Transaction Documents; (d) Liabilities to
the extent reflected as accruals or reserves on the AMD Contributed Subsidiary
Closing Balance Sheets (except as otherwise specifically provided in Sections
2.3 or 2.5 or in any other provision of the Transaction Documents); (e)
Liabilities to the extent reflected as accruals or reserves on the Fujitsu
Contributed Balance Sheets; (f) Liabilities of FASL (Japan); (g) Liabilities for
product warranty and product return claims with respect to product sales made
prior to the Closing by AMD, Fujitsu or their Affiliates up to the sum of the
reserves for such claims contributed by AMD and Fujitsu, respectively, as set
forth on Schedules 5.26 and 6.26; and (h) Liabilities with respect to accrued
but unused vacation and sabbatical as of the Closing Date for the AMD
Prospective Transferred Employees and the Fujitsu Prospective Transferred
Employees up to the sum of the reserves and accruals for such Liabilities
contributed by AMD and Fujitsu, respectively, as set forth on Schedules 5.26 and
6.26 (collectively, the “Assumed Liabilities”). The Assumed Liabilities
described above that relate to the AMD Flash Memory Business being assumed by
the Joint Venture are referred to herein as the “AMD Assumed Liabilities” and
the Assumed Liabilities described above that relate to the Fujitsu Flash Memory
Business being assumed by the Joint Venture are referred to as the “Fujitsu
Assumed Liabilities.” In the event that payment is received by a Contributing
Party or its Affiliates as payment for the performance of services or the
provision of products, which performance of services or provision of products is
an Assumed Liability hereunder, such Contributing Party shall, or shall cause
its respective Affiliates to, pay over to the Joint Venture the amounts so
received in respect of such Assumed Liability.

 

EXCEPT FOR THE ASSUMED LIABILITIES WHICH ARE HEREBY EXPRESSLY ASSUMED, THE JOINT
VENTURE DOES NOT ASSUME ANY LIABILITIES, DEBTS, OBLIGATIONS OR DUTIES OF ANY
CONTRIBUTING PARTY OF ANY KIND OR NATURE WHATSOEVER.

 

2.3 Certain Prorations. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than sixty (60) calendar days
thereafter, the water, gas, electricity and other utilities, common area
maintenance reimbursements to lessors, local business or other transferable
license or Permit fees and other similar periodic charges payable with respect
to (a) the AMD Business Assets shall be prorated between AMD and the Joint
Venture and (b) the Fujitsu Business Assets shall be prorated between Fujitsu
and the Joint Venture, with AMD or Fujitsu (as the case may be) bearing such
costs and expenses attributable to the period through and including the Closing
Date, and the Joint Venture bearing such costs and expenses attributable to the
period after the Closing Date.

 

27



--------------------------------------------------------------------------------

2.4 Taxes. Except as otherwise provided in this Agreement and to the extent
reflected on the AMD Contributed Subsidiary Closing Balance Sheets and the
Fujitsu Contributed Subsidiary Closing Balance Sheet, (a) all Taxes (other than
Transfer Taxes) in respect of the AMD Business Assets for the period or portions
of periods ending at or prior to the Closing shall be borne solely by AMD (“AMD
Pre-Closing Taxes”) and (b) all Taxes (other than Transfer Taxes) in respect of
the Fujitsu Business Assets for the period or portions of periods ending at or
prior to the Closing shall be borne solely by Fujitsu (“Fujitsu Pre-Closing
Taxes”). For purposes of the foregoing, any Taxes that are imposed on a periodic
basis and are payable for a Tax period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the portion of such Tax that relates to the
portion of such Tax period ending on the Closing Date shall (A) in the case of
any Taxes other than Taxes based upon or related to income or receipts, be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction, the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in the
entire Tax period, and (B) in the case of any Tax based upon or related to
income or receipts, be deemed equal to the amount which would by payable if the
relevant Tax period ended on the Closing Date. For purposes of this Section 2.4,
all relevant periods in respect of personal property, real property and similar
Taxes imposed by the State of California shall be treated as beginning after the
Closing Date, and such Taxes in respect of the AMD Business Assets and the
Fujitsu Business Assets shall be paid by the Joint Venture. AMD and Fujitsu
shall each pay to the Joint Venture, within fifteen (15) days prior to the date
on which Taxes are due with respect to Straddle Periods, that amount equal to
the applicable portion of such Taxes which relates to the portion of such
Taxable period ending on the Closing Date. Except as otherwise provided in this
Agreement, all Taxes in respect of the AMD Business Assets and the Fujitsu
Business Assets for the period or portions of periods beginning after the
Closing shall be borne by the Joint Venture or, to the extent that the Joint
Venture is taxed as a flow-through entity, with respect to income or franchise
Taxes, by the Members.

 

2.5 Rents.

 

(a) AMD Investments shall, or shall cause its Subsidiaries to, pay minimum or
basic rent under the Personal Property Leases and the Real Property Leases
included in the AMD Business Assets through the end of the calendar month in
which the Closing Date occurs, and the Joint Venture shall reimburse AMD for
such rent accrued commencing with the Closing Date through the end of such month
as part of the post-Closing proration.

 

(b) Fujitsu Sub shall, or shall cause its Subsidiaries to, pay minimum or basic
rent under the Personal Property Leases and the Real Property Leases included in
the Fujitsu Business Assets through the end of the calendar month in which the
Closing Date occurs, and the Joint Venture shall reimburse Fujitsu for such rent
accrued commencing with the Closing Date through the end of such month as part
of the post-Closing proration.

 

28



--------------------------------------------------------------------------------

ARTICLE III.

 

CONTRIBUTION CONSIDERATION

 

In consideration for the contribution and assignment to the Joint Venture of the
assets contributed hereunder and under the Intellectual Property Agreement, in
addition to the Joint Venture’s assumption of the Assumed Liabilities, the Joint
Venture will issue to AMD Investments and Fujitsu Sub, Units of the Membership
Interests of the Joint Venture, following which, AMD Investments will hold
sixty-percent (60%) of the Units of Membership Interests of the Joint Venture
(which shall include the Units issued in consideration for the contribution of
the AMD Pre-Closing Contributed Assets) and Fujitsu Sub will hold forty-percent
(40%) of the Units of Membership Interests of the Joint Venture (collectively,
the “Contribution Consideration”). Such respective percentage ownership of Units
of Membership Interests of the Joint Venture shall not be affected by the
contribution, on the Second Closing Date, of the AMD Post-Closing Contributed
Assets and the Fujitsu Post-Closing Contributed Assets.

 

ARTICLE IV.

 

THE CLOSING

 

4.1 The Closing.

 

(a) Unless this Agreement shall have been terminated and the transactions herein
shall have been abandoned pursuant to Section 11.1, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place on
a date which shall be the later to occur of (i) June 30, 2003 or (ii) the second
business day following the satisfaction or waiver of all conditions to closing
set forth in Article IX, other than those that by their nature are to be
satisfied at the Closing (the “Closing Date”), at the offices of Latham &
Watkins located at 505 Montgomery Street, San Francisco, California 94111, and
shall be effective as of 12:01 a.m. Pacific Standard time on such date, unless
another date, time or place is agreed to in writing by the parties hereto.

 

(b) On the Closing Date, the applicable Contributing Party shall, or shall cause
its applicable Affiliates to, deliver to the Joint Venture (or its Subsidiaries,
as applicable) and the other parties thereto (as applicable) the following:

 

(i) duly executed instruments transferring the AMD FASL (Japan) Closing Date
Contributed Equity (together with the stock certificates representing such
equity interests), Fujitsu FASL (Japan) Equity (together with the stock
certificates representing such equity interests) and the Fujitsu Malaysia
Equity;

 

(ii) duly executed bills of sale, grant deeds or similar instruments with
respect to the AMD Inventory, the Fujitsu Inventory, the AMD Closing Date
California Assets, the AMD Closing Date Contributed Fab 25 Assets and the AMD
Coatue Assets in form and substance reasonably satisfactory to the Contributing
Parties;

 

29



--------------------------------------------------------------------------------

(iii) duly executed assignment and assumption agreements with respect to the AMD
Contributed Contracts, the AMD Contributed Permits, the Fujitsu Contributed
Contracts and the Fujitsu Contributed Permits in form and substance reasonably
satisfactory to the Contributing Parties;

 

(iv) duly executed assignment and assumption agreements with respect to the Real
Property Leases and Personal Property Leases included in the AMD Business Assets
and the Fujitsu Business Assets transferred at Closing in form and substance
reasonably satisfactory to the Contributing Parties;

 

(v) duly executed grant deeds or substantially similar instruments with respect
to the owned real property included in the AMD Business Assets and the Fujitsu
Business Assets transferred at Closing in form and substance reasonably
satisfactory to the Contributing Parties;

 

(vi) a duly executed Asset Purchase Agreement in the form attached hereto as
Exhibit 1 (the “AMD Asset Purchase Agreement”);

 

(vii) a duly executed Operating Agreement in the form attached hereto as Exhibit
2 (the “Operating Agreement”);

 

(viii) a duly executed FASL (Japan) Termination Agreement in the form attached
hereto as Exhibit 3 (the “FASL (Japan) Termination Agreement”);

 

(ix) a duly executed AMD-FASL Patent Cross-License Agreement in the form
attached hereto as Exhibit 4 (the “AMD-FASL Patent Cross-License Agreement”);

 

(x) a duly executed Fujitsu-FASL Patent Cross-License Agreement in the form
attached hereto as Exhibit 5 (the “Fujitsu-FASL Patent Cross-License
Agreement”);

 

(xi) a duly executed Fujitsu-AMD Patent Cross-License Agreement in the form
attached hereto as Exhibit 6 (the “Fujitsu-AMD Patent Cross-License Agreement”);

 

(xii) a duly executed Intellectual Property Contribution and Ancillary Matters
Agreement in the form attached hereto as Exhibit 7 (the “Intellectual Property
Agreement”);

 

(xiii) a duly executed AMD Distribution Agreement in the form attached hereto as
Exhibit 8 (the “AMD Distribution Agreement”);

 

(xiv) a duly executed Fujitsu Distribution Agreement in the form attached hereto
as Exhibit 9 (the “Fujitsu Distribution Agreement”);

 

(xv) a duly executed AMD General and Administrative Services Agreement in the
form attached hereto as Exhibit 10 (the “AMD Services Agreement”);

 

30



--------------------------------------------------------------------------------

(xvi) a duly executed Fujitsu General and Administrative Services Agreement in
the form attached hereto as Exhibit 11 (the “Fujitsu Services Agreement”);

 

(xvii) a duly executed FASL/AMD General Administrative Services Agreement in the
form attached hereto as Exhibit 12 (the “FASL/AMD Services Agreement”);

 

(xviii) a duly executed AMD Information Technology Services Agreement in the
form attached hereto as Exhibit 13 (the “AMD Technology Services Agreement”);

 

(xix) a duly executed Fujitsu Information Technology Services Agreement in the
form attached hereto as Exhibit 14 (the “Fujitsu Technology Services
Agreement”);

 

(xx) a duly executed Fujitsu Secondment and Transfer Agreement in the form
attached hereto as Exhibit 15 (the “Fujitsu Secondment Agreement”);

 

(xxi) a duly executed Lease Agreement (AMD Malaysia) in the form attached hereto
as Exhibit 16 (the “Lease Agreement (AMD Malaysia)”);

 

(xxii) a duly executed Non-Competition Agreement in the form attached hereto as
Exhibit 17 (the “Non-Competition Agreement”);

 

(xxiii) a duly executed Parent Guaranty in form and substance reasonably
satisfactory to the parties hereto under which Fujitsu and AMD shall guaranty in
accordance with applicable provisions of the Operating Agreement the performance
of the Joint Venture of its obligations under the Fab 25 Loan Agreement (the
“Parent Guaranty”);

 

(xxiv) a duly executed Remediation Agreement in the form attached hereto as
Exhibit 18 (the “Remediation Agreement”);

 

(xxv) a duly executed Special Warranty in the form attached hereto as Exhibit 19
under which AMD Investments will transfer the Austin Real Property to the Joint
Venture (the “Fab 25 Deed”);

 

(xxvi) a duly executed Letter Agreement Regarding FMM Environmental Compliance
in the form attached hereto as Exhibit 20;

 

(xxvii) Fab 25 Loan Agreement and related agreements and documents;

 

(xxviii)a duly executed Payroll Servicing Agreement in the form attached hereto
as Exhibit 21 regarding Seconded Employees (the “Seconded Employee Payroll
Servicing Agreement”); and

 

(xxix) a duly executed Manufacturing Services Agreement in the form attached
hereto as Exhibit 22 (the “Manufacturing Services Agreement”).

 

31



--------------------------------------------------------------------------------

(c) On the Closing Date, the Contributing Parties shall cause the Joint Venture
to deliver (or, where applicable, FASL (Japan) to deliver) to the Contributing
Parties:

 

(i) the Contribution Consideration;

 

(ii) duly executed assignment and assumption agreements with respect to the AMD
Contributed Contracts, the AMD Contributed Permits, the Fujitsu Contributed
Contracts and the Fujitsu Contributed Permits in form and substance reasonably
satisfactory to the Contributing Parties;

 

(iii) duly executed assignment and assumption agreements with respect to the
Real Property Leases and the Personal Property Leases included in the AMD
Contributed Assets and the Fujitsu Contributed Assets in form and substance
reasonably satisfactory to the Contributing Parties;

 

(iv) a duly executed AMD Asset Purchase Agreement and Promissory Note in the
form attached to the AMD Asset Purchase Agreement (the “AMD Asset Sale
Promissory Note”);

 

(v) a duly executed Operating Agreement;

 

(vi) a duly executed FASL (Japan) Termination Agreement;

 

(vii) a duly executed AMD-FASL Patent Cross-License Agreement;

 

(viii) a duly executed Fujitsu-FASL Patent Cross-License Agreement;

 

(ix) a duly executed Intellectual Property Agreement;

 

(x) a duly executed AMD Distribution Agreement;

 

(xi) a duly executed Fujitsu Distribution Agreement;

 

(xii) a duly executed AMD Services Agreement;

 

(xiii) a duly executed Fujitsu Services Agreement;

 

(xiv) a duly executed FASL/AMD Services Agreement;

 

(xv) a duly executed AMD Technology Services Agreement;

 

(xvi) a duly executed Fujitsu Technology Services Agreement;

 

(xvii) a duly executed Fujitsu Secondment Agreement;

 

(xviii) a duly executed Lease Agreement (AMD Malaysia);

 

(xix) a duly executed Non-Competition Agreement;

 

32



--------------------------------------------------------------------------------

(xx) a duly executed Promissory Note in the form attached hereto as Exhibit 23
(the “Fujitsu Promissory Note”);

 

(xxi) a duly executed Promissory Note in the form attached hereto as Exhibit 24
(the “AMD Promissory Note”);

 

(xxii) a duly executed Remediation Agreement;

 

(xxiii) a duly executed Seconded Employee Payroll Servicing Agreement; and

 

(xxiv) a duly executed Manufacturing Services Agreement.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES OF AMD

 

As an inducement to Fujitsu, Fujitsu Sub and the Joint Venture to enter into
this Agreement and to consummate the transactions contemplated hereby, AMD and
AMD Investments represent and warrant to Fujitsu, Fujitsu Sub and the Joint
Venture as follows:

 

5.1 Corporate Existence and Power. Each of AMD, AMD Investments and the AMD
Contributed Subsidiaries and the Joint Venture (the “AMD Entities”) is a
corporation duly organized, validly existing and in good standing (to the extent
such concept exists in the relevant jurisdiction) under the laws of its
jurisdiction of incorporation or organization. Each of the AMD Entities has all
corporate power and corporate authority required to conduct its business as now
conducted and to own, lease and operate its AMD Business Assets as now owned,
leased and operated. Each of the AMD Entities is duly qualified to do business
and is in good standing (to the extent such concept exists in the relevant
jurisdiction) as a foreign corporation in each jurisdiction where the character
of the property owned or leased or the nature of its activities makes such
qualification necessary, except for those jurisdictions where the failure to be
so qualified or in good standing is not reasonably likely to result in a
Material Adverse Effect on the Joint Venture.

 

5.2 Authorization. The execution, delivery and performance by each of the AMD
Entities of the Transaction Documents to which it is a party (or is contemplated
to be a party at Closing) and the consummation by each of the AMD Entities of
the transactions contemplated hereby and thereby are within the organizational
powers of such AMD Entity and have been duly authorized by all necessary action
(including, where necessary, stockholder action) on the part of such AMD Entity.
Other than as have been taken or obtained, no Proceeding on the part of any AMD
Entity is, and no other organizational approval is, or will be necessary to
authorize the Transaction Documents to which it is a party (or is contemplated
to be a party at Closing) and the transactions contemplated thereby. This
Agreement has been duly and validly executed and delivered by AMD and AMD
Investments and constitutes the legal, valid and binding agreement of AMD and
AMD Investments, enforceable against AMD and AMD Investments in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of

 

33



--------------------------------------------------------------------------------

equity. As of the Closing Date, each of the Ancillary Documents to which AMD or
any of the other AMD Entities is a party will have been duly and validly
executed and delivered by AMD and/or such applicable AMD Entities and will
constitute the legal, valid and binding agreements of AMD and/or such applicable
AMD Entities, enforceable against AMD and/or such applicable AMD Entities in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.

 

5.3 Governmental Authorization. The execution, delivery and performance by each
of the AMD Entities of each Transaction Document to which it is a party (or is
contemplated to be a party at Closing) require no action by, consent or approval
of, or filing with, any Governmental Authority, except for (a) the Required AMD
Governmental Approvals, (b) under the HSR Act, applicable European Union
Commission merger notification requirements or similar competition laws in other
applicable foreign jurisdictions, and (c) other than any actions, consents,
approvals or filings which, if not taken, obtained or made, are not reasonably
likely to result in (i) a Material Adverse Effect on the Joint Venture or (ii) a
material adverse effect on the ability of any AMD Entity to enter into and
perform its obligations under the Transaction Documents to which it is a party
(or is contemplated to be a party at Closing).

 

5.4 Non-Contravention. The execution, delivery and performance by each AMD
Entity of each Transaction Document to which it is a party (or is contemplated
to be a party at Closing) does not and will not (a) contravene or conflict with
the Charter Documents of such AMD Entity; (b) assuming all filings required to
be made to obtain the Required AMD Governmental Approvals, under the HSR Act,
applicable European Union Commission merger notification requirements and
similar competition laws in other applicable foreign jurisdictions will be made,
contravene or conflict with or constitute a violation of any provision of any
Applicable Law binding upon or applicable to any AMD Entity or any of the AMD
Business Assets; (c) except as set forth on Schedule 5.4, constitute a default
under or give rise to any right of termination, cancellation or acceleration of,
or to a loss of any benefit, or otherwise change the existing rights or
obligations thereunder to which any AMD Entity is entitled under, any Material
Contract or Permit included in the AMD Business Assets; or (d) result in the
creation or imposition of any Lien on any AMD Business Asset, other than
Permitted Liens, except, with respect to clauses (b), (c) and (d), to the extent
such contravention, conflict, violation, loss of benefit, default, right, or
other change, individually or in the aggregate, is not reasonably likely to
result in (i) a Material Adverse Effect on the Joint Venture or (ii) a material
adverse effect on the ability of any AMD Entity to enter into and perform its
obligations under the Transaction Documents to which it is a party (or is
contemplated to be a party at Closing).

 

5.5 Inventory. Either AMD Investments or another AMD Entity holds good and valid
title to the AMD Inventory, free and clear of all Liens, other than Permitted
Liens. The AMD Inventory was acquired and maintained in accordance with the
regular business practices of AMD and its Affiliates, consists of items of
quality and quantity usable or saleable in the ordinary course of business, and
is valued by AMD at reasonable amounts in accordance with U.S. GAAP, applied in
a manner consistent with AMD’s past practices, at prices equal to the lower of
cost or market value on a first-in, first-out basis. None of such inventory is
obsolete, unusable, slow-moving, damaged or unsaleable in the ordinary course of
business, except for such items of inventory which have been written down to
realizable market value, or for which adequate reserves have been provided in a
manner consistent with AMD’s past practices.

 

34



--------------------------------------------------------------------------------

5.6 Properties; Leases.

 

(a) Either AMD Investments or another AMD Entity has a good and valid leasehold
or license interest in (i) the leased Real Property included in the AMD Business
Assets (the “AMD Contributed Leased Real Property”) and (ii) the leased personal
property included in the AMD Business Assets, in each case, free and clear of
all Liens, except to the extent such Liens constitute a Permitted Title
Exception or a Permitted Lien, respectively.

 

(b) Either AMD Investments or another AMD Entity holds good and marketable title
to, and is in possession of, all of the owned Real Property included in the AMD
Business Assets (the “AMD Contributed Owned Real Property”), free and clear of
all Liens, except to the extent such Liens constitute a Permitted Title
Exception.

 

(c) AMD Investments or another AMD Entity holds good and valid title to all
material Fixtures and Equipment owned by AMD Investments, another AMD Entity or
the Joint Venture included in the AMD Business Assets, free and clear of all
Liens, other than Permitted Liens.

 

(d) Schedule 5.6(d) sets forth an accurate and complete list of all Real
Property Leases and Material Personal Property Leases included in the AMD
Business Assets (including all subleases and sublicenses to which the applicable
AMD Entity is a party related to the AMD Contributed Leased Real Property or
leased personal property included in the AMD Business Assets or any interest
therein). AMD has made available to Fujitsu true and correct copies of such Real
Property Leases and Material Personal Property Leases. To the Knowledge of AMD,
there is no pending or threatened condemnation, expropriation, taking or other
form of eminent domain Proceeding against all or any portion of the AMD
Contributed Leased Real Property.

 

(e) Schedule 5.6(e)(i) includes a list of all AMD Contributed Owned Real
Property. Except as contemplated by the Transaction Documents, none of the AMD
Contributed Owned Real Property or any interest thereon is subject to any Real
Property Lease. To the Knowledge of AMD, except as set forth on Schedule
5.6(e)(ii), the current use and operation of the AMD Contributed Owned Real
Property and the AMD Contributed Leased Real Property are in material compliance
with all Applicable Laws (including, without limitation, laws relating to zoning
and land use) and public and private covenants and restrictions, and neither AMD
nor its Affiliates has received any notice of material non-compliance with any
Applicable Laws. There is no pending or to the Knowledge of AMD, threatened,
condemnation, expropriation, taking or other form of eminent domain Proceeding
against all or any portion of the AMD Contributed Owned Real Property.

 

(f) All tangible AMD Business Assets (and such assets as are subject to Material
Personal Property Leases and Real Property Leases) material to the AMD Flash
Memory Business are in good operating condition and repair, ordinary wear and
tear and immaterial defects excepted.

 

35



--------------------------------------------------------------------------------

(g) AMD has made available to Fujitsu copies of Contracts or other documents
that (i) evidence title and ownership to the AMD Contributed Owned Real
Property, the loss of title, ownership or use of which would be reasonably
likely to have a Material Adverse Effect on the Joint Venture or (ii) evidence
Liabilities material to the Joint Venture, the payment or performance of which
are secured by Liens on the AMD Contributed Owned Real Property or AMD
Contributed Leased Real Property.

 

5.7 Litigation; Other Proceedings. Except as set forth on Schedule 5.7, there
are no (a) actions, suits, hearings, arbitrations, proceedings (public or
private) or investigations, including special assessment proceedings or other
proceedings to impose Liens, that have been brought by or against any
Governmental Authority or any other Person (collectively, “Proceedings”) pending
or, to the Knowledge of AMD, threatened, against or affecting any of the AMD
Entities or the AMD Business Assets or (b) existing Judgments of any
Governmental Authority affecting any of the AMD Entities or the AMD Business
Assets, in each case under clauses (a) and (b), which, individually or in the
aggregate, are reasonably likely to have, (i) a Material Adverse Effect on the
Joint Venture or (ii) a material adverse effect on the ability of any AMD Entity
to enter into and perform its obligations under the Transaction Documents to
which it is a party (or is contemplated to be a party at Closing). There are no
Proceedings pending or, to the Knowledge of AMD, threatened, against or
affecting the AMD Entities or the AMD Business Assets which seek to enjoin or
rescind the transactions contemplated by this Agreement or otherwise prevent any
AMD Entity from complying with the terms and provisions of the Transaction
Documents to which it is a party (or is contemplated to be a party at Closing).

 

5.8 Contracts.

 

(a) Other than Real Property Leases and Material Personal Property Leases,
Schedule 5.8 lists all written Material Contracts (or summaries of oral Material
Contracts) included in the AMD Business Assets. AMD has made available to
Fujitsu true and complete copies of all such written Material Contracts.

 

(b) Each of the Material Contracts included in the AMD Business Assets is in
full force and effect and is valid, binding and enforceable against each AMD
Entity that is a party thereto and, to the Knowledge of AMD as of the date
hereof, each other party thereto, in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity. Each of the AMD Entities has complied in all material respects with all
such Material Contracts to which it is a party and is not in material default
under any of such Material Contract and, to the Knowledge of AMD, there exists
no condition nor has there been any occurrence which (with or without notice,
lapse of time or both) would reasonably be expected to result in such a default
by an AMD Entity under any such Material Contracts, except where such default is
not reasonably likely to result in (i) a Material Adverse Effect on the Joint
Venture or (ii) a material adverse effect on the ability of any AMD Entity to
perform its obligations under the Transaction Documents to which it is a party
(or is contemplated to be a party at Closing). To the Knowledge of AMD, (i) no
other contracting party is in material default under any of the Material
Contracts included in the AMD Business Assets and (ii) there exists no condition
nor has there been any occurrence which (with or without notice, lapse of time
or both) would reasonably be expected to result in such a default by any such
party under any such Material Contracts, except where such default is not
reasonably likely to result in a Material Adverse Effect on the Joint Venture.

 

 

36



--------------------------------------------------------------------------------

5.9 Permits.

.

(a) Except as set forth on Schedule 5.9(a), the AMD Entities have obtained all
material Permits necessary for the ownership, operation and use of the AMD
Business Assets and the AMD Flash Memory Business in substantially the same
manner as currently owned, operated and used (the “AMD Contributed Permits”),
and each AMD Contributed Permit is valid and remains in full force and effect.
None of the AMD Entities is in default (or has failed to comply), nor has any
AMD Entity received any notice of any claim of default or failure to comply,
with respect to any AMD Contributed Permit, except where such default is not
reasonably likely to result in (i) a Material Adverse Effect on the Joint
Venture or (ii) a material adverse effect on the ability of any AMD Entity to
perform its obligations under the Transaction Documents to which it is a party
(or is contemplated to be a party at Closing). Except as set forth on Schedule
5.9(a), upon the consummation of the Closing, each of the AMD Contributed
Permits shall be in full force and effect and the Joint Venture shall be
entitled to the benefits thereof and rights thereunder, except to the extent the
failure of which is not reasonably likely to result in (i) a Material Adverse
Effect on the Joint Venture or (ii) a material adverse effect on the ability of
any AMD Entity to perform its obligations under the Transaction Documents to
which it is a party (or is contemplated to be a party at Closing).

 

(b) Schedule 5.9(b) lists (i) each governmental or other registration, filing,
application, notice, transfer, consent, approval, order, qualification and
waiver (each, a “Required AMD Governmental Approval”) required under Applicable
Law to be obtained by any of the AMD Entities by virtue of the execution and
delivery of Transaction Documents or the consummation of the transactions
contemplated thereby to avoid the loss of any material AMD Contributed Permit,
and (ii) each Material Contract included in the AMD Business Assets with respect
to which the consent of the other party or parties thereto must be obtained by
any of the AMD Entities by virtue of the execution and delivery of the
Transaction Documents or the consummation of the transactions contemplated
thereby to avoid the invalidity of the transfer of such Material Contract, the
termination thereof, a breach or default thereunder or any other material change
or modification to the terms thereof (excluding the consents required or
otherwise addressed under the provisions of the Intellectual Property Agreement,
each, a “Required AMD Contractual Consent” and together with the Required AMD
Governmental Approvals, the “Required AMD Consents”).

 

5.10 Compliance with Laws. Except as set forth on Schedule 5.10, each of the AMD
Entities is in compliance in all material respects with all Applicable Laws
relating to or applicable to the AMD Flash Memory Business and the AMD Business
Assets, including all Environmental Laws, currently in effect including, without
limitation, those relating to equal employment opportunity practices and the
import and export of goods except for any non-compliance or violations which
individually or in the aggregate are not reasonably likely to result in (i) a
Material Adverse Effect on the Joint Venture or (ii) a material adverse effect
on the ability of any AMD Entity to perform its obligations under the
Transaction Documents to which

 

37



--------------------------------------------------------------------------------

it is a party (or is contemplated to be a party at Closing). Except as set forth
on Schedule 5.10, none of the AMD Entities has received any written notice from
any Governmental Authority of any allegation that the AMD Flash Memory Business
or any AMD Business Assets is not in compliance with any Applicable Law, other
than with respect to matters that have been resolved or that individually or in
the aggregate are not reasonably likely to result in (i) a Material Adverse
Effect on the Joint Venture or (ii) a material adverse effect on the ability of
any AMD Entity to perform its obligations under the Transaction Documents to
which it is a party (or is contemplated to be a party at Closing).

 

5.11 Employment Agreements; Change in Control; and Employee Benefits.

.

(a) Except as set forth on Schedule 5.11(a), there are no employment,
consulting, agency, commission, bonus or incentive compensation, severance pay,
continuation pay, termination pay or indemnification agreements or other similar
agreements of any nature whatsoever included in Contracts that are included in
the AMD Business Assets (collectively, “AMD Employment Agreements”) between AMD
or any ERISA Affiliate of AMD, on the one hand, and any current or former
officer, director, employee, consultant or agent of AMD or any ERISA Affiliate
of AMD, on the other hand. Without limiting the generality of the foregoing,
except as set forth on Schedule 5.11(a), there are no AMD Employment Agreements
or any other similar agreements to which AMD or its Affiliates is a party under
which the transactions contemplated by this Agreement will require (i) any
payment by AMD or the Joint Venture, or (ii) any consent or waiver from any
officer, director, employee, consultant or agent of AMD, any ERISA Affiliate of
AMD or the Joint Venture.

 

(b) AMD has made true and correct copies of all governing instruments and
related agreements pertaining to the AMD Business Benefit Plans available to
Fujitsu.

 

5.12 Labor and Employment Matters. Except as disclosed on Schedule 5.12:

 

(a) No collective bargaining agreement exists that is binding on AMD or its
Affiliates relating to AMD Prospective Transferred Employees, and to the
Knowledge of AMD, no petition has been filed or Proceedings instituted by an AMD
Prospective Transferred Employee or group of AMD Prospective Transferred
Employees with any labor relations board seeking recognition of a bargaining
representative.

 

(b) There is no (i) labor strike, slow down or stoppage pending or, to the
Knowledge of AMD, threatened, against or directly affecting the AMD Contributed
Assets (including the AMD Contributed Subsidiaries) or the AMD Prospective
Transferred Employees or (ii) Proceeding arising out of or under any collective
bargaining agreement pending, or, to the Knowledge of AMD, threatened, against
or directly affecting the AMD Contributed Assets (including the AMD Contributed
Subsidiaries) or the AMD Prospective Transferred Employees, that in either case
is reasonably likely to result in a Material Adverse Effect on the Joint
Venture.

 

(c) None of the AMD Entities has received any notice of, and AMD does not have
Knowledge of, any actual or threatened dispute, controversy or Proceeding with
respect to claims of, or obligations to, any AMD Prospective Transferred
Employee or group of AMD Prospective Transferred Employees related to
allegations of unfair labor practices, discrimination or breach of contract.

 

38



--------------------------------------------------------------------------------

(d) Each of the AMD Entities has complied and is currently complying, in respect
of all AMD Prospective Transferred Employees, with all Applicable Laws
respecting employment and employment practices and the protection of the health
and safety of employees, except where such non-compliance is not reasonably
likely to result in a Material Adverse Effect on the Joint Venture.

 

5.13 Insurance. All insurance coverage applicable to the AMD Entities, the AMD
Flash Memory Business and the AMD Business Assets is in full force and effect,
insures the AMD Entities in reasonably sufficient amounts against all risks
usually insured against by Persons operating similar businesses or properties of
similar size in the localities where such businesses or properties are located.
No notice of cancellation or nonrenewal of such coverage has been received by
any of the AMD Entities.

 

5.14 Tax Matters. Each of the AMD Contributed Subsidiaries has timely filed or
will timely file when due all Tax Returns required by Applicable Law for periods
ending at or before the Closing Date, and such Tax Returns are true and correct
in all material respects (or, as to such Tax Returns not yet filed, will be true
and correct in all material respects). Each of the AMD Contributed Subsidiaries
has timely paid all material Taxes owed by such AMD Contributed Subsidiary
(whether or not shown to be payable on Tax Returns or on subsequent assessments)
for any period ending prior to the Closing Date, except for Taxes shown as a
current Liability on the AMD Contributed Subsidiary Closing Sheets. None of the
AMD Contributed Subsidiaries is under any legal or contractual obligation to pay
the Tax Liabilities of any third party or to indemnify any third party with
respect to any Tax. No AMD Contributed Subsidiary is the subject of an entity
classification election under U.S. Treasury Regulations Section 301.7701-3. No
AMD Contributed Subsidiary is a party to any joint venture or partnership. No
AMD Contributed Subsidiary is currently the subject of audit or any Tax-related
Proceeding by any Governmental Authority and, to AMD’s Knowledge, no such audit
or Proceeding is threatened. No AMD Contributed Subsidiary has any obligation to
make any payment of any amount to any Person which would not be deductible by
reasons of Code Section 280G. All aspects of the business of any AMD Contributed
Subsidiary has been conducted at all times in accordance with the terms and
conditions of all Tax rulings and Tax concessions (collectively, “Tax
Concessions”) provided by a relevant Government Authority and no AMD Contributed
Subsidiary is subject to any obligation to pay any amount to any Governmental
Authority with respect to any Tax Concession if its operations change in any
manner after the Closing Date.

 

5.15 Environmental Matters. To the Knowledge of AMD and the AMD Facility
Managers, except as set forth in Schedule 5.15:

 

(a) Neither AMD nor it Affiliates or its or their Predecessors has Handled or
Released any Hazardous Substances at, on, under, to or from any AMD Business
Assets or any Real Property or Facility owned, operated, leased or used at any
time prior to Closing by the Joint Venture, the AMD Contributed Subsidiaries, or
its or their Subsidiaries or Predecessors,

 

39



--------------------------------------------------------------------------------

including any offsite disposal or treatment facilities used by the Joint
Venture, the AMD Contributed Subsidiaries or its or their Subsidiaries or
Predecessors (collectively, “AMD Site”) in violation of any applicable
Environmental Law, or that has resulted in, or could reasonably be expected to
result in, any Liability or potential Liability to AMD or its Affiliates under
any Environmental Law.

 

(b) No Release of any Hazardous Substance has occurred, or is occurring, at, on,
under, from or to any AMD Site, and no Hazardous Substances are present on, in
or under any AMD Site, regardless of how the Hazardous Substance(s) came to rest
there, in violation of any applicable Environmental Law or that could reasonably
be expected to result in any Liability to AMD or its Affiliates under any
Environmental Law.

 

(c) No underground tanks are or have been owned or operated by AMD or its
Affiliates at the AMD Business Assets or any other location formerly owned,
operated, leased or used by any of the AMD Contributed Subsidiaries. No
underground storage tanks, landfills, surface impoundments, waste piles or other
land treatment, land storage or disposal areas are or have been located on, in
or under any of the AMD Business Assets, and no PCBs or asbestos-containing
materials are located on, in or under any of the AMD Business Assets.

 

(d) Neither AMD nor its Affiliates has received written notice of any assertion
by any Governmental Authority or other Person that any of them may be a
potentially responsible party in connection with any AMD Site. There are no
Proceedings that are pending or, to the Knowledge of AMD, threatened by any
Governmental Authority or Person against AMD or its Affiliates relating to any
AMD Site or any of the AMD Contributed Subsidiaries arising under or pursuant to
any Environmental Law. Neither AMD nor its Affiliates has received any written
notice from any Governmental Authority or Person that is outstanding or has not
been resolved and, to the Knowledge of AMD, no condition or circumstance exists,
that (with or without notice or lapse of time or both) would reasonably be
likely to give rise to, or serve as a basis for, the commencement of any such
Proceeding. Neither AMD nor its Affiliates has entered into or received, nor is
AMD or its Affiliates in default under, any Judgment of any Governmental
Authority under any Environmental Law relating to any AMD Site or any of the AMD
Contributed Subsidiaries.

 

(e) There are no closures or substantial modifications to any equipment or
Facilities used in connection with the Handling or Release of Hazardous
Substances (including wastewater), or any operational changes that could
reasonably be expected to require such closure or modifications, currently
planned within five (5) years after the date hereof by any of the AMD Entities
on any AMD Site, and no such closures or modifications are required to effect
the transactions contemplated hereby.

 

(f) No Lien has arisen or, to the Knowledge of AMD, is threatened on or against
any of the AMD Business Assets under or as a result of a violation of, or any
other Liability under, any Environmental Laws.

 

40



--------------------------------------------------------------------------------

5.16 Capitalization of AMD Contributed Subsidiaries.

 

(a) The entire authorized capital stock and other equity interests of AMD
Malaysia consists of 5,000,000 ordinary shares of RM1 per share, of which
3,800,000 shares are issued and outstanding and held of record, beneficially and
directly by the Joint Venture. The entire authorized capital stock and other
equity interests of AMD Thailand consists of 2,350,000 ordinary shares, par
value Baht 100 per share, of which 2,349,994 shares are issued and outstanding
and held of record, beneficially and directly by the Joint Venture, 1 share is
issued and outstanding and held of record, beneficially and directly by Hector
de J. Ruiz, 1 share is issued and outstanding and held of record, beneficially
and directly by Robert J. Rivet, 1 share is issued and outstanding and held of
record, beneficially and directly by Thomas M. McCoy, 1 share is issued and
outstanding and held of record, beneficially and directly by J. Michael
Woollems, 1 share is issued and outstanding and held of record, beneficially and
directly by Hollis O’Brien and 1 share is issued and outstanding and held of
record, beneficially and directly by Clyde Charles Stiteler. The entire
authorized capital stock and other equity interests of AMD Singapore consists of
100,000 ordinary shares, par value Singapore US$1.00 per share, of which 89,279
shares are issued and outstanding and held of record, beneficially and directly
by the Joint Venture. The entire authorized capital stock and other equity
interests of AMD China consists of US$36,000,000 in registered capital, all of
which is issued and outstanding and held of record, beneficially and directly by
AMD Singapore. All of the issued and outstanding shares of capital stock of each
of AMD Malaysia, AMD Thailand, AMD Singapore and AMD China have been duly
authorized, are validly issued, fully paid, non-assessable and free and clear of
any pre-emptive rights and Liens.

 

(b) Except as set forth in the Transaction Documents, there are no (i)
outstanding subscriptions, options, calls, warrants or other rights of any kind
to acquire any shares of capital stock or other voting securities or equity
interests of any AMD Contributed Subsidiary or the Joint Venture, (ii)
outstanding securities convertible into any shares of capital stock or other
voting securities or equity interests of any AMD Contributed Subsidiary or the
Joint Venture, (iii) obligations that might require any AMD Contributed
Subsidiary or the Joint Venture to issue any such options, warrants, rights or
securities or (iv) contractual obligations of any AMD Contributed Subsidiary or
the Joint Venture to sell, issue or otherwise dispose of or repurchase, redeem
or otherwise acquire any shares of capital stock or other equity interests of
any such company.

 

(c) AMD Investments has delivered to Fujitsu true and correct copies of the
currently effective Charter Documents of each of the AMD Contributed
Subsidiaries.

 

(d) AMD or an AMD Affiliate has good and valid title to the AMD FASL (Japan)
Closing Date Contributed Equity and the AMD FASL (Japan) Additional Equity, free
and clear of any Liens, options or rights of first offer or first refusal with
respect thereto. Upon the transfer of the foregoing shares to the Joint Venture
in accordance with the terms of this Agreement, the Joint Venture has or will
have good and valid title thereto, free and clear of any Liens, options or
rights of first offer or first refusal with respect thereto.

 

(e) Except as set forth in Schedule 5.16(e), none of the AMD Contributed
Subsidiaries is currently engaged in any material respect in any business or
business activity other than the AMD Flash Memory Business or holds any material
interests or assets other than as used in the AMD Flash Memory Business.

 

41



--------------------------------------------------------------------------------

5.17 Brokers. Neither AMD nor any of its Affiliates is a party to any contract,
agreement, arrangement or understanding with any Person which will result in the
obligation of Fujitsu or any of its Affiliates or the Joint Venture or any of
its Subsidiaries (including the AMD Contributed Subsidiaries and FASL (Japan))
to pay any finder’s fee, brokerage commission or similar payment in connection
with the transactions contemplated hereby.

 

5.18 Related Party Agreements. Except for this Agreement, the agreements
expressly contemplated by this Agreement and as set forth in Schedule 5.18,
there are no Contracts between AMD or any of its Affiliates, on the one hand,
and any AMD Contributed Subsidiary, the Joint Venture or FASL (Japan), on the
other hand.

 

5.19 No Other Agreements to Sell AMD Contributed Assets. Except as provided
herein, none of the AMD Entities has any legal obligation, absolute or
contingent, to any Person other than the Joint Venture to sell, assign, lease or
sublease or otherwise transfer, convey or place any Lien on any of the material
AMD Business Assets, other than (a) agreements regarding the sale of inventory
of the AMD Flash Memory Business which were entered into in the ordinary course
of business and in a manner consistent with past practices and (b) agreements
among AMD Entities to sell or transfer AMD Business Assets in a manner such that
they can be contributed or sold to the Joint Venture as contemplated by the
Transaction Documents.

 

5.20 Absence of Changes. Since March 31, 2003, (a) the AMD Flash Memory Business
has been conducted in all material respects in the ordinary course (except in
connection with or as otherwise contemplated by the Transaction Documents)
consistent with past practice and (b) there has been no change or event relating
to the AMD Flash Memory Business which, individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect the Joint Venture.

 

5.21 Securities Act; Investment Company Act. AMD Investments is an “accredited
investor” as that term is defined in Rule 501 promulgated under the Securities
Act of 1933, as amended (the “Securities Act”); (b) AMD Investments has acquired
or is acquiring its Membership Interest in the Joint Venture for AMD
Investments’ own account as an investment and without a view to the distribution
thereof; (c) AMD Investments is aware that the Membership Interests have not
been registered under the Securities Act or any state securities laws, and may
not be resold or transferred by AMD Investments without appropriate registration
or the availability of an exemption from such requirements, and then only upon
compliance with the terms and conditions set forth in this Agreement; and (d) if
AMD Investments is a Person other than an individual and beneficially owns (as
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”) ten percent (10%) or more of the outstanding voting securities of
the Joint Venture (taking into account all Membership Interests which AMD
Investments has agreed to purchase), AMD Investments is not, and but for the
exceptions provided in Sections 3(c)(1) or 3(c)(7) of the Investment Company Act
would not be, an investment company under such Investment Company Act.

 

42



--------------------------------------------------------------------------------

5.22 Sufficiency of Contributed Assets. (a) To the Knowledge of AMD and the AMD
Facility Managers, upon consummation of the transactions contemplated by the
Transaction Documents, the tangible assets and properties of the Joint Venture
and its Subsidiaries (including rights under the Ancillary Documents) will
include all of the material tangible assets and properties necessary for the
conduct of the AMD Flash Memory Business as presently conducted and (b) AMD and
AMD Investments have used commercially reasonable efforts in good faith to
provide that upon consummation of the transactions contemplated by the
Transaction Documents, the tangible assets and properties of the Joint Venture
and its Subsidiaries will include all of the material tangible assets and
properties necessary for the conduct of the AMD Flash Memory Business as
presently conducted.

 

5.23 Warranty Claims. Except as set forth in Schedule 5.23, during the past
three (3) years, product warranty claims made against the AMD Entities with
respect to products sold by the AMD Entities in connection with the AMD Flash
Memory Business have not exceeded an aggregate of US$5,000,000 for any
particular product.

 

5.24 Financial Statements. AMD and AMD Investments have previously delivered to
Fujitsu and Fujitsu Sub unaudited operating income statements of the AMD Flash
Memory Business for the fiscal year ended December 31, 2002 (the “AMD Flash
Memory Business Income Statements”). The AMD Flash Memory Business Income
Statements were prepared in accordance with the books and records of AMD and
fairly present in all material respects the results of operations, for the
period then ended, of the AMD Flash Memory Business.

 

5.25 AMD Member. AMD is the direct or indirect owner of all of the issued and
outstanding shares of capital stock or other equity interests of its affiliated
Member(s). There are no outstanding options, warrants, conversion or exchange
privileges, preemptive rights, rights of first refusal or other rights with
respect to, or to purchase or obtain any of the capital stock or other equity
interests of AMD’s affiliated Member (or of any Subsidiary of AMD holding an
interest in the AMD Member(s)).

 

5.26 Value of Assets. Schedule 5.26 lists all of the AMD Business Assets and AMD
Investments’ good faith determination of the net book value of the AMD Business
Assets.

 

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES OF FUJITSU

 

As an inducement to AMD, AMD Investments and the Joint Venture to enter into
this Agreement and to consummate the transactions contemplated hereby, Fujitsu
and Fujitsu Sub represent and warrant to AMD, AMD Investments and the Joint
Venture as follows:

 

6.1 Corporate Existence and Power. Each of Fujitsu, Fujitsu Sub, and the Fujitsu
Contributed Subsidiary (the “Fujitsu Entities”) is a corporation duly organized
and validly existing and in good standing (to the extent such concept exists in
the relevant jurisdiction) under the laws of its jurisdiction of incorporation
or organization. Each Fujitsu Entity has all corporate

 

43



--------------------------------------------------------------------------------

power and corporate authority required to conduct its business as now conducted
and to own, lease and operate its Fujitsu Business Assets as now owned, leased
and operated. Each Fujitsu Entity is duly qualified to do business and is in
good standing (to the extent such concept exists in the relevant jurisdiction)
as a foreign corporation in each jurisdiction where the character of the
property owned or leased or the nature of its activities makes such
qualification necessary, except for those jurisdictions where the failure to be
so qualified or in good standing is not reasonably likely to result in a
Material Adverse Effect on the Joint Venture.

 

6.2 Authorization. The execution, delivery and performance by each Fujitsu
Entity of the Transaction Documents to which it is a party (or is contemplated
to be a party at Closing) and the consummation by each Fujitsu Entity of the
transactions contemplated hereby and thereby are within such Fujitsu Entity’s
organizational powers and have been duly authorized by all necessary action
(including, where necessary, stockholder action) on the part of such Fujitsu
Entity. Other than as have been taken or obtained, no Proceeding on the part of
any Fujitsu Entity is, and no other organizational approval is, or will be
necessary to authorize the Transaction Documents to which it is a party (or is
contemplated to be a party at Closing) and the transactions contemplated
thereby. This Agreement has been duly and validly executed and delivered by
Fujitsu and Fujitsu Sub, and constitutes the legal, valid and binding agreement
of Fujitsu and Fujitsu Sub, enforceable against Fujitsu and Fujitsu Sub in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity. As of the Closing Date,
each of the Ancillary Documents to which Fujitsu or any of the other Fujitsu
Entities is a party will have been duly and validly executed and delivered by
Fujitsu and/or such applicable Fujitsu Entities and will constitute the legal,
valid and binding agreements of Fujitsu and/or such applicable Fujitsu Entities,
enforceable against Fujitsu and/or such applicable Fujitsu Entities in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.

 

6.3 Governmental Authorization. The execution, delivery and performance by each
Fujitsu Entity of each Transaction Document to which it is a party (or is
contemplated to be a party at Closing) require no action by, consent or approval
of, or filing with, any Governmental Authority, except for (a) the Required
Fujitsu Governmental Approvals, (b) under the HSR Act, applicable European Union
Commission merger notification requirements or similar competition laws in other
applicable foreign jurisdictions, and (c) other than any actions, consents,
approvals or filings which, if not taken, obtained or made, are not reasonably
likely to result in (i) a Material Adverse Effect on the Joint Venture or (ii) a
material adverse effect on the ability of any Fujitsu Entity to enter into and
perform its obligations under the Transaction Documents to which it is a party
(or is contemplated to be a party at Closing).

 

6.4 Non-Contravention. The execution, delivery and performance by each Fujitsu
Entity of each Transaction Document to which it is a party (or is contemplated
to be a party at Closing) does not and will not (a) contravene or conflict with
the Charter Documents of such Fujitsu Entity; (b) assuming all filings required
to be made to obtain the Required Fujitsu Governmental Approvals, under the HSR
Act, applicable European Union Commission merger notification requirements and
similar competition laws in other applicable foreign jurisdictions

 

44



--------------------------------------------------------------------------------

will be made, contravene or conflict with or constitute a violation of any
provision of any Applicable Law binding upon or applicable to any Fujitsu Entity
or any of the Fujitsu Business Assets; (c) except as set forth on Schedule 6.4,
constitute a default under or give rise to any right of termination,
cancellation or acceleration of, or to a loss of any benefit, or otherwise
change the existing rights or obligations thereunder to which any Fujitsu Entity
is entitled under any Material Contract or Permit included in the Fujitsu
Business Assets; or (d) result in the creation or imposition of any Lien on any
Fujitsu Business Asset, other than Permitted Liens, except, with respect to
clauses (b), (c) and (d), to the extent such contravention, conflict, violation,
loss of benefit, default, right, or other change, individually or in the
aggregate, is not reasonably likely to result in (i) a Material Adverse Effect
on the Joint Venture or (ii) a material adverse effect on the ability of any
Fujitsu Entity to enter into and perform its obligations under the Transaction
Documents to which it is a party (or is contemplated to be a party at Closing).

 

6.5 Inventory. Either Fujitsu Sub or another Fujitsu Entity holds good and valid
title to the Fujitsu Inventory, free and clear of all Liens, other than
Permitted Liens. The Fujitsu Inventory was acquired and maintained in accordance
with the regular business practices of Fujitsu and its Affiliates, consists of
items of quality and quantity usable or saleable in the ordinary course of
business, and is valued by Fujitsu at reasonable amounts in accordance with
Japan GAAP, applied in a manner consistent with Fujitsu’s past practices, at
prices equal to the lower of cost or market value on a first-in, first-out
basis. None of such inventory is obsolete, unusable, slow-moving, damaged or
unsaleable in the ordinary course of business, except for such items of
inventory which have been written down to realizable market value, or for which
adequate reserves have been provided in a manner consistent with Fujitsu’s past
practices.

 

6.6 Properties; Leases.

 

(a) Either Fujitsu Sub or another Fujitsu Entity has a good and valid leasehold
or license interest in (i) the leased Real Property included in the Fujitsu
Business Assets (the “Fujitsu Contributed Leased Real Property”) and (ii) the
leased personal property included in the Fujitsu Business Assets, in each case,
free and clear of all Liens, except to the extent such Liens constitute a
Permitted Title Exception or a Permitted Lien, respectively.

 

(b) Either Fujitsu Sub or another Fujitsu Entity holds good and marketable title
to, and is in possession of, all of the owned Real Property included in the
Fujitsu Business Assets (the “Fujitsu Contributed Owned Real Property”), free
and clear of all Liens, except to the extent such Liens constitute a Permitted
Title Exception.

 

(c) Fujitsu Sub or another Fujitsu Entity holds good and valid title to all
material Fixtures and Equipment owned by Fujitsu Sub or another Fujitsu Entity
included in the Fujitsu Business Assets, free and clear of all Liens, other than
Permitted Liens.

 

(d) Schedule 6.6(d) sets forth an accurate and complete list of all Real
Property Leases and Material Personal Property Leases included in the Fujitsu
Business Assets (including all subleases and sublicenses to which the applicable
Fujitsu Entity is a party related to the Fujitsu Contributed Leased Real
Property or leased personal property included in the Fujitsu Business Assets or
any interest therein). Fujitsu has made available to AMD true and

 

45



--------------------------------------------------------------------------------

correct copies of such Real Property Leases and Material Personal Property
Leases. To the Knowledge of Fujitsu, there is no pending or threatened
condemnation, expropriation, taking or other form of eminent domain Proceeding
against all or any portion of the Fujitsu Contributed Leased Real Property.

 

(e) Schedule 6.6(e)(i) includes a list of all Fujitsu Contributed Owned Real
Property. Except as contemplated by the Transaction Documents, none of the
Fujitsu Contributed Owned Real Property or any interest thereon is subject to
any Real Property Lease. To the Knowledge of Fujitsu, except as set forth on
Schedule 6.6(e)(ii), the current use and operation of the Fujitsu Contributed
Owned Real Property and the Fujitsu Contributed Leased Real Property are in
material compliance with all Applicable Laws (including, without limitation,
laws relating to zoning and land use) and public and private covenants and
restrictions, and neither Fujitsu nor its Affiliates has received any notice of
material non-compliance with any Applicable Laws. There is no pending, or to the
Knowledge of Fujitsu, threatened, condemnation, expropriation, taking or other
form of eminent domain Proceeding against all or any portion of the Fujitsu
Contributed Owned Real Property.

 

(f) All tangible Fujitsu Business Assets (and such assets as are subject to
Material Personal Property Leases and Real Property Leases) material to the
Fujitsu Flash Memory Business are in good operating condition and repair,
ordinary wear and tear and immaterial defects excepted.

 

(g) Fujitsu has made available to AMD copies of Contracts or other documents
that (i) evidence title and ownership to the Fujitsu Contributed Owned Real
Property, the loss of title, ownership or use of which would be reasonably
likely to have a Material Adverse Effect on the Joint Venture or (ii) evidence
Liabilities material to the Joint Venture, the payment or performance of which
are secured by Liens on the Fujitsu Contributed Owned Real Property or Fujitsu
Contributed Leased Real Property.

 

6.7 Litigation; Other Proceedings. Except as set forth on Schedule 6.7, there
are no (a) Proceedings pending or, to the Knowledge of Fujitsu, threatened,
against or affecting any of the Fujitsu Entities or the Fujitsu Business Assets
or (b) existing Judgments of any Governmental Authority affecting any of the
Fujitsu Entities or the Fujitsu Business Assets, in each case under clauses (a)
and (b), which, individually or in the aggregate, are reasonably likely to have,
(i) a Material Adverse Effect on the Joint Venture or (ii) a material adverse
effect on the ability of any Fujitsu Entity to enter into and perform its
obligations under the Transaction Documents to which it is a party (or is
contemplated to be a party at Closing). There are no Proceedings pending or, to
the Knowledge of Fujitsu, threatened, against or affecting the Fujitsu Entities
or the Fujitsu Business Assets which seek to enjoin or rescind the transactions
contemplated by this Agreement or otherwise prevent any Fujitsu Entity from
complying with the terms and provisions of the Transaction Documents to which it
is a party (or is contemplated to be a party at Closing).

 

46



--------------------------------------------------------------------------------

6.8 Contracts.

 

(a) Other than Real Property Leases and Material Personal Property Leases,
Schedule 6.8 lists all written Material Contracts (or summaries of oral Material
Contracts) included in the Fujitsu Business Assets. Fujitsu has made available
to AMD true and complete copies of all such written Material Contracts.

 

(b) Each of the Material Contracts included in the Fujitsu Business Assets is in
full force and effect and is valid, binding and enforceable against each Fujitsu
Entity that is a party thereto and, to the Knowledge of Fujitsu as of the date
hereof, each other party thereto, in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity. Each Fujitsu Entity has complied in all material respects with all such
Material Contracts to which it is a party and is not in material default under
any of such Material Contracts and, to the Knowledge of Fujitsu, there exists no
condition nor has there been any occurrence which (with or without notice, lapse
of time or both) would reasonably be expected to result in such a default by a
Fujitsu Entity under any such Material Contracts, except where such default is
not reasonably likely to result in (i) a Material Adverse Effect on the Joint
Venture or (ii) a material adverse effect on the ability of any Fujitsu Entity
to perform its obligations under the Transaction Documents to which it is a
party (or is contemplated to be a party at Closing). To the Knowledge of
Fujitsu, (i) no other contracting party is in material default under any of the
Material Contracts included in the Fujitsu Business Assets and (ii) there exists
no condition nor has there been any occurrence which (with or without notice,
lapse of time or both) would reasonably be expected to result in such a default
by such party under any such Material Contracts, except where such default is
not reasonably likely to result in a Material Adverse Effect on the Joint
Venture.

 

6.9 Permits.

 

(a) Except as set forth on Schedule 6.9(a), the Fujitsu Entities have obtained
all material Permits necessary for the ownership, operation and use of the
Fujitsu Business Assets and the Fujitsu Flash Memory Business in substantially
the same manner as currently owned, operated and used (the “Fujitsu Contributed
Permits”), and each Fujitsu Contributed Permit is valid and remains in full
force and effect. No Fujitsu Entity is in default (or has failed to comply), nor
has any Fujitsu Entity received any notice of any claim of default or failure to
comply, with respect to any Fujitsu Contributed Permit, except where such
default is not reasonably likely to result in (i) a Material Adverse Effect on
the Joint Venture or (ii) a material adverse effect on the ability of any
Fujitsu Entity to perform its obligations under the Transaction Documents to
which it is a party (or is contemplated to be a party at Closing). Except as set
forth on Schedule 6.9(a), upon the consummation of the Closing, each of the
Fujitsu Contributed Permits shall be in full force and effect and the Joint
Venture shall be entitled to the benefits thereof and rights thereunder, except
to the extent the failure of which is not reasonably likely to result in (i) a
Material Adverse Effect on the Joint Venture or (ii) a material adverse effect
on the ability of any Fujitsu Entity to perform its obligations under the
Transaction Documents to which it is a party (or is contemplated to be a party
at Closing).

 

47



--------------------------------------------------------------------------------

(b) Schedule 6.9(b) lists (i) each governmental or other registration, filing,
application, notice, transfer, consent, approval, order, qualification and
waiver (each, a “Required Fujitsu Governmental Approval”) required under
Applicable Law to be obtained by any of the Fujitsu Entities by virtue of the
execution and delivery of Transaction Documents or the consummation of the
transactions contemplated thereby to avoid the loss of any material Fujitsu
Contributed Permit, and (ii) each Material Contract included in the Fujitsu
Business Assets with respect to which the consent of the other party or parties
thereto must be obtained by any of the Fujitsu Entities by virtue of the
execution and delivery of the Transaction Documents or the consummation of the
transactions contemplated thereby to avoid the invalidity of the transfer of
such Material Contract, the termination thereof, a breach or default thereunder
or any other material change or modification to the terms thereof (excluding the
consents required or otherwise addressed under the provisions of the
Intellectual Property Agreement, each, a “Required Fujitsu Contractual Consent”
and together with the Required Fujitsu Governmental Approvals, the “Required
Fujitsu Consents”).

 

6.10 Compliance with Laws. Except as set forth on Schedule 6.10, each Fujitsu
Entity is in compliance in all material respects with all Applicable Laws
relating to or applicable to the Fujitsu Flash Memory Business and the Fujitsu
Business Assets, including all Environmental Laws, currently in effect
including, without limitation, those relating to equal employment opportunity
practices and the import and export of goods except for any non-compliance or
violations which individually or in the aggregate are not reasonably likely to
result in (i) a Material Adverse Effect on the Joint Venture or (ii) a material
adverse effect on the ability of any Fujitsu Entity to perform its obligations
under the Transaction Documents to which it is a party (or is contemplated to be
a party at Closing). Except as set forth on Schedule 6.10, none of the Fujitsu
Entities has received any written notice from any Governmental Authority of any
allegation that the Fujitsu Flash Memory Business or any Fujitsu Business Assets
is not in compliance with any Applicable Law, other than with respect to matters
that have been resolved or that individually or in the aggregate are not
reasonably likely to result in (i) a Material Adverse Effect on the Joint
Venture or (ii) a material adverse effect on the ability of any Fujitsu Entity
to perform its obligations under the Transaction Documents to which it is a
party (or is contemplated to be a party at Closing).

 

6.11 Employment Agreements; Change in Control; and Employee Benefits.

 

(a) Except as set forth on Schedule 6.11(a), there are no employment,
consulting, agency, commission, bonus or incentive compensation, severance pay,
continuation pay, termination pay or indemnification agreements or other similar
agreements of any nature whatsoever included in Contracts that are included in
the Fujitsu Business Assets (collectively, “Fujitsu Employment Agreements”)
between Fujitsu or any ERISA Affiliate of Fujitsu, on the one hand, and any
current or former officer, director, employee, consultant or agent of Fujitsu or
any ERISA Affiliate of Fujitsu, on the other hand. Without limiting the
generality of the foregoing, except as set forth on Schedule 6.11(a), there are
no Fujitsu Employment Agreements or any other similar agreements to which
Fujitsu or its Affiliates is a party under which the transactions contemplated
by this Agreement will require (i) any payment by Fujitsu or the Joint Venture,
or (ii) any consent or waiver from any officer, director, employee, consultant
or agent of Fujitsu, any ERISA Affiliate of Fujitsu or the Joint Venture.

 

48



--------------------------------------------------------------------------------

(b) Fujitsu has made true and correct copies of all governing instruments and
related agreements pertaining to the Fujitsu Business Benefit Plans available to
AMD.

 

6.12 Labor and Employment Matters. Except as disclosed on Schedule 6.12:

 

(a) No collective bargaining agreement exists that is binding on Fujitsu or its
Affiliates relating to Fujitsu Prospective Transferred Employees, and to the
Knowledge of Fujitsu, no petition has been filed or Proceedings instituted by a
Fujitsu Prospective Transferred Employee or group of Fujitsu Prospective
Transferred Employees with any labor relations board seeking recognition of a
bargaining representative.

 

(b) There is no (i) labor strike, slow down or stoppage pending or, to the
Knowledge of Fujitsu, threatened, against or directly affecting the Fujitsu
Contributed Assets (including the Fujitsu Contributed Subsidiary) or the Fujitsu
Prospective Transferred Employees or (ii) Proceeding arising out of or under any
collective bargaining agreement pending, or, to the Knowledge of Fujitsu,
threatened, against or directly affecting the Fujitsu Contributed Assets
(including the Fujitsu Contributed Subsidiary) or the Fujitsu Prospective
Transferred Employees, that in either case is reasonably likely to result in a
Material Adverse Effect on the Joint Venture.

 

(c) None of the Fujitsu Entities has received any notice of, and Fujitsu does
not have Knowledge of, any actual or threatened dispute, controversy or
Proceeding with respect to claims of, or obligations to, any Fujitsu Prospective
Transferred Employee or group of Fujitsu Prospective Transferred Employees
related to allegations of unfair labor practices, discrimination or breach of
contract.

 

(d) Each of the Fujitsu Entities has complied and is currently complying, in
respect of all Fujitsu Prospective Transferred Employees, with all Applicable
Laws respecting employment and employment practices and the protection of the
health and safety of employees, except where such non-compliance is not
reasonably likely to result in a Material Adverse Effect on the Joint Venture.

 

6.13 Insurance. All insurance coverage applicable to the Fujitsu Entities, the
Fujitsu Flash Memory Business and the Fujitsu Business Assets is in full force
and effect, insures the Fujitsu Entities in reasonably sufficient amounts
against all risks usually insured against by Persons operating similar
businesses or properties of similar size in the localities where such businesses
or properties are located. No notice of cancellation or nonrenewal of such
coverage has been received by any of the Fujitsu Entities.

 

6.14 Tax Matters. The Fujitsu Contributed Subsidiary has timely filed or will
timely file when due all Tax Returns required by Applicable Law for periods
ending at or before the Closing Date, and such Tax Returns are true and correct
in all material respects (or, as to such Tax Returns not yet filed, will be true
and correct in all material respects). The Fujitsu Contributed Subsidiary has
timely paid all material Taxes owed by such Fujitsu Contributed Subsidiary
(whether or not shown to be payable on Tax Returns or on subsequent assessments)
for any period ending prior to the Closing Date, except for Taxes shown as a
current Liability on the Fujitsu Contributed Subsidiary Closing Sheets. The
Fujitsu Contributed Subsidiary is not under any legal or contractual obligation
to pay the Tax Liabilities of any third party or to

 

49



--------------------------------------------------------------------------------

indemnify any third party with respect to any Tax. The Fujitsu Contributed
Subsidiary is not the subject of an entity classification election under U.S.
Treasury Regulations Section 301.7701-3. The Fujitsu Contributed Subsidiary is
not a party to any joint venture or partnership. The Fujitsu Contributed
Subsidiary is not currently the subject of audit or any Tax-related Proceeding
by any Governmental Authority and, to Fujitsu’s Knowledge, no such audit or
Proceeding is threatened. The Fujitsu Contributed Subsidiary has no obligation
to make any payment of any amount to any Person which would not be deductible by
reasons of Code Section 280G. All aspects of the business of the Fujitsu
Contributed Subsidiary has been conducted at all times in accordance with the
terms and conditions of all Tax Concessions provided by a relevant Government
Authority and the Fujitsu Contributed Subsidiary is not subject to any
obligation to pay any amount to any Governmental Authority with respect to any
Tax Concession if its operations change in any manner after the Closing Date.

 

6.15 Environmental Matters. To the Knowledge of Fujitsu and the Fujitsu Facility
Managers, except as set forth in Schedule 6.15:

 

(a) Neither Fujitsu nor its Affiliates or its or their Predecessors has Handled
or Released any Hazardous Substances at, on, under, to or from any Fujitsu
Business Assets or any Real Property or Facility owned, operated, leased or used
at any time prior to Closing by the Fujitsu Contributed Subsidiary, or its
Subsidiaries or Predecessors, including, without limitation, any offsite
disposal or treatment facilities used by the Fujitsu Contributed Subsidiary, or
its Subsidiaries or Predecessors (collectively, “Fujitsu Site”) in violation of
any applicable Environmental Law, or that has resulted in, or could reasonably
be expected to result in, any Liability or potential Liability to Fujitsu or its
Affiliates under any Environmental Law.

 

(b) No Release of any Hazardous Substance has occurred, or is occurring, at, on,
under, from or to any Fujitsu Site, and no Hazardous Substances are present on,
in or under any Fujitsu Site, regardless of how the Hazardous Substance(s) came
to rest there, in violation of any applicable Environmental Law or that could
reasonably be expected to result in any Liability to Fujitsu or its Affiliates
under any Environmental Law.

 

(c) No underground tanks are or have been owned or operated by Fujitsu or its
Affiliates at the Fujitsu Business Assets or any other location formerly owned,
operated, leased or used by the Fujitsu Contributed Subsidiary. No underground
storage tanks, landfills, surface impoundments, waste piles or other land
treatment, land storage or disposal areas are or have been located on, in or
under any of the Fujitsu Business Assets, and no PCBs or asbestos-containing
materials are located on, in or under any of the Fujitsu Business Assets.

 

(d) Neither Fujitsu nor its Affiliates has received written notice of any
assertion by any Governmental Authority or other Person that any of them may be
a potentially responsible party in connection with any Fujitsu Site. There are
no Proceedings that are pending or, to the Knowledge of Fujitsu, threatened by
any Governmental Authority or Person against Fujitsu or its Affiliates relating
to any Fujitsu Site or of the Fujitsu Contributed Subsidiary arising under or
pursuant to any Environmental Law. Neither Fujitsu nor its Affiliates has
received any written notice from any Governmental Authority or Person that is
outstanding or has not been resolved and, to the Knowledge of Fujitsu, no
condition or circumstance exists, that

 

50



--------------------------------------------------------------------------------

(with or without notice or lapse of time or both) would reasonably be likely to
give rise to, or serve as a basis for, the commencement of any such Proceeding.
Neither Fujitsu nor its Affiliates has entered into or received, nor is Fujitsu
or its Affiliates in default under, any Judgment of any Governmental Authority
under any Environmental Law relating to any Fujitsu Site or the Fujitsu
Contributed Subsidiary.

 

(e) There are no closures or substantial modifications to any equipment or
Facilities used in connection with the Handling or Release of Hazardous
Substances (including wastewater), or any operational changes that could
reasonably be expected to require such closure or modifications, currently
planned within five (5) years after the date hereof by any of the Fujitsu
Entities on any Fujitsu Site, and no such closures or modifications are required
to effect the transactions contemplated hereby.

 

(f) No Lien has arisen or, to the Knowledge of Fujitsu, is threatened on or
against any of the Fujitsu Business Assets under or as a result of a violation
of, or any other Liability under, any Environmental Laws.

 

6.16 Capitalization of the Fujitsu Contributed Subsidiary.

 

(a) The entire authorized capital stock and other equity interests of Fujitsu
Malaysia consists of 150,000,000 shares of RM1 per share, of which 101,200,000
shares are issued and outstanding and held of record, beneficially and directly
by Fujitsu Sub. Following the transactions contemplated hereby the Joint Venture
shall hold of record and directly all of the outstanding capital stock and
equity interest in Fujitsu Malaysia. All of the issued and outstanding shares of
capital stock of Fujitsu Malaysia have been duly authorized, are validly issued,
fully paid, non-assessable and free and clear of any pre-emptive rights and
Liens.

 

(b) Except as set forth in the Transaction Documents, there are no (i)
outstanding subscriptions, options, calls, warrants or other rights of any kind
to acquire any shares of capital stock or other voting securities or equity
interests of the Fujitsu Contributed Subsidiary, (ii) outstanding securities
convertible into any shares of capital stock or other voting securities or
equity interests of the Fujitsu Contributed Subsidiary, (iii) obligations that
might require the Fujitsu Contributed Subsidiary to issue any such options,
warrants, rights or securities or (iv) contractual obligations of the Fujitsu
Contributed Subsidiary to sell, issue or otherwise dispose of or repurchase,
redeem or otherwise acquire any shares of capital stock or other equity
interests of any such company.

 

(c) Fujitsu Sub has delivered to AMD true and correct copies of the currently
effective Charter Documents of the Fujitsu Contributed Subsidiary.

 

(d) Fujitsu or a Fujitsu Affiliate has, immediately prior to the transfer of
such shares to the Joint Venture, good and valid title to the Fujitsu FASL
(Japan) Equity, free and clear of any Liens, options or rights of first offer or
first refusal with respect thereto. Upon the transfer of the foregoing shares to
the Joint Venture in accordance with the terms of this Agreement, the Joint
Venture will have good and valid title thereto, free and clear of any Liens,
options or rights of first offer or first refusal with respect thereto.

 

51



--------------------------------------------------------------------------------

(e) Except as set forth in Schedule 6.16(e), the Fujitsu Contributed Subsidiary
is not currently engaged in any material respect in any business or business
activity other than the Fujitsu Flash Memory Business or holds any material
interests or assets other than as used in the Fujitsu Flash Memory Business.

 

6.17 Brokers. Neither Fujitsu nor any of its Affiliates is a party to any
contract, agreement, arrangement or understanding with any Person which will
result in the obligation of AMD or any of its Affiliates or the Joint Venture or
any of its Subsidiaries (including the Fujitsu Contributed Subsidiary and FASL
(Japan)) to pay any finder’s fee, brokerage commission or similar payment in
connection with the transactions contemplated hereby.

 

6.18 Related Party Agreements. Except for this Agreement, the agreements
expressly contemplated by this Agreement and as set forth in Schedule 6.18,
there are no Contracts between Fujitsu or any of its Affiliates, on the one
hand, and the Fujitsu Contributed Subsidiary, the Joint Venture or FASL (Japan),
on the other hand.

 

6.19 No Other Agreements to Sell Fujitsu Contributed Assets. Except as provided
herein, no Fujitsu Entity has any legal obligation, absolute or contingent, to
any Person other than the Joint Venture to sell, assign, lease or sublease or
otherwise transfer, convey or place any Lien on any of the material Fujitsu
Business Assets, other than (a) agreements regarding the sale of inventory of
the Fujitsu Flash Memory Business which were entered into in the ordinary course
of business and in a manner consistent with past practices and (b) agreements
among Fujitsu Entities to sell or transfer Fujitsu Business Assets in a manner
such that they can be contributed or sold to the Joint Venture as contemplated
by the Transaction Documents.

 

6.20 Absence of Changes. Since March 31, 2003, (a) the Fujitsu Flash Memory
Business has been conducted in all material respects in the ordinary course
(except in connection with or as otherwise contemplated by the Transaction
Documents) consistent with past practice and (b) there has been no change or
event relating to the Fujitsu Flash Memory Business which, individually or in
the aggregate, is reasonably likely to have a Material Adverse Effect the Joint
Venture.

 

6.21 Securities Act; Investment Company Act. (a) Fujitsu Sub is an “accredited
investor” as that term is defined in Rule 501 promulgated under the Securities
Act; (b) Fujitsu Sub has acquired or is acquiring its Membership Interest in the
Joint Venture for Fujitsu Sub’s own account as an investment and without a view
to the distribution thereof; (c) Fujitsu Sub is aware that the Membership
Interests have not been registered under the Securities Act or any state
securities laws, and may not be resold or transferred by Fujitsu Sub without
appropriate registration or the availability of an exemption from such
requirements and then only upon compliance with the terms and conditions set
forth in this Agreement; and (d) if Fujitsu Sub is a Person other than an
individual and beneficially owns (as defined in the Investment Company Act) ten
percent (10%) or more of the outstanding voting securities of the Joint Venture
(taking into account all Membership Interests which Fujitsu Sub has agreed to
purchase), Fujitsu Sub is not, and but for the exceptions provided in Sections
3(c)(1) or 3(c)(7) of the Investment Company Act would not be, an investment
company under such Investment Company Act.

 

52



--------------------------------------------------------------------------------

6.22 Sufficiency of Contributed Assets. (a) To the Knowledge of Fujitsu and the
Fujitsu Facility Managers, upon consummation of the transactions contemplated by
the Transaction Documents, the tangible assets and properties of the Joint
Venture and its Subsidiaries (including rights under the Ancillary Documents)
will include all of the material tangible assets and properties necessary for
the conduct of the Fujitsu Flash Memory Business as presently conducted and (b)
Fujitsu and Fujitsu Sub have used commercially reasonable efforts in good faith
to provide that upon consummation of the transactions contemplated by the
Transaction Documents, the tangible assets and properties of the Joint Venture
and its Subsidiaries will include all of the material tangible assets and
properties necessary for the conduct of the Fujitsu Flash Memory Business as
presently conducted.

 

6.23 Warranty Claims. Except as set forth in Schedule 6.23, during the past
three (3) years product warranty claims made against the Fujitsu Entities with
respect to products sold by the Fujitsu Entities in connection with the Fujitsu
Flash Memory Business have not exceeded an aggregate of US$5,000,000 for any
particular product.

 

6.24 Financial Statements. Fujitsu and Fujitsu Sub have previously delivered to
AMD and AMD Investments unaudited operating income statements of the Fujitsu
Flash Memory Business for the fiscal year ended March 31, 2003 (the “Fujitsu
Flash Memory Business Income Statements”). The Fujitsu Flash Memory Business
Income Statements were prepared in accordance with the books and records of
Fujitsu and fairly present in all material respects the results of operations,
for the period then ended, of the Fujitsu Flash Memory Business.

 

6.25 Fujitsu Member. Fujitsu is the direct or indirect owner of all of the
issued and outstanding shares of capital stock or other equity interests of its
affiliated Member(s). There are no outstanding options, warrants, conversion or
exchange privileges, preemptive rights, rights of first refusal or other rights
with respect to, or to purchase or obtain any of the capital stock or other
equity interests of Fujitsu’s affiliated Member (or of any Subsidiary of Fujitsu
holding an interest in the Fujitsu Member(s)).

 

6.26 Value of Assets. Schedule 6.26 lists all of the Fujitsu Business Assets and
Fujitsu Sub’s good faith determination of the net book value of the Fujitsu
Business Assets.

 

ARTICLE VII.

 

COVENANTS OF THE CONTRIBUTING PARTIES

 

Each Contributing Party hereby covenants and agrees with the other Contributing
Party as follows:

 

7.1 Required Consents.

 

(a) Such Contributing Party shall use its commercially reasonable efforts to
obtain its Required Consents prior to the Closing Date. To the extent that any
Required Consents have not been obtained prior to the Closing Date, the
applicable Contributing Party shall use its commercially reasonable efforts to
obtain such Required Consents as soon thereafter as practicable. In the event
any Required Consent is not obtained, the applicable Contributing

 

53



--------------------------------------------------------------------------------

Party shall use its commercially reasonable efforts to structure the transaction
with respect to the Contract or Permit in question in a manner that will not
result in a default under such Contract or Permit, but that will result in the
Joint Venture obtaining the benefits and incurring the obligations that it would
have otherwise obtained or incurred had the applicable Required Consent or
Required Governmental Approval been obtained (a “Restructuring”). Neither
Contributing Party shall be required to make any payments in order to obtain a
Required Consent. In the event any such request for payment is made by a Person
with respect to which a Required Consent is being solicited and both
Contributing Parties agree in writing to make such payment, such payment shall
be reimbursed by the Joint Venture. In connection with a Restructuring, the
Joint Venture shall reimburse such Contributing Party for the reasonable costs
or expenses incurred by that Contributing Party after the Closing Date with
respect to conferring the benefits of the applicable Contract to the Joint
Venture; provided that without the written consent of both Contributing Parties,
in no event shall the Joint Venture reimburse any Contributing Party in excess
of the costs the Joint Venture would have incurred if such Contract had been
assigned to the Joint Venture with a Required Consent on the Closing Date. On
and after the Closing Date, each Contributing Party shall comply with all
conditions and requirements set forth in (a) all Required Governmental Approvals
that have been obtained as necessary to keep the same in full force and effect
assuming continued compliance with the terms thereof by the Joint Venture and
(b) all Required Contractual Consents that have been obtained as necessary to
keep the same effective and enforceable against the Persons giving such Required
Contractual Consents, assuming continued compliance with the terms thereof by
the Joint Venture. Notwithstanding anything to the contrary in this Agreement,
but subject to Article IX, if a Contributing Party is unable to obtain a
Required Consent after having complied with its obligations under this Section
7.1, such Contributing Party shall have no liability to the other Contributing
Party or the Joint Venture as a result of its failure to obtain such Required
Consent. To the extent any Contract or Permit is not capable of being
transferred, assigned or conveyed without the consent or waiver of a party
thereto (other than a Contributing Party and its Affiliates) or the issuer
thereof, or any other third party (including any Governmental Authority) and
such consent or waiver has not been obtained, or if such transfer, assignment or
conveyance would constitute a breach thereof or violation of Applicable Law,
this Agreement shall not constitute an obligation to transfer, assignment or
conveyance thereof, and the applicable Contributing Party shall hold any such
Contract or Permit for the benefit of FASL, subject to the foregoing provisions
of this Section 7.1.

 

7.2 Maintenance of Insurance Policies. Neither Contributing Party shall, after
the date hereof, take or fail to take any action that would adversely affect the
applicability of any insurance in effect on the Closing Date that covers all or
any part of the AMD Business Assets, the Fujitsu Business Assets and the
Prospective Transferred Employees, as such insurance applies for periods prior
to the Closing Date. The Contributing Parties shall provide for the continuation
of such insurance for a reasonable period through and following the Closing, and
at least until the Joint Venture has initially complied with the provisions of
Section 7.18 of the Operating Agreement; provided that such coverage for periods
following the Closing shall be at the expense of the Joint Venture.

 

54



--------------------------------------------------------------------------------

7.3 Litigation and Adverse Developments. Each Contributing Party shall give
prompt written notice to the other Contributing Party of (a) the occurrence, or
failure to occur, of any event which occurrence or failure to occur is
reasonably likely to cause any representation or warranty of that Contributing
Party contained in this Agreement to be untrue or inaccurate in any material
respect and (b) any material failure of that Contributing Party to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it hereunder. Each Contributing Party will promptly advise the other
Contributing Party in writing of the commencement of any dispute, claim or
Proceeding, against or involving the AMD Flash Memory Business, the Fujitsu
Flash Memory Business, the AMD Business Assets or the Fujitsu Business Assets
that is reasonably likely to result in a Material Adverse Effect on the Joint
Venture.

 

7.4 Further Assurances. At any time or from time to time after the Closing, each
Contributing Party shall (a) at the reasonable request of the Joint Venture or
the other Contributing Party, promptly execute and deliver any further
instruments or documents as may reasonably be requested to effect, record or
verify the transfer to and vesting in the Joint Venture of the right, title and
interest in and to the AMD Business Assets or the Fujitsu Business Assets, as
applicable, free and clear of all Liens (except Permitted Liens) in accordance
with the terms of the Transaction Documents and (b) take all such further action
as the Joint Venture or the other Contributing Party may reasonably request in
order to evidence or otherwise facilitate the consummation of the transactions
contemplated hereby. After the Closing, each Contributing Party shall as
reasonably appropriate: (i) refer to the Joint Venture all inquiries relating to
the AMD Business Assets or the Fujitsu Business Assets, as applicable, and (ii)
promptly deliver to the Joint Venture any mail, packages and other
communications addressed to such Contributing Party relating to the AMD Flash
Memory Business or the Fujitsu Flash Memory Business, as applicable.

 

7.5 No Sale of Assets. Except for the sale of inventory in the ordinary course
of business, consistent with past practice, each Contributing Party will not,
and will cause its Affiliates and Representatives not to, directly or
indirectly, (a) solicit any inquiries or proposals or enter into or continue any
discussions, negotiations or agreements relating to the direct or indirect
transfer of the AMD Business Assets or the Fujitsu Business Assets, as
applicable, to any Person other than the Joint Venture, the other Contributing
Party or their respective Affiliates or (b) provide any assistance or any
information to or otherwise cooperate with any Person in connection with any
such inquiry, proposal or transaction.

 

7.6 Title Policies.

 

(a) AMD Investments shall, and AMD shall cause AMD Investments to, cause a
reputable title insurance company to issue and deliver to the Joint Venture on
the Closing Date an ALTA Owner’s Policy of Title Insurance (Form B rev.
10/17/70) in an amount acceptable to Fujitsu insuring fee simple title to the
Sunnyvale Real Property in the Joint Venture, subject only to exception nos. 1
through 15 contained in the pro-forma policy issued by First American Title
Company, under Order No. NCS-25563-SC, dated as of June 25, 2003 (the “Sunnyvale
Title Policy”). The Sunnyvale Title Policy shall provide full coverage against
mechanics’ and materialmen’s liens arising out of the construction, repair or
alteration of any of the Facilities on the Sunnyvale Real Property, and shall
contain such special endorsements as Fujitsu may require. AMD shall execute and
deliver to the title company issuing such policy an owner’s affidavit sufficient
to support the issuance of the Sunnyvale Title Policy.

 

55



--------------------------------------------------------------------------------

(b) AMD Investments shall, and AMD shall cause AMD Investments to, cause a
reputable title insurance company to issue and deliver to the Joint Venture on
the Closing Date an ALTA Owner’s Policy of Title Insurance (Texas Form T-1) in
an amount acceptable to Fujitsu (which must be an amount authorized by Rule R-3
promulgated by the Texas State Board of Insurance) insuring fee simple title to
the Austin Real Property in the Joint Venture, subject only to exception nos.
10.a through 10.c, 10.h through 10.u, 10.x, 10.aa through 10.yy and 10.B1
through 10.F1 contained in the commitment for title insurance (Texas Form T-7)
most recently issued by Republic Title of Texas, Inc., under its GF No. 03R12618
ND6 (the “Austin Title Policy”). The Austin Title Policy shall provide full
coverage against mechanics’ and materialmen’s liens arising out of the
construction, repair or alteration of any of the Facilities on the Austin Real
Property, and shall contain such special endorsements as Fujitsu may require.
AMD shall execute and deliver to title company issuing such policy an owner’s
affidavit sufficient to support the issuance of the Austin Title Policy.

 

(c) The Joint Venture shall reimburse AMD Investments for the cost of the
premiums for such policies.

 

ARTICLE VIII.

 

MUTUAL COVENANTS

 

The Joint Venture, AMD and Fujitsu hereby covenant and agree as follows:

 

8.1 Transition. Prior to the Closing Date, the Joint Venture, AMD and Fujitsu
each shall use all commercially reasonable efforts to identify and make
appropriate arrangements for dealing with any transition problems that may be
involved in effectuating the transactions contemplated by the Transaction
Documents.

 

8.2 Diligence in Pursuit of Conditions Precedent. The Joint Venture, AMD and
Fujitsu each shall use all commercially reasonable efforts to fulfill their
respective obligations hereunder and under the Ancillary Documents, and shall
reasonably cooperate with the other parties in regard to the same in order to
effect the Closing. The Joint Venture, AMD and Fujitsu each shall use all
commercially reasonable efforts to obtain all Required Consents.

 

8.3 Covenant to Satisfy Conditions. The Joint Venture, AMD and Fujitsu each
shall use all commercially reasonable efforts to ensure that the other
conditions set forth in Article IX hereof are satisfied, insofar as such matters
are within the control of the Joint Venture, AMD or Fujitsu, as applicable. The
Joint Venture, AMD and Fujitsu each further covenant and agree, with respect to
a pending or threatened preliminary or permanent injunction, or other order,
decree or ruling or statute, rule, regulation or executive order, that would
adversely affect the ability of the parties hereto to consummate the
transactions contemplated by the Transaction Documents to use commercially
reasonable efforts to prevent or lift the entry, enactment or promulgation
thereof, as the case may be.

 

56



--------------------------------------------------------------------------------

8.4 Taxes.

 

(a) Transfer Taxes will be borne by the Joint Venture, except that AMD or its
Affiliates shall bear the Transfer Taxes relating to the transfer of the equity
interests of the AMD Contributed Subsidiaries (and/or the indirect contribution
of assets thereof through the transfer of such interests) to the Joint Venture
and that Fujitsu or its Affiliates shall bear the Transfer Taxes relating to the
transfer of the equity interests of the Fujitsu Contributed Subsidiary (and/or
the indirect contribution of assets thereof through the transfer of such
interests) to the Joint Venture.

 

(b) Each of the Contributing Parties shall (i) provide the Joint Venture with
such assistance as the Joint Venture may reasonably request in connection with
the preparation of any Tax Return and the conduct of any audit or other
examination by any taxing authority or in connection with judicial or
administrative Proceedings relating to any liability for Taxes and (ii) retain
and provide the Joint Venture with all records or other information that may be
relevant to the preparation of any Tax Returns, or the conduct of any audit or
examination, or other Tax Proceeding. Each Contributing Party shall retain all
records and documents it reasonably determines may be relevant to such Tax
Returns and shall not destroy or otherwise dispose of any such records or
documents without first offering such materials to the Joint Venture.

 

(c) Each of the Contributing Parties will provide the Joint Venture with all Tax
information, including, but not limited to, the tax basis of the AMD Business
Assets or Fujitsu Business Assets (as applicable) at the Closing Date, as
reasonably requested by the Joint Venture.

 

(d) AMD shall have the right and obligation to timely prepare and file, or cause
to be prepared and filed when due, any Tax Return that is required to include
the operations, ownership, assets or activities of the AMD Business Assets for
periods ending on or before the Closing Date. Fujitsu shall have the right and
obligation to timely prepare and file, or cause to be prepared and filed when
due, any Tax Return that is required to include the operations, ownership,
assets or activities of the Fujitsu Business Assets for periods ending on or
before the Closing Date.

 

(e) The Joint Venture shall have the right and obligation to timely prepare and
file, or cause to be prepared and filed when due, any Tax Return that is
required to include the operations, ownership, assets or activities of the Joint
Venture Business for any periods after the Closing Date, including any Straddle
Periods; provided, that any such Tax Returns relating to a Straddle Period shall
not be filed without the prior review and comment of the applicable Contributing
Party and shall be prepared on a basis consistent with past practices of the
applicable Contributing Party to the extent permitted by Applicable Law and in a
manner that does not distort taxable income (e.g., by accelerating income or
deferring deductions).

 

8.5 Employee Matters.

 

(a) Availability of Prospective Employees. AMD and Fujitsu will use Best Efforts
(as defined in the Fujitsu Secondment Agreement) to provide that each AMD
Prospective Transferred Employee and Fujitsu Prospective Transferred Employee,
as the case may be, will

 

57



--------------------------------------------------------------------------------

devote substantially all of such individual’s business time to the performance
of reasonably appropriate work and services for the Joint Venture or its
Subsidiaries (unless otherwise provided in an Ancillary Document). AMD and
Fujitsu also will use Best Efforts (as defined in the Fujitsu Secondment
Agreement) to encourage each AMD Prospective Transferred Employee and Fujitsu
Prospective Transferred, as the case may be, to accept the Joint Venture’s and
its Subsidiaries’ (including FASL (Japan)’s) offers of employment.

 

(b) Offers of Employment; Secondment. As of the Launch Date, (i) the Joint
Venture will extend offers of employment to all of the AMD Prospective
Transferred Employees, other than those AMD Prospective Transferred Employees
based in Europe and Asia who will be seconded to the Joint Venture or a
Subsidiary of the Joint Venture for an appropriate period of time following the
Launch Date, and (ii) AMD and Fujitsu will cause FASL (Japan) to extend offers
of employment to the managers and executives among the Fujitsu Prospective
Transferred Employees listed on Annex V hereto. With respect to Fujitsu
Prospective Transferred Employees who do not transfer employment as of the
Launch Date, Fujitsu will use its Best Efforts (as defined in the Fujitsu
Secondment Agreement), or Fujitsu will cause its applicable Subsidiaries to use
their respective Best Efforts (as defined in the Fujitsu Secondment Agreement)
to, second such Fujitsu Prospective Transferred Employees to the Joint Venture
or its designated Subsidiaries pursuant to the Fujitsu Secondment Agreement.

 

(c) Compensation.

 

(i) Managers and Above. The Fujitsu Prospective Transferred Employees who
transfer employment as of the Launch Date and all other employees of the Joint
Venture and its Subsidiaries ranking at a level equal to (A) manager and (B)
executive and corporate level director and vice president shall receive as of
the Launch Date salaries, bonuses and benefit plans, programs and other
arrangements described in Annex W (Managers) and Annex X (Executives),
respectively. As of the Launch Date, Fujitsu shall have provided each Fujitsu
employee transferring to the Joint Venture or its Subsidiaries as of the Launch
Date with a summary of the salary, bonus and benefit plans, programs and other
arrangements that he or she shall receive effective as of the Launch Date from
the Joint Venture or its applicable Subsidiary after transferring to the Joint
Venture or its applicable Subsidiary.

 

(ii) Employees. The Joint Venture and its Subsidiaries (including FASL (Japan)
will offer the Prospective Transferred Employees and all other employees of the
Joint Venture and its Subsidiaries who rank at a level below manager, executive
and corporate level director and vice president, salary, bonus and benefit
plans, programs and other arrangements at least as favorable to such employees
as the salary, bonus and benefit plans, programs and other arrangements
described on Annex Y. In addition, former employees of Fujitsu and its
Affiliates who transfer to FASL (Japan) and all other employees of FASL (Japan)
who rank at a level below manager, executive and corporate level director and
vice president shall be entitled, during the period from the Launch Date until
the second anniversary of the termination of the Secondment Period (as defined
in the Fujitsu Secondment Agreement) to participate in salary, bonus and benefit
plans, programs and other arrangements that are either (i) more favorable in the
aggregate or (ii) substantially comparable in the aggregate to the salary, bonus
and benefit plan opportunities provided by Fujitsu or its Affiliates as of the
Launch Date.

 

58



--------------------------------------------------------------------------------

(d) Management Organizational Charts. The parties agree that as of the Launch
Date, the organizational chart of the employees ranking at levels equal to and
above manager of each of the Joint Venture and FASL (Japan) shall be as set
forth in Annex Z.

 

(e) Accrued Vacation. The Joint Venture and FASL (Japan) shall recognize and
assume all accrued but unused vacation, floating holidays, and sick days as of
the Launch Date of the Prospective Transferred Employees who become employees of
the Joint Venture or its Subsidiaries (including FASL (Japan)).

 

(f) Reimbursements Relating to Certain Fujitsu Benefits Obligations.

 

(i) Mandatory Workers’ Compensation Insurance Coverage. To the extent FASL
(Japan) receives a credit for amounts paid by Fujitsu to provide mandatory
workers’ compensation insurance coverage for Fujitsu Transferred Employees prior
to the Launch Date based on a retrospective premium adjustment for the fiscal
year ending March 31, 2004, the Joint Venture shall cause FASL (Japan) to
promptly pay over any such amounts to Fujitsu; provided, however, that, if FASL
(Japan) is required to pay an additional amount based on such a retrospective
premium adjustment for mandatory workers’ compensation insurance coverage for
Fujitsu Transferred Employees provided prior to the Launch Date, Fujitsu shall
promptly remit the appropriate additional amounts to FASL (Japan).

 

(ii) Housing Rental Subsidies. With respect to any housing rental subsidies paid
by Fujitsu to any Fujitsu Transferred Employees relating to periods after the
Launch Date, the Joint Venture shall cause FASL (Japan) to promptly reimburse
Fujitsu for such amounts.

 

(g) Cooperation of the Parties. Fujitsu and AMD shall confer in good faith to
determine the amounts and timing of any payments to be made pursuant to this
Section 8.5.

 

(h) Payment of Pre-Closing Compensation and Benefits. Following the Closing, the
Joint Venture shall cause FASL (Japan) to invoice Fujitsu for the aggregate
amount of compensation and benefits earned or accrued by the Fujitsu Transferred
Employees prior to the Launch Date pursuant to the Fujitsu Business Benefit
Plans, unless otherwise provided in the Transaction Documents.

 

(i) Treatment of Certain Foreign Affiliates of Fujitsu. With respect to those
Fujitsu Prospective Transferred Employees listed on Annex AA and the AMD
Prospective Transferred Employees listed on Annex BB promptly after the Closing,
AMD and Fujitsu shall, in good faith and by taking into consideration any
potential tax consequences, discuss and agree upon in writing the timing and
method of secondment with, and/or transfer of employment to, the Joint Venture
or one or more Affiliates of the Joint Venture.

 

8.6 Ancillary Documents. On the Closing Date, the Joint Venture, AMD, AMD
Investments, Fujitsu and Fujitsu Sub shall execute and shall cause their
Affiliates to execute and deliver all documents required to be delivered
pursuant to Sections 4.1(b) and (c) hereof.

 

59



--------------------------------------------------------------------------------

8.7 Resale and Other Tax Certificates. The Joint Venture shall provide to each
Contributing Party such resale or other tax-related certificates reasonably
requested by such Contributing Party, and each Contributing Party shall provide
to the Joint Venture such resale or other tax-related certificates reasonably
requested by the Joint Venture.

 

8.8 Shared Permits and Facilities. On and after the Closing Date:

 

(a) AMD and Fujitsu shall each maintain without lapse and, if necessary, obtain
modifications and renewal or reissuance of their respective Shared Permits, such
that the Joint Venture continues to have the benefits and rights thereunder
necessary for the Joint Venture’s continued operation, support, and expansion,
whether currently planned or as future business plans may warrant. AMD or
Fujitsu, as applicable, and the Joint Venture shall each comply with all terms
of the Shared Permits and any Environmental Laws applicable to their respective
operations and activities authorized or regulated pursuant to the Shared Permits
or conducted at the Shared Facilities. AMD or Fujitsu, as applicable, and the
Joint Venture shall each cooperate in good faith and enter into mutually
acceptable arrangements or agreements to provide for a commercially reasonable
allocation of rights, responsibilities and costs between AMD or Fujitsu, as
applicable, and the Joint Venture, with respect to activities required to
maintain and comply with their respective Shared Permits, cooperation and
communication between the parties, communications with Governmental Authorities,
inspection and auditing of facilities and records and confidentiality.

 

(b) AMD or Fujitsu, as applicable, and the Joint Venture shall each ensure
mutual, continued, and unimpeded access to and use of their respective Shared
Facilities and shall maintain their respective Shared Facilities in good working
order and repair, such that the Joint Venture continues to have the access and
use thereto necessary for the Joint Venture’s continued operation, support, and
expansion, whether currently planned or as future business plans may warrant.
Access shall be subject to the standard policies, rules and regulations
regarding safety and health and personal and professional conduct generally
applicable to the site where the Shared Facility is located. AMD or Fujitsu, as
applicable, and the Joint Venture shall each cooperate in good faith and enter
into mutually acceptable arrangements or agreements to provide for a reasonable
allocation of rights, responsibilities and costs between AMD or Fujitsu, as
applicable, and the Joint Venture with respect to the use of their respective
Shared Facilities.

 

(c) In the event that any material modification or termination of a Shared
Permit or any material modification of a Shared Facility or termination of a
right of use and access to a Shared Facility becomes necessary or desirable by
either AMD or Fujitsu on the one hand, or the Joint Venture on the other, AMD or
Fujitsu, as applicable, and the Joint Venture shall negotiate in good faith to
reach mutual agreement on all aspects of the proposed changes, including
allocation of the responsibilities and costs, as well as the appropriate
strategy to achieve the desired results, provided, that (i) any such allocation
of responsibilities and costs or strategy in connection with any material
modification or termination that is reasonably likely to have a material adverse
impact on the Joint Venture’s operations shall be subject to review and approval
by Fujitsu or AMD, whichever is not a party to the Shared Permit or Shared
Facility, and which approval shall not be unreasonably withheld or delayed and
(ii) such party shall be given prior written notice of the proposed material
modification or termination and shall

 

60



--------------------------------------------------------------------------------

acknowledge receipt of such notification within three (3) business days.
Notwithstanding anything to the contrary in this Agreement, neither AMD or
Fujitsu on the one hand, nor the Joint Venture on the other, shall have any
liability to the other party as a result of its failure to obtain governmental
consent of any proposed modification, provided that such party has diligently
pursued and fully satisfied its obligations hereunder and under any other
arrangement or agreement between AMD or Fujitsu, as applicable, and the Joint
Venture to obtain such modification.

 

8.9 Pension Matters.

 

(a) Phase I Pension Fund Operations.

 

(i) Effective as of the Launch Date, FASL (Japan) shall continue as a
participating member of the Fujitsu Employee Pension Fund, and FASL (Japan)
Employees shall accrue Pension Benefits in accordance with the terms of such
Fund and with Fujitsu’s applicable rules, regulations and policies. FASL
(Japan)’s participation in the Fujitsu Employee Pension Fund shall be subject to
the usual rules applied by the Fund to other Affiliates of Fujitsu, including
actuarial assumptions, interest rates and funding methods, which shall be used
to determine all matters relating to FASL (Japan)’s participation in such Fund,
including the accrual of benefits, the calculation of liabilities, and the
amount and timing of premium payments or other contributions to the Fund from
such Affiliates (including both employer and employee contributions).

 

(ii) Allocation/Limitation of Pension Contribution Obligations. During the
Post-Launch Transition Period, FASL (Japan) shall bear 100% of the
responsibility for paying the pension premiums for the Pension Benefits accrued
by FASL (Japan) Employees; provided that the calculation of the amount of such
premium payments with respect to FASL (Japan) is consistent with the calculation
of the amount of the premium payments that applies to the other participating
employers in the Fujitsu Employee Pension Fund during such period. In the event
that the Establishment Date is after April 1, 2006, then Fujitsu shall indemnify
FASL (Japan) for any contributions it makes to the Fujitsu Employee Pension Fund
for any twelve month period following April 1, 2006 but prior to the
Establishment Date, to the extent of (i) any increase in such annual
contribution rate in excess of 0.5% of covered payroll multiplied by the number
of complete calendar years since April 1, 2006, above the annual contribution
rate in effect on March 31, 2006, and (ii) any increase in such annual
contribution rate in excess of 3% of payroll above the annual contribution rate
in effect on March 31, 2006.

 

(b) Phase II Pension Fund Operations.

 

(i) Establishment of FASL (Japan) Employee Pension Fund. Effective as of the
Establishment Date, FASL (Japan) shall establish an employee pension fund
covering the FASL (Japan) Employees (the “FASL (Japan) Employee Pension Fund”).
The FASL (Japan) Employee Pension Fund shall be established and maintained in
accordance with all applicable regulations of the Japanese government. Any
administrative costs associated with the establishment and maintenance of the
FASL (Japan) Employee Pension Fund shall be borne by FASL (Japan). Subject to
the foregoing, FASL (Japan) shall develop the FASL (Japan)

 

61



--------------------------------------------------------------------------------

Employee Pension Fund in good faith consultation and cooperation with Fujitsu
and AMD with the goals of meeting the business interests of FASL (Japan). Within
a reasonable period of time following the Launch Date, FASL (Japan), Fujitsu and
AMD shall establish mutually acceptable procedures for the development of the
FASL (Japan) Employee Pension Fund in order to provide each of FASL (Japan),
Fujitsu and AMD with a reasonable opportunity to participate in the development
and review of any proposed plan (including its documentation) prior to adoption
by FASL (Japan)’s board of directors. During the development of the FASL (Japan)
Employee Pension Fund, each of FASL (Japan), Fujitsu and AMD shall acknowledge
and consider in good faith the comments, concerns and other considerations
provided by the other parties. The Joint Venture acknowledges that the foregoing
process is essential to the development and establishment of the FASL (Japan)
Employee Pension Fund.

 

(ii) In connection with the establishment of the FASL (Japan) Employee Pension
Fund, Fujitsu shall cause the Fujitsu Employee Pension Fund to transfer the
Initial Asset Transfer Amount to the FASL (Japan) Employee Pension Fund.

 

(iii) The Initial Asset Transfer Amount associated with the accrued Pension
Benefits under the Fujitsu Employee Pension Fund shall be determined according
to the formula set forth below; provided, however, that, in the event applicable
Japanese law is inconsistent with the following formula, then such applicable
laws shall govern the calculation of the Initial Asset Transfer Amount.

 

Initial Asset Transfer Amount =

The market value of all the assets in the Fujitsu Employee Pension Fund as of
the Establishment Date multiplied by a fraction, the numerator of which is the
PBO of FASL (Japan) Employees as of the Establishment Date and the denominator
of which is the aggregate PBO of all participants under the Fujitsu Employee
Pension Fund as of the Establishment Date. To determine the Initial Asset
Transfer Amount attributable to any FASL Included Employee, this amount shall be
further multiplied by a fraction, the numerator of which is the PBO of such FASL
Included Employee as of the Establishment Date and the denominator of which is
the aggregate PBO of all FASL (Japan) Employees as of the Establishment Date.

 

For purposes of this Section 8.9(b)(iii), all PBO calculations shall be based on
the Specified Actuarial Assumptions. In addition, the Initial Asset Transfer
Amount for each FASL (Japan) Employee shall be calculated separately with
respect to the portion of his or her PBO that is attributable to the Basic
Portion of the Fujitsu Employee Pension Fund, the Additional Portion No. 1 of
the Fujitsu Employee Pension Fund or the Additional Portion No. 3 of the Fujitsu
Employee Pension Fund, and the assets to be transferred from the Fujitsu
Employee Pension Fund to fund such portion of the Initial Asset Transfer Amount
shall be drawn from the portion of the Fujitsu Employee Pension

 

62



--------------------------------------------------------------------------------

Fund to which such portion of such FASL (Japan) Employee’s PBO is attributable.
Initial Asset Transfer Amount calculations will be performed by the actuary for
the Fujitsu Employee Pension Fund. Such actuary will provide sufficiently
detailed data, assumption, and calculation method information to enable an
independent actuary, selected by FASL (Japan) in consultation with Fujitsu, and
subject to the approval of FASL LLC, to fully confirm the results.

 

(iv) Provided the Initial Asset Transfer Amount is transferred to the FASL
(Japan) Employee Pension Fund, following the Establishment Date, the FASL
(Japan) Employee Pension Fund shall assume all Pension Benefits liabilities for
the FASL (Japan) Employees.

 

(v) At the end of each twelve-month period following the Establishment Date,
Fujitsu will make a payment (the “Supplemental Payment”) to FASL (Japan) in the
amount necessary to amortize the Fujitsu Portion of the Unfunded Amount for each
FASL Included Employee over a ten-year period using level annual payments, at an
interest rate of 1.5% (the “Applicable Interest Rate”) except to any extent the
amount of payments has already been calculated to take into account an interest
factor. Such Supplemental Payments shall be subject to set-off by any amounts
owed by FASL (Japan) to Fujitsu under any applicable agreements if Fujitsu has
not paid in full such Supplemental Payment for that twelve (12) month period
within fifteen (15) days following written notice to Fujitsu from FASL (Japan)
of the amount of any underpayment. FASL (Japan) shall transfer any Supplemental
Payment that it receives from Fujitsu to the FASL (Japan) Employee Pension Fund
within the time required by Applicable Law. Similarly, FASL (Japan) will make a
Supplemental Payment to the FASL (Japan) Employee Pension Fund in the amount
necessary to amortize using level annual payments the FASL (Japan) Portion of
the Unfunded Amount for each FASL Included Employee over a ten-year period, at
the Applicable Interest Rate.

 

(vi) In the event the ownership interest of Fujitsu Sub together with Fujitsu
and any other Affiliates of Fujitsu in FASL (Japan) falls below 5%, Fujitsu’s
obligation to make any remaining Supplemental Payments shall accelerate and
shall be payable in full as of the date of the change in ownership interest to
5% or less.

 

(vii) Fujitsu and FASL (Japan), at their respective elections, may prepay all or
any part of the unamortized portion of the Fujitsu Portion or FASL (Japan)
Portion, respectively, of the Unfunded Amount for all FASL Included Employees at
any time without penalty; and provided further, that, at its election, Fujitsu
may pay such amount or offset (fully or partially) such amount from any amounts
then owing by FASL (Japan) to Fujitsu under any applicable agreements.

 

(viii) Following the complete amortization of the Fujitsu Portion of the
Unfunded Amount for all FASL Included Employees, Fujitsu shall be discharged
from further liability relating to Pension Benefits accrued by such employees
prior to the Establishment Date.

 

63



--------------------------------------------------------------------------------

(ix) In the event of a Significant Reduction-In-Force at FASL Japan, Fujitsu
shall be entitled to a redetermination of its Supplemental Payments. For each
FASL Included Employee whose termination is the direct result of such
Significant Reduction-In-Force, a revised Basic Pension Benefit Liability,
Additional Portion No. 1 Pension Benefit Liability, and Additional Portion No. 3
Pension Benefit Liability will be calculated as at the Establishment Date,
taking into account the participant’s actual benefits as at the date of his or
her termination. The sum of these revised liabilities for all such affected
employees will be subtracted from the sum of the liabilities originally
calculated for such employees to determine the reduction in each employee’s
liabilities. The aggregate reductions in these liabilities across all affected
employees may be used to reduce the then-outstanding Supplemental Payments, on
an actuarially equivalent basis.

 

(x) Cooperation by the Parties. AMD and Fujitsu acknowledge and understand the
complexities associated with funding the liabilities associated with the Pension
benefits accrued by the FASL Included Employees as described above and agree to
cooperate to implement the foregoing provisions and to take all reasonable steps
to minimize the costs associated with providing Pension benefits to the FASL
(Japan) Employees prior to the Establishment Date.

 

ARTICLE IX.

 

CONDITIONS TO CLOSING

 

9.1 Conditions to AMD’s Obligations. The obligation of AMD Investments to, and
AMD to cause AMD Investments to, contribute and deliver the AMD Closing Date
Contributed Assets to the Joint Venture and to take, or cause its Affiliates to
take, the other actions required to be taken by it or its Affiliates at the
Closing, shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (any of which may be waived by AMD):

 

(a) Representations and Warranties. All representations and warranties of
Fujitsu and Fujitsu Sub contained in Article VI of this Agreement that are
qualified as to materiality or Material Adverse Effect on the Joint Venture
shall be true and correct as of the date of this Agreement and at and as of the
Closing Date as if such representations and warranties were made on and as of
the Closing Date (except those representations and warranties which are made as
of a specific date, which shall be true and correct only as of such date); and
the representations and warranties of Fujitsu and Fujitsu Sub contained in
Article VI of this Agreement that are not so qualified shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date as if made on and as of the Closing Date (except those representations and
warranties which are made as of a specific date, which shall be so true and
correct only as of such date).

 

(b) Agreements and Covenants. All agreements and covenants of Fujitsu and
Fujitsu Sub contained in this Agreement that are required to be performed by
Fujitsu or Fujitsu Sub prior to or on the Closing Date shall have been performed
or satisfied by Fujitsu or Fujitsu Sub in all material respects.

 

64



--------------------------------------------------------------------------------

(c) No Injunction, etc. Consummation of the transactions contemplated hereby and
by the Ancillary Documents shall not have been restrained, enjoined or otherwise
prohibited by any Applicable Law or Judgment of any Governmental Authority. No
material Proceeding pertaining to the transactions contemplated by the
Transaction Documents shall be pending.

 

(d) Closing Certificates. Each of Fujitsu and Fujitsu Sub shall have delivered
to AMD a certificate dated as of the Closing Date, and signed by a duly
authorized officer, representing and confirming that each of the conditions set
forth in Sections 9.1(a) and 9.1(b) have been satisfied (unless waived by AMD)
and that each of the material Required Fujitsu Consents have been obtained
(unless waived by AMD).

 

(e) Approvals. Each of the following shall have occurred:

 

(i) All filings required pursuant to the HSR Act with respect to the
transactions contemplated by the Transaction Documents shall have been made, and
the applicable waiting period, including any extension thereof pursuant to the
HSR Act, shall have expired or been terminated, and neither the United States
Department of Justice nor the Federal Trade Commission shall have instituted any
Proceeding to enjoin or delay the consummation of the transactions contemplated
by the Transaction Documents; and

 

(ii) All other material Required Fujitsu Consents shall have been obtained.

 

(f) Sale of Fujitsu Division Assets. Fujitsu shall have transferred all right,
title and interest in and to the Fujitsu Division Assets, free and clear of all
Liens other than Permitted Liens, to FASL (Japan).

 

(g) Other Agreements. The Fujitsu Entities and the Joint Venture (and its
Subsidiaries, which shall include FASL (Japan)) shall have executed and
delivered all of the agreements set forth in Section 4.1(b) and (c) to which
they are contemplated to be a party in the forms attached as exhibits hereto.

 

(h) 4-Year Operations Plan. AMD and Fujitsu shall have agreed in writing upon
the initial 4-Year Operations Plan.

 

(i) Indemnification Agreements. The Joint Venture shall have entered into
indemnification agreements (in a form reasonably acceptable to the Joint
Venture, AMD and Fujitsu) with each of the Managers (as defined in the Operating
Agreement).

 

9.2 Conditions to Fujitsu’s Obligations. The obligation of Fujitsu Sub to, and
Fujitsu to cause Fujitsu Sub to, contribute and deliver the Fujitsu Closing Date
Contributed Assets to the Joint Venture and to take, or cause its Affiliates to
take, the other actions required to be taken by it or its Affiliates at the
Closing, shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (any of which may be waived by Fujitsu):

 

65



--------------------------------------------------------------------------------

(a) Representations and Warranties. All representations and warranties of AMD
and AMD Investments contained in Article V of this Agreement that are qualified
as to materiality or Material Adverse Effect on the Joint Venture shall be true
and correct as of the date of this Agreement and at and as of the Closing Date
as if such representations and warranties were made on and as of the Closing
Date (except those representations and warranties which are made as of a
specific date, which shall be true and correct only as of such date); and the
representations and warranties of AMD and AMD Investments contained in Article V
of this Agreement that are not so qualified shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
if made on and as of the Closing Date (except those representations and
warranties which are made as of a specific date, which shall be so true and
correct only as of such date).

 

(b) Agreements and Covenants. All agreements and covenants of AMD and AMD
Investments contained in this Agreement that are required to be performed by AMD
or AMD Investments prior to or on the Closing Date shall have been performed or
satisfied by AMD or AMD Investments in all material respects.

 

(c) No Injunction, etc. Consummation of the transactions contemplated hereby and
by the Ancillary Documents shall not have been restrained, enjoined or otherwise
prohibited by any Applicable Law or Judgment of any Governmental Authority. No
material Proceeding pertaining to the transactions contemplated by the
Transaction Documents shall be pending.

 

(d) Closing Certificates. Each of AMD and AMD Investments shall have delivered
to Fujitsu a certificate dated as of the Closing Date, and signed by a duly
authorized officer, representing and confirming that each of the conditions set
forth in Sections 9.2(a) and 9.2(b) have been satisfied (unless waived by
Fujitsu) and that each of the material Required AMD Consents have been obtained
(unless waived by Fujitsu).

 

(e) Approvals. Each of the following shall have occurred:

 

(i) All filings required pursuant to the HSR Act with respect to the
transactions contemplated by the Transaction Documents shall have been made, and
the applicable waiting period, including any extension thereof pursuant to the
HSR Act, shall have expired or been terminated, and neither the United States
Department of Justice nor the Federal Trade Commission shall have instituted any
Proceeding to enjoin or delay the consummation of the transactions contemplated
by the Transaction Documents; and

 

(ii) All other material Required AMD Consents shall have been obtained.

 

(f) Other Agreements. The AMD Entities and the Joint Venture (and its
Subsidiaries, which shall include FASL (Japan)) shall have executed and
delivered all of the agreements set forth in Section 4.1(b) and (c) to which
they are contemplated to be a party in the forms attached as exhibits hereto.

 

66



--------------------------------------------------------------------------------

(g) 4-Year Operations Plan. Fujitsu and AMD shall have agreed in writing upon
the initial 4-Year Operations Plan.

 

(h) Indemnification Agreements. The Joint Venture shall have entered into
indemnification agreements (in a form reasonably acceptable to the Joint
Venture, AMD and Fujitsu) with each of the Managers (as defined in the Operating
Agreement).

 

(i) Title Policies. The Sunnyvale Title Policy and the Austin Title Policy shall
have been issued in accordance with Section 7.6.

 

ARTICLE X.

 

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND

COVENANTS AND INDEMNIFICATION

 

10.1 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement and the Intellectual Property Agreement
shall be deemed continuing representations and warranties and shall survive the
Closing (a) indefinitely, with respect to the representations and warranties set
forth in Sections 5.2 and 6.2 (Authorization); (b) until ninety (90) days after
the expiration of the applicable statute of limitations, with respect to the
representations and warranties set forth in Sections 5.14, and 6.14 (Tax
Matters); (c) for a period of five (5) years with respect to the representations
and warranties set forth in Sections 5.15 and 6.15 (Environmental Matters); and
(d) for a period of eighteen (18) months after the Closing Date, with respect to
all other such representations and warranties, including the representations and
warranties in the Intellectual Property Agreement.

 

10.2 Indemnification of Joint Venture by AMD.

 

(a) Subject to Section 10.8, AMD shall indemnify and hold harmless the Joint
Venture, its Subsidiaries and its and their Representatives (the “JV
Indemnitees”) against and with respect to, and shall reimburse the JV
Indemnitees for, without duplication, any and all Losses incurred in connection
with, arising out of, resulting from or incident to (i) a breach of any
representation or warranty of AMD or AMD Investments contained herein or in the
Intellectual Property Agreement; (ii) a breach of any covenant or agreement of
AMD or AMD Investments contained herein or in any bill of sale, assignment and
assumption agreement or other conveyance documents relating hereto delivered to
the Joint Venture hereunder or in connection herewith; and (iii) any AMD
Excluded Liabilities.

 

(b) In addition to the indemnification obligations set forth in Section 10.2(a),
if the representations and warranties set forth in Section 5.22 are breached,
AMD shall or shall cause the appropriate AMD Affiliate, to sell, assign or
otherwise transfer to the Joint Venture, and the Joint Venture shall purchase or
otherwise accept, such material tangible assets as necessary to cure such breach
of Section 5.22. The purchase price in any sale, assignment or other transfer
under this Section 10.2(b) shall be no greater than the net book value of the
subject assets as determined to the reasonable satisfaction of Fujitsu and the
Joint Venture from the books and records of AMD and its Subsidiaries or
Affiliates.

 

67



--------------------------------------------------------------------------------

10.3 Indemnification of Joint Venture by Fujitsu.

 

(a) Subject to Section 10.8, Fujitsu shall indemnify and hold harmless the JV
Indemnitees against and with respect to, and shall reimburse the JV Indemnitees
for, without duplication, any and all Losses incurred in connection with,
arising out of, resulting from or incident to (i) a breach of any representation
or warranty of Fujitsu or Fujitsu Sub contained herein or in the Intellectual
Property Agreement; (ii) a breach of any covenant or agreement of Fujitsu or
Fujitsu Sub contained herein or in any bill of sale, assignment and assumption
agreement or other conveyance documents relating hereto delivered to the Joint
Venture hereunder or in connection herewith; and (iii) any Fujitsu Excluded
Liabilities.

 

(b) In addition to the indemnification obligations set forth in Section 10.3(a),
if the representations and warranties set forth in Section 6.22 are breached,
Fujitsu shall or shall cause the appropriate Fujitsu Affiliate, to sell, assign
or otherwise transfer to the Joint Venture, and the Joint Venture shall purchase
or otherwise accept, such material tangible assets as necessary to cure such
breach of Section 6.22. The purchase price in any sale, assignment or other
transfer under this Section 10.3(b) shall be no greater than the net book value
of the subject assets as determined to the reasonable satisfaction of AMD and
the Joint Venture from the books and records of Fujitsu and its Subsidiaries or
Affiliates.

 

10.4 Indemnification of AMD by the Joint Venture. Subject to Section 10.8, the
Joint Venture shall indemnify and hold harmless AMD and each of its Affiliates
(excluding the Joint Venture and its Subsidiaries) and its and their
Representatives (collectively, the “AMD Indemnitees”) against and with respect
to, and shall reimburse the AMD Indemnitees for, without duplication, any and
all Losses incurred in connection with, arising out of, resulting from or
incident to (a) a breach of any covenant or agreement by the Joint Venture
contained herein or in any assignment and assumption agreements delivered to AMD
hereunder or in connection herewith; (b) any and all Assumed Liabilities (other
than those caused by a breach of any representation or warranty by AMD or its
Affiliates or nonfulfillment of any covenant or agreement of AMD or its
Affiliates contained herein or in any bill of sale, assignment and assumption
agreement or other conveyance documents relating hereto delivered to the Joint
Venture hereunder or in connection herewith); and (c) any and all Liabilities
incurred or arising after the Closing Date in connection with the operation of
the Joint Venture Business, including, without limitation, JV Environmental
Conditions but excluding any Liability subject to indemnification pursuant to
Section 10.2.

 

10.5 Indemnification of Fujitsu by the Joint Venture. Subject to Section 10.8,
the Joint Venture shall indemnify and hold harmless Fujitsu and each of its
Affiliates (excluding the Joint Venture and its Subsidiaries) and its and their
Representatives (collectively, the “Fujitsu Indemnitees”) against and with
respect to, and shall reimburse the Fujitsu Indemnitees for, without
duplication, any and all Losses incurred in connection with, arising out of,
resulting from or incident to (a) a breach of any covenant or agreement by the
Joint Venture contained herein or in any assignment and assumption agreements
delivered to Fujitsu hereunder or in connection herewith; (b) any and all
Assumed Liabilities (other than those caused by a breach of any representation
or warranty by Fujitsu or its Affiliates or nonfulfillment of any covenant or
agreement of Fujitsu or its Affiliates contained herein or in any bill of sale,
assignment and

 

68



--------------------------------------------------------------------------------

assumption agreement or other conveyance documents relating hereto delivered to
the Joint Venture hereunder or in connection herewith); and (c) any and all
Liabilities incurred or arising after the Closing Date in connection with the
operation of the Joint Venture Business, including, without limitation, JV
Environmental Conditions but excluding any Liability subject to indemnification
pursuant to Section 10.3.

 

10.6 Indemnification of Fujitsu by AMD. Subject to Section 10.8, AMD shall
indemnify and hold harmless the Fujitsu Indemnitees against and with respect to,
and shall reimburse the Fujitsu Indemnitees for, without duplication, any and
all Losses incurred in connection with, arising out of, resulting from or
incident to (a) a breach of any representation or warranty of AMD or AMD
Investments contained herein or in the Intellectual Property Agreement; (b) a
breach of any covenant or agreement of AMD or AMD Investments contained herein
or in any bill of sale, assignment and assumption agreement or other conveyance
documents relating hereto delivered to the Joint Venture hereunder or in
connection herewith; and (c) any AMD Excluded Liabilities.

 

10.7 Indemnification of AMD by Fujitsu. Subject to Section 10.8, Fujitsu shall
indemnify and hold harmless the AMD Indemnitees against and with respect to, and
shall reimburse the AMD Indemnitees for, without duplication, any and all Losses
incurred in connection with, arising out of, resulting from or incident to (a) a
breach of any representation or warranty of Fujitsu or Fujitsu Sub contained
herein or in the Intellectual Property Agreement; (b) a breach of any covenant
or agreement of Fujitsu or Fujitsu Sub contained herein or in any bill of sale,
assignment and assumption agreement or other conveyance documents relating
hereto delivered to the Joint Venture hereunder or in connection herewith; and
(c) any Fujitsu Excluded Liabilities.

 

10.8 Limitations on Indemnification.

 

(a) Notwithstanding Sections 10.2, 10.3, 10.4, 10.5, 10.6 and 10.7 hereof, the
rights and obligations under this Article X of the JV Indemnitees, the AMD
Indemnitees and the Fujitsu Indemnitees are subject to the following:

 

(i) the JV Indemnitees, the AMD Indemnitees and the Fujitsu Indemnitees shall
not be entitled to any recovery under Sections 10.2(a)(i), 10.3(a)(i) 10.6(a) or
10.7(a), unless the claim for indemnification is made within the time period of
survival set forth in Section 10.1; provided, that if any claim for
indemnification pursuant to this Agreement which relates to a representation or
warranty is made prior to the time such representation or warranty terminates
under Section 10.1, then such representation and warranty shall survive solely
for purposes of such claim until such time as it has been finally resolved in
accordance with the terms of this Agreement;

 

(ii) the JV Indemnitees shall not be entitled to any indemnification hereunder
under Section 10.2(a)(i) unless and until the Losses that the JV Indemnitees are
entitled to be indemnified for under Section 10.2(a)(i) of this Agreement and
Section 9.2(a) of the AMD Asset Purchase Agreement exceed, in the aggregate,
US$15 million (the “AMD Deductible”), in which event the JV Indemnitees shall be
entitled to recover all such Losses, excluding Losses included in the
determination of the AMD Deductible;

 

69



--------------------------------------------------------------------------------

(iii) the JV Indemnitees shall not be entitled to any indemnification hereunder
under Section 10.3(a)(i) unless and until the Losses that the JV Indemnitees are
entitled to be indemnified for under such Section exceed, in the aggregate,
US$15 million (the “Fujitsu Deductible”), in which event the JV Indemnitees
shall be entitled to recover all such Losses, excluding Losses included in the
determination of the Fujitsu Deductible;

 

(iv) a Fujitsu Indemnitee shall not be entitled to any indemnification under
Section 10.6 unless (A) the Loss is the result of a Third Party Claim made or
threatened directly against such Fujitsu Indemnitee, or (B) if clause (A) is not
applicable, Fujitsu determines in good faith that the Losses that the Fujitsu
Indemnitees are entitled to be indemnified for under Section 10.6 and Section
9.4 of the AMD Asset Purchase Agreement exceed, in the aggregate, US$100 million
(the “AMD Threshold”), in which event the Fujitsu Indemnitees shall be entitled
to recover all such Losses, including Losses included in the determination of
the AMD Threshold;

 

(v) an AMD Indemnitee shall not be entitled to any indemnification under Section
10.7 unless (A) the Loss is the result of a Third Party Claim made or threatened
directly against such AMD Indemnitee, or (B) if clause (A) is not applicable,
AMD determines in good faith that the Losses that the AMD Indemnitees are
entitled to be indemnified for under Section 10.7 exceed, in the aggregate,
US$100 million (the “Fujitsu Threshold”), in which event the AMD Indemnitees
shall be entitled to recover all such Losses, including Losses included in the
determination of the Fujitsu Threshold; and

 

(vi) the aggregate maximum liability (A) of AMD to the JV Indemnitees and the
Fujitsu Indemnitees, collectively, for Losses under Section 10.2(a)(i) and
10.6(a) of this Agreement together with Losses under Section 9.2(a) and Section
9.4(a) of the AMD Asset Purchase Agreement and (B) of Fujitsu to the JV
Indemnitees and the AMD Indemnitees, collectively, for Losses under Section
10.3(a)(i) and Section 10.7(a), in the case of each of (A) and (B) shall not in
any event exceed US$400 million.

 

(vii) if, based upon a substantially identical underlying factual basis, (A) an
arbitrator, court, tribunal or other judicial authority determines in an
enforceable award, judgment or decision that AMD or an Affiliate of AMD shall
make payments to, or on behalf of, the Joint Venture, and to or on behalf of
Fujitsu or an Affiliate of Fujitsu, in satisfaction of a breach of contract
claim, indemnification claim, enforcement action or other legal or equitable
claims of the Joint Venture and of Fujitsu or an Affiliate of Fujitsu (other
than in each case, for indemnification of Fujitsu or an Affiliate of Fujitsu
against a Third Party Claim), related to any Transaction Document or the
transactions contemplated thereunder, and (B) AMD makes the payments in
satisfaction of the claims of the Joint Venture, the amounts payable to, or on
behalf of, Fujitsu or its Affiliate by AMD or its Affiliate shall be reduced by
an amount equal to the product of (X) Fujitsu’s Membership Interest at the time
of the claim of the Joint Venture multiplied by (Y) the aggregate amount paid by
AMD to, or on behalf of, the Joint Venture, in satisfaction of the claim of the
Joint Venture.

 

70



--------------------------------------------------------------------------------

(viii) if, based upon a substantially identical underlying factual basis, (A) an
arbitrator, court, tribunal or other judicial authority determines in an
enforceable award, judgment or decision that Fujitsu or an Affiliate of Fujitsu
shall make payments to, or on behalf of, the Joint Venture, and to or on behalf
of AMD or an Affiliate of Fujitsu, in satisfaction of a breach of contract
claim, indemnification claim, enforcement action or other legal or equitable
claims of the Joint Venture and of AMD or an Affiliate of AMD (other than in
each case, for indemnification of AMD or an Affiliate of AMD against a Third
Party Claim), related to any Transaction Document or the transactions
contemplated thereunder, and (B) Fujitsu makes the payments in satisfaction of
the claim of the Joint Venture, the amounts payable to, or on behalf of, AMD or
its Affiliate by Fujitsu or its Affiliate shall be reduced by an amount equal to
the product of (X) AMD’s Membership Interest at the time of the claim of the
Joint Venture multiplied by (Y) the aggregate amount paid by Fujitsu to, or on
behalf of, the Joint Venture, in satisfaction of the claim of the Joint Venture.

 

(b) The parties hereto agree that irreparable damage would occur if the
representations and warranties set forth in Section 5.22 or 6.22 are breached.
Accordingly, AMD, AMD Investments and the Joint Venture shall be entitled to
specifically enforce the provisions of Section 10.3(b) as provided in Section
12.11, and Fujitsu, Fujitsu Sub and the Joint Venture shall be entitled to
specifically enforce the provisions of Section 10.2(b) as provided in Section
12.11, in each case in addition to any other remedy to such parties are entitled
at law or in equity.

 

(c) The parties shall make appropriate adjustments for insurance proceeds
actually received (with respect to Losses) in calculating such Losses under this
Agreement. Any insurance proceeds actually recovered by an indemnified party to
the extent relating to any Losses previously paid by an Indemnifying Party
hereunder shall be paid over promptly to such Indemnifying Party. All
indemnification payments made pursuant to this Article X shall be made on an
After Tax Basis.

 

(d) Following the Closing, the indemnification provisions in this Article X
shall provide the exclusive remedy for any breach of the representations and
warranties set forth in this Agreement.

 

(e) Notwithstanding anything herein to the contrary, the limitations set forth
in this Section 10.8 shall not apply to any claims arising out of fraud in the
making of the representations and warranties set forth herein.

 

10.9 Procedure for Indemnification. The procedure for indemnification shall be
as follows:

 

(a) The party claiming indemnification (the “Claimant”) shall promptly give
written notice to the party from whom indemnification is claimed (the
“Indemnifying Party”) of any claim, whether between the parties or brought by a
third party, specifying (i) in reasonable detail, the factual basis for such
claim and (ii) in good faith, the estimated amount of such claim. If the claim
relates to a Proceeding filed by any Person other than AMD, AMD Investments,
Fujitsu, Fujitsu Sub, the Joint Venture or any of their Affiliates against the
Claimant (a “Third

 

71



--------------------------------------------------------------------------------

Party Claim”), such notice shall be given by Claimant promptly and in any event
within fifteen (15) business days after written notice of such Proceeding was
received by Claimant. The failure of the Claimant to provide such written notice
within the time period specified shall not relieve the Indemnifying Party of its
indemnification liability under this Article X, except to the extent that such
failure actually and materially prejudices the rights of the Indemnifying Party
in defending against the claim or Proceeding.

 

(b) Following receipt of notice from the Claimant of a claim, the Indemnifying
Party shall have thirty (30) days to make such investigation of the claim as the
Indemnifying Party deems necessary or desirable. For the purposes of such
investigation, the Claimant agrees to make available to the Indemnifying Party
and/or its authorized Representative(s) the information relied upon by the
Claimant to substantiate the claim. If the Claimant and the Indemnifying Party
agree at or prior to the expiration of said thirty (30) day period (or any
mutually agreed upon extension thereof) to the validity and amount of such
claim, the Indemnifying Party shall immediately pay to the Claimant the full
amount of the claim. If the Claimant and the Indemnifying Party do not agree
within said period (or any mutually agreed upon extension thereof), subject to
clause (c) below with respect to Third Party Claims, the Claimant may seek
appropriate legal remedy in accordance with Section 12.11.

 

(c) With respect to any Third Party Claims as to which the Claimant is entitled
to indemnification hereunder, the Indemnifying Party shall have the right, at
its own expense, to participate in or, if the Indemnifying Party acknowledges in
writing its obligation to indemnify the Claimant in accordance with the terms of
this Agreement, assume control of the defense of such claim, and the Claimant
shall cooperate fully with the Indemnifying Party, subject to reimbursement for
actual out-of-pocket expenses incurred by the Claimant as the result of a
request by the Indemnifying Party. The Claimant shall have the right to approve
legal counsel selected by Indemnifying Party, which approval shall not be
unreasonably withheld or delayed. If the Indemnifying Party elects to assume
control of the defense of any Third Party Claim, the Claimant shall have the
right to participate in the defense of such claim with legal counsel of its own
selection; provided, however, that the Claimant shall pay the fees and expenses
of such counsel unless the named parties to any such claim include both the
Claimant and the Indemnifying Party, and the Claimant has been advised by
counsel that there may be one or more legal defenses available to it which are
different from or additional to those available to the Indemnifying Party (in
which case, if the Claimant informs the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such claim
on behalf of the Claimant), it being understood that the Indemnifying Party
shall not, in connection with any one claim, be liable for the fees and expenses
of more than one separate firm of attorneys at any time for the Claimant. If the
Indemnifying Party does not elect to assume control or otherwise participate in
the defense of any Third Party Claim, it shall be bound by the results obtained
by the Claimant with respect to such claim; provided, however, that no
settlement or compromise of any claim which may result in any indemnification
liability may be made by the Claimant without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
No settlement or compromise of any claim may be made by the Indemnifying Party
without the prior written consent of the Claimant, which consent shall not be
unreasonably withheld or delayed.

 

72



--------------------------------------------------------------------------------

(d) If a claim, whether between the parties or by a third party, requires
immediate action, the parties will make every effort to reach a decision with
respect thereto as expeditiously as possible.

 

Upon satisfaction of any Third Party Claim pursuant to this Article X, the
Indemnifying Party shall be subrogated to all rights and remedies of the
Claimant against any third party with respect to such claim; provided that such
right of subrogation shall be limited in amount to the amount actually received
by the Claimant from the Indemnifying Party with respect to such claim; and
provided, further, that any claim by an Indemnifying Party against any such
third party resulting from such right of subrogation shall be subordinated to
any claim of the Claimant against such third party for amounts in excess of the
amount actually received by the Claimant from the Indemnifying Party pursuant to
this Article X.

 

10.10 Defense of Tax Claims.

 

(a) Notice. In the event that any Governmental Authority informs a Contributing
Party, on the one hand, or the Joint Venture, on the other hand, of any notice
of a proposed audit or other dispute concerning an amount of Taxes with respect
to which the other party may incur Liability hereunder, the party so informed
shall promptly notify the other party of such matter. Such notice shall contain
factual information (to the extent known) describing any asserted Tax Liability
in reasonable detail and shall be accompanied by copies of any notice or other
documents received from any Governmental Authority with respect to such matter.
If a party hereto has knowledge of an asserted Tax Liability with respect to a
matter for which it is entitled to be indemnified hereunder and such party fails
to provide the Indemnifying Party prompt notice of such asserted Tax Liability,
then (i) if the Indemnifying Party is entirely foreclosed from contesting the
asserted Tax Liability as a result of the failure to give prompt notice, the
Indemnifying Party shall have no obligation to indemnify the indemnified party
for Taxes arising out of such asserted Tax Liability, and (ii) if the
Indemnifying Party is not entirely foreclosed from contesting the asserted Tax
Liability, but such failure to provide prompt notice results in a monetary
detriment to the Indemnifying Party, then any amount which the Indemnifying
Party is otherwise obligated to pay the indemnified party pursuant to this
Agreement shall be reduced by the amount of such detriment.

 

(b) Control of Contest. The party filing the Tax Return subject to audit or
other dispute shall control any audits, disputes, administrative, judicial or
other Proceedings related to Taxes with respect to which either party may incur
Liability hereunder. In the case of a dispute with respect to a Tax for which no
Tax Return is required, the Indemnifying Party shall control any audits,
disputes, administrative, judicial or other Proceedings relating to such Tax.
Subject to the first sentence of this Section 10.10(b), in the event that an
adverse determination may result in each party having a responsibility for any
amount of Tax under this Article X, each party shall be entitled to fully
participate in that portion of the Proceeding relating to the Taxes for which it
may incur Liability hereunder. For purposes of this Section 10.10(b), the term
“participate” shall include (i) participation in conferences, meetings or
Proceedings with any Governmental Authority, the subject matter of which
includes an item for which such party may have Liability hereunder, (ii)
participation in appearances before any court or tribunal, the subject matter of
which includes an item for which a party may have Liability hereunder, and (iii)
with respect to matters described in the preceding clauses (i) and (ii),
participation in the submission and determination of the content of the
documentation, protests, memoranda of fact and law, and briefs, and the conduct
of oral arguments and presentations.

 

73



--------------------------------------------------------------------------------

(c) Consent to Settlement. A Contributing Party and the Joint Venture shall not
agree to settle any Tax Liability or compromise any claim with respect to Taxes,
which settlement or compromise may affect the Liability for Taxes hereunder (or
right to Tax benefit) of the other party, without such other party’s consent,
which consent shall not be unreasonably withheld or delayed.

 

10.11 Environmental Management and Shared Facilities and Permits.

 

(a) Environmental Management. Except as otherwise required pursuant to the
Remediation Agreement, the Indemnifying Party shall have the right to control
any indemnified Remediation Activities and, to the extent the Indemnifying Party
elects to exercise such right it shall conduct such Remediation Activities as
expeditiously as reasonably practicable; provided, however, that the
Indemnifying Party may select the most cost effective, remedial alternative that
is protective of human health and the environment and is consistent with and
meets the requirements of the Environmental Laws and the requirements of any
Governmental Authority including, without limitation, no further action, risk
analysis and/or institutional controls; provided, further, that no Remediation
Activity may be based upon or result in any requirement that the Claimant agree
to limit its use of any real property owed, operated or used by such Claimant
pursuant to, or encumber title to such real property with, any restrictive
covenant that would, in either case, restrict the use of such real property for
any purposes that, as of the Closing Date are permitted under the existing
zoning and land use restrictions applicable thereto. The Claimant shall have the
right to comment on, and the Indemnifying Party shall consider in good faith the
Claimant’s comments regarding, the Indemnifying Party’s choice of consultant,
scope of work, remedial work plan and communications with any Governmental
Authority or Person regarding the Remediation Activities. The Claimant and the
Indemnifying Party shall cooperate with each other with respect to the
Remediation Activities so that such matters may be mitigated in a reasonably
timely manner, including entering into such additional agreements as reasonably
may be necessary to provide site access for Remediation Activities and making
available information (including documents, data, reports, Representatives and
communications with Governmental Authorities or other Persons) to the other
parties regarding such Remediation Activities. The Indemnifying Party shall be
responsible for the proper treatment and disposal of any Hazardous Substances
associated with the Remediation Activities, and shall pay all fees and taxes and
sign all waste manifests for any such Hazardous Substances. The Indemnifying
Party shall be responsible for obtaining and maintaining any permits necessary
under Environmental Law for the Remediation Activities, and shall be responsible
for the costs of any utilities (including gas, electric, wastewater treatment,
water extraction and water supply) associated with any Remediation Activities.
The Indemnifying Party shall use its best efforts to design, implement and
conduct all Remediation Activities in a manner that will avoid any interference
with ongoing business operations or other use and enjoyment of the property,
and, as soon as practicable after the Remediation Activity is completed, shall
restore the property insofar as reasonably practicable to the condition that
existed prior to such Remediation Activity.

 

74



--------------------------------------------------------------------------------

(b) Indemnity for Shared Permit Violations. Notwithstanding any other provision
of this Agreement to the contrary, AMD or Fujitsu, as applicable, and the Joint
Venture shall each protect, defend, indemnify and hold harmless the other party
and its Representatives, successors and permitted assigns from and against any
and all Losses arising from any violation by the Indemnifying Party of any of
their respective Shared Permits or of any Environmental Law applicable to any of
their respective Shared Facilities. Notwithstanding any other provision of this
Agreement to the contrary, if any Person or Governmental Authority alleges that
a party’s operations or emissions under a Shared Permit are in violation of any
Environmental Law, the following principles shall govern:

 

(i) Sole Violation. If a party’s conduct, operations, or the emissions or
discharge originating from a party, are solely implicated in the alleged
violation, such party shall indemnify and hold harmless the other party
(including the other party’s Representatives, successors and permitted assigns)
from and against all Losses asserted against the other party (including the
other party’s Representatives, successors and permitted assigns) in connection
with or as a result thereof. Such Indemnifying Party shall keep the other party
advised of the status of the matter and shall minimize the other party’s
involvement in such matter.

 

(ii) Joint Violation. If both parties’ operations, or the discharges or
emissions originating from both parties, are jointly implicated in the alleged
violation, the parties shall promptly meet in an effort to find a basis for
voluntary apportionment of any Losses (including attorneys’ fees and settlement
costs) associated with the alleged violation, such apportionment not to be an
admission of violation of an Environmental Law by either party in any respect.
If the parties reach agreement, each party shall reasonably cooperate with the
other party, including the other party’s Representatives, in defending the
allegations, including making personnel and records available for the defense of
the Loss. In no event shall either party agree to a settlement that binds the
other party in any respect without the prior written consent of the other party.
If the parties do not reach an agreement on an apportionment of Losses, then the
parties shall resolve any dispute relating to the apportionment of such losses
in accordance with the dispute resolution procedures in Section 12.11.

 

(iii) Procedure for Indemnification. Except as set forth in this Section
10.11(b), the procedure for indemnification with respect to Shared Permits,
including notice and defense of claims, shall be as set forth in Section 10.9.

 

(iv) Defaults and Remedies. If either AMD or Fujitsu, as applicable, or the
Joint Venture breaches Section 8.8 of this Agreement and such breach creates an
emergency condition, a loss of rights or benefits under a Shared Permit or an
interruption in use of a Shared Facility that causes or is reasonably likely to
cause the other party to be unable to produce all or a portion of the products
or services produced by its operations for any period of time, such party may,
in addition to any other rights or remedies such party may have under this
Agreement, take all such actions that are reasonably necessary to cure such
breach, at the other party’s reasonable cost.

 

75



--------------------------------------------------------------------------------

ARTICLE XI.

 

INTENTIONALLY OMITTED

 

ARTICLE XII.

 

MISCELLANEOUS

 

12.1 Notices. All notices, requests, instructions or consents required or
permitted under this Agreement shall be in writing and will be deemed given: (a)
when delivered personally; (b) when sent by confirmed facsimile; (c) ten (10)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) business days after deposit
with an internationally recognized commercial overnight carrier specifying
next-day delivery, with written verification of receipt. All communications will
be sent as follows (or to such other address or facsimile number as may be
designated by a party giving written notice to the other parties pursuant to
this Section 12.1):

 

If to the Joint Venture:

 

FASL LLC

Attention: General Counsel

One AMD Place M/S 150

PO Box 3453

Sunnyvale, California 94086

U.S.A.

Facsimile: (408) 774-7399

 

If to AMD and AMD Investments:

 

Advanced Micro Devices, Inc.

Attention: General Counsel

One AMD Place

Sunnyvale, California 94086

Facsimile: (408) 774-7399

 

AMD Investments, Inc.

Attention: General Counsel

One AMD Place

Sunnyvale, California 94086

Facsimile: (408) 774-7399

 

with a copy (which shall not constitute

notice) to:

 

Latham & Watkins LLP

Attention: Tad Freese

505 Montgomery Street, Suite 1900

San Francisco, California 94111

 

76



--------------------------------------------------------------------------------

   

Facsimile: (415) 395-8095

 

If to Fujitsu and Fujitsu Sub:

 

Fujitsu Limited

Electronic Devices Group

Fuchigami 50 Akiruno-shi

Tokyo 197-0833

Attention: Executive Vice President,

Business and Promotion Group

Facsimile: +81-42-532-2550

 

Fujitsu Microelectronics Holding, Inc.

c/o Fujitsu Limited

Electronic Devices Group

Fuchigami 50 Akiruno-shi

Tokyo 197-0833

Attention: Executive Vice President,

Business and Promotion Group

Facsimile: +81-42-532-2550

 

12.2 Amendments; No Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is duly
executed, in the case of an amendment, by the Joint Venture and the Contributing
Parties, or, in the case of a waiver, by the party to whom the waiver is to be
enforced. No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial waiver or exercise thereof preclude the enforcement of any
other right, power or privilege.

 

12.3 Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.

 

12.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including any entity that is the successor to substantially all of the
assets and businesses of such party. No party may otherwise assign, delegate or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the other parties. Any attempted assignment in violation of
this Section 12.4 shall be null and void.

 

12.5 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

77



--------------------------------------------------------------------------------

12.6 Construction; Interpretation. No party, nor its counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all provisions of this Agreement shall be construed in accordance
with their fair meaning, and not strictly for or against any party.

 

12.7 Severability. If any provision in this Agreement will be found or be held
to be invalid or unenforceable, then the meaning of said provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it will be severed
from the remainder of this Agreement which will remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any party. In such event, the parties will use their respective best
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the parties’ intent in entering
into this Agreement.

 

12.8 Counterparts. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party.

 

12.9 Entire Agreement. This Agreement, together with the IT Cost Sharing
Agreement dated April 21, 2003 between AMD and Fujitsu, the Confidentiality
Agreement, the Exhibits and Schedules and the other agreements, instruments and
other documents executed and/or delivered in connection herewith, constitute the
entire agreement among the parties pertaining to the subject matter hereof, and
supersede all prior oral and written, and all contemporaneous oral, agreements
and understandings pertaining thereto. There are no agreements, understandings,
restrictions, warranties or representations relating to such subject matter
among the parties other than those set forth herein or in the Ancillary
Documents.

 

12.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction and without regard to the United Nations
convention on contracts for the international sale of goods).

 

12.11 Dispute Resolution. The parties hereby agree that claims, disputes or
controversies of whatever nature, arising out of, in connection with, or in
relation to the interpretation, performance or breach of this Agreement (or any
other agreement contemplated by or related to this Agreement), shall be resolved
in accordance with the dispute resolution procedures set forth in Schedule A to
the Operating Agreement, which are incorporated herein by reference and shall be
applied mutatis mutandis.

 

12.12 Press Release. None of the parties shall make any press release or
otherwise announce to the public the transactions described herein without the
approval of the other parties of the form and content of the press release or
other announcement. If a public statement is required to be made by Applicable
Law, the parties shall consult with each other in advance as to the contents and
timing thereof. Fujitsu, AMD and the Joint Venture shall jointly announce the
transaction to the public after the Closing.

 

78



--------------------------------------------------------------------------------

12.13 Confidential Information.

 

(a) No Disclosure. The parties acknowledge that the transaction described herein
is of a confidential nature and the terms of the transaction (other than those
that are already in the public domain through no breach of any contractual
obligation by a party) shall not be disclosed except to Representatives and
Affiliates of each party, or as required by Applicable Law, until such time as
the parties make a public announcement regarding the transaction as provided in
Section 12.12.

 

(b) Confidentiality Agreement. AMD and Fujitsu will comply with, and will cause
their respective Representatives to comply with, all of their respective
obligations under the Mutual Nondisclosure Agreement dated July 16, 2002, by and
between AMD and Fujitsu (the “Confidentiality Agreement”), which agreement shall
continue in full force and effect in accordance with its terms.

 

(c) Notwithstanding anything to the contrary in this Agreement or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, each party to this Agreement has been and is
permitted to disclose the tax treatment and tax structure of the Joint Venture
Business effective no later than the earlier of the date of the public
announcement of discussions relating to the Joint Venture Business, the date of
the public announcement of the Joint Venture Business, or the date of the
execution of this Agreement (with or without conditions) to enter into the Joint
Venture Business. This permission to disclose includes the ability of each party
to this Agreement to consult, without limitation of any kind, any tax advisor
(including a tax advisor independent from all other entities involved in the
Joint Venture Business) regarding the tax treatment or tax structure of the
Joint Venture Business. This provision is intended to comply with Section
1.6011-4(b)(3)(ii)(B) of the Treasury Regulations and shall be interpreted
consistently therewith. The parties to this Agreement acknowledge that this
written authorization does not constitute a waiver by any party of any privilege
held by such party pursuant to the attorney-client privilege or the
confidentiality privilege of Code Section 7525(a).

 

12.14 Expenses. Except (i) for filing fees and local counsel costs related to
antitrust filings in connection with the formation of the Joint Venture, which
shall be paid sixty percent (60%) by AMD and forty percent (40%) by Fujitsu,
(ii) as otherwise provided in this Agreement or the AMD Asset Purchase Agreement
and (iii) as provided in the IT Cost Sharing Agreement dated April 21, 2003
between AMD and Fujitsu, each of the parties shall pay all costs and expenses
incurred by or on its behalf in connection with the formation and capitalization
of the Joint Venture, including, without limiting the generality of the
foregoing, fees and expenses of their financial consultants, accountants and
legal counsel.

 

79



--------------------------------------------------------------------------------

12.15 Consequential Damages. Except indemnification obligations with respect to
Third Party Claims pursuant to Article X, no party shall be liable to any other
party under any legal theory for indirect, special, incidental, consequential or
punitive damages, or any damages for loss of profits, revenue or business, even
if such party has been advised of the possibility of such damages (it being
understood that (i) diminution in the value of Membership Interests shall not be
considered to fall within any such category of damages and (ii) a claim seeking
to recover diminution in value shall not be limited by operation of this Section
12.15).

 

12.16 Third-Party Beneficiaries. Nothing herein expressed or implied is intended
to or shall be construed to confer upon or give any person or entity, other than
the parties hereto, and their respective successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

12.17 No Other Representations.

 

(a) Except as set forth in Article V and the related Schedules, neither AMD nor
AMD Investments makes any representations or warranties of any kind in this
Agreement to Fujitsu, Fujitsu’s Affiliates or the Joint Venture with respect to
the AMD Business Assets or the AMD Flash Memory Business.

 

(b) Except as set forth in Article VI and the related Schedules, neither Fujitsu
nor Fujitsu Sub makes any representations or warranties of any kind in this
Agreement to AMD, AMD’s Affiliates or the Joint Venture with respect to the
Fujitsu Business Assets or the Fujitsu Flash Memory Business.

 

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized representatives as of
the day and year first above written.

 

THE JOINT VENTURE:

 

FASL LLC

By:

 

/s/    THOMAS M. MCCOY         

--------------------------------------------------------------------------------

Name:

  Thomas M. McCoy

Title:

  Manager

AMD:

   

 

ADVANCED MICRO DEVICES, INC.

By:

 

/s/    THOMAS M. MCCOY         

--------------------------------------------------------------------------------

Name:

  Thomas M. McCoy

Title:

  Senior Vice President and General Counsel

AMD INVESTMENTS:

 

AMD INVESTMENTS, INC.

By:

 

/s/    THOMAS M. MCCOY         

--------------------------------------------------------------------------------

Name:

  Thomas M. McCoy

Title:

  Vice President and Secretary

FUJITSU:

 

FUJITSU LIMITED

By:

 

/s/    HIROAKI KUROKAWA         

--------------------------------------------------------------------------------

Name:

  Hiroaki Kurokawa

Title:

  President and Representative Director

FUJITSU SUB:

 

FUJITSU MICROELECTRONICS HOLDING, INC.

By:

 

/s/    KAZUO IIDA         

--------------------------------------------------------------------------------

Name:

  Kazuo Iida

Title:

  President